 

EXHIBIT 10.1

 

CUSIP: 929159AU5

CUSIP: 929159AV3 (Revolver)

 

CREDIT AGREEMENT

 

dated as of June 19, 2015,

 

among

 

VULCAN MATERIALS COMPANY,
as the Borrower,

 

The GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

The LENDERS FROM TIME TO TIME PARTY HERETO,

 

SUNTRUST BANK,
as the Administrative Agent,

 

with

 

SUNTRUST ROBINSON HUMPHREY, INC.,
as Left Lead Arranger and Bookrunner,

 

and

 

WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger and Bookrunner,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arranger and Bookrunner and Co-Syndication Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agent

 

and

 

BANK OF AMERICA, N.A.,

as Co-Documentation Agent,

 

and

 

REGIONS BANK,

as Co-Documentation Agent

 

 

 

 

Table of Contents

 

    Page       ARTICLE 1 DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER
INTERPRETIVE MATTERS 1       Section 1.1 Definitions 1       Section 1.2 Uniform
Commercial Code 26       Section 1.3 Accounting Principles 26       Section 1.4
Other Interpretive Matters 26       ARTICLE 2 THE LOANS AND THE LETTERS OF
CREDIT 27       Section 2.1 Extension of Credit 27       Section 2.2 Manner of
Borrowing and Disbursement of Loans 29       Section 2.3 Interest 33      
Section 2.4 Fees 34       Section 2.5 Prepayment/Cancellation of Revolving Loan
Commitment 35       Section 2.6 Repayment 36       Section 2.7 Notes; Loan
Accounts 36       Section 2.8 Manner of Payment 37       Section 2.9
Reimbursement 41       Section 2.10 Pro Rata Treatment 41       Section 2.11
Application of Payments 42       Section 2.12 All Obligations to Constitute One
Obligation 43       Section 2.13 Maximum Rate of Interest 43       Section 2.14
Letters of Credit 44       Section 2.15 Defaulting Lenders 48       Section 2.16
Extension of Maturity Date 51       ARTICLE 3 GUARANTY 52       Section 3.1
Guaranty 52       Section 3.2 Special Provisions Applicable to New Guarantors 55
      ARTICLE 4 CONDITIONS PRECEDENT 55       Section 4.1 Conditions Precedent
to Initial Loan 55       Section 4.2 Conditions Precedent to Each Loan and
Issuance of a Letter of Credit 58

 

-i-

 

 

Table of Contents

(continued)

 

    Page       ARTICLE 5 REPRESENTATIONS AND WARRANTIES 58       Section 5.1
General Representations and Warranties 58       Section 5.2 Survival of
Representations and Warranties, etc 64       ARTICLE 6 INFORMATION AND GENERAL
COVENANTS 64       Section 6.1 Quarterly Financial Statements and Information 64
      Section 6.2 Annual Financial Statements and Information 64       Section
6.3 Compliance Certificates 64       Section 6.4 Additional Reports 65      
Section 6.5 Preservation of Existence and Similar Matters 65       Section 6.6
Compliance with Applicable Law 66       Section 6.7 Maintenance of Properties 66
      Section 6.8 Accounting Methods and Financial Records 66       Section 6.9
Insurance 66       Section 6.10 Guarantors 66       Section 6.11 Payment of
Taxes and Claims 67       Section 6.12 Visits and Inspections 67       Section
6.13 Further Assurances 67       Section 6.14 Indemnity; Limitation on Damages
67       Section 6.15 Environmental Matters 68       Section 6.16
Anti-Corruption Laws; Sanctions 69       ARTICLE 7 NEGATIVE COVENANTS 69      
Section 7.1 Indebtedness 69       Section 7.2 Liens 69       Section 7.3
Restricted Payments 69       Section 7.4 Investments 70       Section 7.5
Affiliate Transactions 70       Section 7.6 Mergers and Consolidations; Conduct
of Business; Acquisitions; Dispositions 71       Section 7.7 Sales and
Leasebacks 71       Section 7.8 Amendment and Waiver 71

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       Section 7.9 Restrictive Agreements 71       Section 7.10 Use of
Proceeds 72       Section 7.11 Accounting Changes 72       Section 7.12
Government Regulation 72       Section 7.13 Financial Covenants 72       ARTICLE
8 DEFAULT 72       Section 8.1 Events of Default 72       Section 8.2 Remedies
74       ARTICLE 9 THE ADMINISTRATIVE AGENT 75       Section 9.1 Appointment of
the Administrative Agent 75       Section 9.2 Nature of Duties of the
Administrative Agent 76       Section 9.3 Lack of Reliance on the Administrative
Agent 76       Section 9.4 Certain Rights of the Administrative Agent 77      
Section 9.5 Reliance by the Administrative Agent 77       Section 9.6 The
Administrative Agent in its Individual Capacity 77       Section 9.7 Successor
Administrative Agent 77       Section 9.8 Withholding Tax 78       Section 9.9
The Administrative Agent May File Proofs of Claim 78       Section 9.10
Indemnification 79       Section 9.11 Authorization to Execute Other Loan
Documents 79       Section 9.12 Guaranty Matters 79       Section 9.13
Syndication Agents 80       Section 9.14 Right to Enforce Guarantee 80      
Section 9.15 Bank Products Obligations and Hedge Obligations 80       ARTICLE 10
MISCELLANEOUS 80       Section 10.1 Notices 80       Section 10.2 Expenses 82  
    Section 10.3 Waivers 83       Section 10.4 Set-Off 83       Section 10.5
Assignment 83

 

-iii-

 

 

Table of Contents

(continued)

 

    Page       Section 10.6 Counterparts 86       Section 10.7 Under Seal;
Governing Law 86       Section 10.8 Severability 86       Section 10.9 Headings
86       Section 10.10 Source of Funds 86       Section 10.11 Entire Agreement
86       Section 10.12 Amendments and Waivers 87       Section 10.13 Other
Relationships 88       Section 10.14 Pronouns 88       Section 10.15 Disclosure
88       Section 10.16 Replacement of Lender 88       Section 10.17
Confidentiality; Material Non-Public Information 89       Section 10.18 Revival
and Reinstatement of Obligations 90       Section 10.19 Contribution Obligations
90       Section 10.20 No Advisory or Fiduciary Responsibility 91       Section
10.21 Qualified ECP Keepwell 91       Section 10.22 USA Patriot Act 92      
ARTICLE 11 YIELD PROTECTION 92       Section 11.1 Eurodollar Rate Basis
Determination 92       Section 11.2 Illegality 92       Section 11.3 Increased
Costs 92       Section 11.4 Effect On Other Loans 94       Section 11.5 Capital
Adequacy 94       ARTICLE 12 JURISDICTION, VENUE AND WAIVER OF JURY TRIAL 95    
  Section 12.1 Jurisdiction and Service of Process 95       Section 12.2 Consent
to Venue 95       Section 12.3 Waiver of Jury Trial 95

 

-iv-

 

 

Table of Contents

(continued)

 

EXHIBITS           Exhibit A - Form of Administrative Questionnaire Exhibit B -
Form of Assignment and Acceptance Exhibit C - Form of Compliance Certificate
Exhibit D - Form of Notice of Conversion/Continuation Exhibit E - Form of
Request for Loan Exhibit F - Form of Request for Issuance of Letter of Credit
Exhibit G - Form of Revolving Loan Note Exhibit H - Form of Joinder Supplement

 

-i-

 

 

Table of Contents

(continued)

 

SCHEDULES       Annex I Pricing Grid Schedule 1.1(a) Revolving Commitment Ratios
Schedule 1.1(b) Permitted Liens Schedule 1.1(c) Existing Letters of Credit
Schedule 5.1(c)-1 Subsidiaries Schedule 5.1(c)-2 Partnerships/Joint Ventures
Schedule 5.1(c)-3 Guarantors Schedule 5.1(l) ERISA Schedule 5.1(t) Environmental
Matters Schedule 7.1(b) Permitted Indebtedness Schedule 7.4 Permitted
Investments

 

-ii-

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of June 19, 2015, is by and
among VULCAN MATERIALS COMPANY, a New Jersey corporation (the “Borrower”), the
Persons party hereto from time to time as Guarantors, the financial institutions
party hereto from time to time as Lenders, SUNTRUST BANK, as an Issuing Bank,
and SUNTRUST BANK, as the Administrative Agent, with SUNTRUST ROBINSON HUMPHREY,
INC., as Left Lead Arranger and Bookrunner, WELLS FARGO SECURITIES, LLC, as a
Joint Lead Arranger and Bookrunner, U.S. BANK NATIONAL ASSOCIATION, as a Joint
Lead Arranger and Bookrunner and a Co-Syndication Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a Co-Syndication Agent, BANK OF AMERICA, N.A., as a
Co-Documentation Agent, and REGIONS BANK, as a Co-Documentation Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Administrative Agent, the Issuing
Bank and the Lenders make available to it the Commitments, Loans, and other
financial accommodations set forth herein on the terms and conditions set forth
herein; and

 

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders are willing
to make the requested Commitments, Loans and other financial accommodations
available to the Borrower upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE 1


 

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS

 

Section 1.1           Definitions. For the purposes of this Agreement:

 

“5B Rating” shall mean, as of any date of determination, the satisfaction of
each of the following: (a) the Borrower’s Rating from at least one of the Rating
Agencies is at least Baa3/BBB- (with a stable outlook or better) and (b) the
Borrower’s Rating from any of the other Rating Agencies is at least Ba1/BB+
(with a stable outlook or better).

 

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Credit Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by Chattel Paper or Instruments) (including any such obligations that
may be characterized as an account or contract right under the UCC), (b) all of
each Credit Party’s rights in, to and under all purchase orders or receipts for
goods or services, (c) all of each Credit Party’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to a
Credit Party arising out of the use of a credit card or charge card or for
services rendered or to be rendered by such Credit Party, and (e) all collateral
security of any kind, given by any Account Debtor or any other Person with
respect to any of the foregoing.

 

 

 

 

“Acquisition Consideration” shall mean the total consideration paid or payable
(including, without limitation, any earn-out obligations and all Indebtedness
assumed) with respect to an Acquisition.

 

“Acquisition” shall mean (whether by purchase, exchange, merger or any other
method) any acquisition of (a) any other Person, which Person shall then become
consolidated with the Borrower or any Subsidiary of the Borrower, (b) all or
substantially all of the assets of any other Person, or (c) assets that
constitute a division or operating unit of any Person.

 

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 9.7.

 

“Administrative Agent Indemnified Person” shall have the meaning specified in
Section 9.10.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, 23rd Floor, Atlanta, Georgia 30308,
Attention: Portfolio Manager, or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 10.1.

 

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, includes, without limitation, the direct or indirect beneficial
ownership of ten percent (10%) or more of the outstanding Equity Interests of
such Person or the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, (b) the aggregate principal amount of all Swing Loans then
outstanding, and (c) the aggregate amount of all Letter of Credit Obligations
then outstanding.

 

“Aggregates” shall mean all stone, sand, gravel, limestone and similar minerals,
including, but not limited to, all such materials that constitute As-Extracted
Collateral under the UCC (but excluding oil and gas).

 

“Agreement” shall mean this Credit Agreement, together with all Exhibits and
Schedules hereto in each case, as amended, restated, supplemented, or otherwise
modified from time to time.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party or any Affiliate of a Credit Party
from time to time concerning or relating to bribery or corruption.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of Governmental
Authorities applicable, whether by law or by virtue of contract, to such Person,
and all orders and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

2

 

 

“Applicable Margin” shall mean, with respect to Base Rate Loans, Eurodollar
Loans, and the Commitment Fee, the lower of the percentages resulting from
reference to Part A (Total Leverage Ratio) and Part B (Ratings) of Annex I
attached hereto; provided that, until the delivery to the Administrative Agent
of the Borrower’s financial statements and Compliance Certificate for the fiscal
quarter ending June 30, 2015, the Applicable Margin shall be determined by
reference to Level BI of Annex I.

 

The Applicable Margin based upon Part A of Annex I shall be effective as of the
second Business Day following the date that the Administrative Agent receives
the Compliance Certificate; provided, that if the Borrower shall have failed to
timely deliver such Compliance Certificate, the Applicable Margin shall be at
Level AI on Annex I from the second Business Day after the due date of the
Compliance Certificate until the second Business Day after such Compliance
Certificate is delivered, at which time the Applicable Margin shall be
determined as provided in the paragraph above.

 

The Applicable Margin based upon Part B of Annex I shall be based on the higher
of the two highest Ratings so long as such two Ratings are within one level of
each other (and, if such two Ratings differ by more than one level, the
Applicable Margin shall be based on the Rating that is one level lower than the
highest Rating). If only one Rating Agency is providing a Rating, the Applicable
Margin shall be determined by such Rating. Each change in the Applicable Margin
resulting from a change in any Rating shall be effective as of the second
Business Day following the date on which it is first announced by the applicable
Rating Agency.

 

If (i) all of the Rating Agencies shall cease to be in the business of rating
corporate debt obligations or (ii) the Administrative Agent or the Borrower
reasonably requests due to a material change in the rating system of a Rating
Agency that is then providing a Rating, the Borrower, the Administrative Agent
and the Lenders shall negotiate in good faith to amend this definition and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the Rating(s) most recently in effect prior to such
cessation or change.

 

In the event that any financial statement or Compliance Certificate delivered
under this Agreement is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period under Part A of Annex I (for purposes of this
definition, an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall promptly (but in any event within
three (3) Business Days or such longer period as the Administrative Agent may
approve in its sole discretion) deliver to the Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
Applicable Period, (ii) the Applicable Margin for such Applicable Period shall
be determined based on such corrected financial statement or Compliance
Certificate, as the case may be, by reference to Part A of Annex I for such
Applicable Period, and (iii) the Borrower shall promptly pay the Administrative
Agent for the account of the Lenders, on demand, the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable
Period. The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.3(b) or Section
8.2.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 10.5, sell a portion of its Loans or its portion of
the Revolving Loan Commitment.

 

3

 

 

“Authorized Signatory” shall mean, with respect to any Credit Party, such senior
personnel of such Credit Party as may be duly authorized and designated in
writing to the Administrative Agent by such Credit Party to execute documents,
agreements, and instruments on behalf of such Credit Party.

 

“Bank Products” shall mean all banking, financial, and other similar or related
products and services extended to any Credit Party by any Bank Products
Provider, including, without limitation, (a) merchant card services, credit or
stored value cards, debit cards, and corporate purchasing cards; (b) cash
management services and treasury management services, including, without
limitation, remote deposit, electronic funds transfer, e-payable, stop payment,
account reconciliation, lockbox, depository and checking, overdraft and related
liabilities, information reporting, deposit accounts, securities accounts,
controlled disbursement, and wire transfer; (c) bankers’ acceptances, drafts,
letters of credit (other than Letters of Credit) and foreign currency exchange;
and (d) Hedge Transactions.

 

“Bank Products Documents” shall mean all instruments, agreements and other
documents entered into from time to time by the Credit Parties in connection
with any of the Bank Products.

 

“Bank Products Obligations” shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Credit Party to any
Bank Products Provider pursuant to or evidenced by a Bank Products Document and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and (b) all amounts that the Administrative Agent or any Lender is obligated to
pay to a Bank Products Provider as a result of the Administrative Agent or such
Lender purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Products Provider with respect to the Bank
Products.

 

“Bank Products Provider” shall mean any Person that, at the time it provides any
Bank Products to any Credit Party, (i) is a Lender or an Affiliate of a Lender
and (ii) except when the Bank Products Provider is SunTrust Bank and its
Affiliates, has provided prior written notice to the Administrative Agent (which
has been acknowledged by the Borrower) of (x) the existence of such Bank
Products, (y) the maximum dollar amount of obligations arising thereunder (the
“Bank Products Amount”) and (z) the methodology to be used by such parties in
determining the obligations under such Bank Products from time to time. In no
event shall any Bank Products Provider acting in such capacity be deemed a
Lender for purposes hereof to the extent of and as to Bank Products except that
each reference to the term “Lender” in Article 9 shall be deemed to include such
Bank Products Provider. The Bank Products Amount may be changed from time to
time upon written notice to the Administrative Agent by the applicable Bank
Products Provider.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as now or hereafter amended, and any successor statute.

 

“Base Rate” shall mean the highest of (a) the per annum rate which the
Administrative Agent publicly announces from time to time as its “prime lending
rate” or “prime rate,” as in effect from time to time, (b) the Federal Funds
Rate, as in effect from time to time, plus one-half of one percent (0.50%) per
annum and (c) the Eurodollar Basis for a Eurodollar Loan Period of one month,
which rate shall be determined on a daily basis (any changes in such rates to be
effective as of the date of such changes). The Administrative Agent’s “prime
lending rate” or “prime rate” is a reference rate and does not necessarily
represent the lowest or best rate of interest actually charged to customers of
the Administrative Agent, and the Administrative Agent may make commercial loans
or other loans at rates of interest at, above, or below such “prime lending
rate” or “prime rate.” Each change in the Administrative Agent’s “prime lending
rate” or “prime rate” shall be effective from and including the opening of
business on the date such change is publicly announced as being effective.

 

4

 

 

“Base Rate Loan” shall mean a Loan which the Borrower requests to be made as a
Base Rate Loan or which is converted to a Base Rate Loan, in accordance with the
provisions of Section 2.2.

 

“Borrower” shall have the meaning specified in the preamble.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia or the State of New
York or is a day on which banking institutions located in such state are closed;
provided, however, that when used with reference to a Eurodollar Loan (including
the making, continuing, prepaying or repaying of any Eurodollar Loan), the term
“Business Day” shall also exclude any day in which banks are not open for
dealings in deposits of Dollars on the London interbank market.

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

 

“Cash Equivalents” shall mean, collectively, (i) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States), in
each case maturing within one year from the date of acquisition thereof; (ii)
commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six (6) months from the date of
acquisition thereof; (iii) certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days of the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of the Administrative Agent or by any commercial
bank organized under the laws of the United States or any state thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000; (iv) fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; (v) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (vi) securities with maturities of six (6) months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (iii) of
this definition; (vii) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (i) through
(vi) of this definition or money market funds that (x) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (y) are rated AAA by S&P and Aaa by Moody’s and
(z) have portfolio assets of at least $5,000,000,000; and (viii) other
investments made in conformity with the Borrower’s investment policies delivered
to the Administrative Agent on or prior to the Closing Date, with such changes
thereto as the board of directors of the Borrower (or any designee to whom such
approval right may have been delegated by such board of directors) may approve
from time to time (for clarity, the parties hereto agree that investments made
under this clause (viii) are not required to meet the requirements of clauses
(i) through (vii) of this definition).

 

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, (b) each subsidiary of any such controlled foreign
corporation and (c) any Foreign Subsidiary which is an entity disregarded as
separate from its owner under Treasury Regulation 301.7701-3.

 

5

 

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the SEA), becomes the beneficial owner (as defined in Rule 13d-3 under
the SEA), directly or indirectly, of 30%, or more, of the Equity Interests of
the Borrower having the right to vote for the election of members of the board
of directors of the Borrower; (b) as of any date a majority of the board of
directors of the Borrower consists (other than vacant seats) of individuals who
were not either (i) directors of the Borrower as of the Closing Date, (ii)
selected, nominated or approved to become directors by the board of directors of
the Borrower of which a majority consisted of individuals described in clause
(i), or (iii) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (i) and individuals described in clause (ii), or (c) any “change of
control” occurs under any document evidencing any Material Indebtedness of any
Credit Party, other than any “change of control” resulting from any “dead hand
proxy put” provision.

 

“Change in Law” shall mean the occurrence, after the Closing Date or, in the
case of an assignee of a Lender (other than an Affiliate of an existing Lender),
after the date on which such assignee becomes a party to this Agreement and, in
the case of a Participant (other than an Affiliate of an existing Lender), after
the date on which it acquires its participation, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, to the extent not prohibited by
Applicable Law, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Closing Date” shall mean June 19, 2015.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Commercial Letter of Credit” shall mean a documentary Letter of Credit issued
by the Issuing Bank in respect of the purchase of goods or services by the
Borrower in the ordinary course of its business.

 

“Commitment Fee” shall have the meaning specified in Section 2.4(b).

 

“Commitments” shall mean the Revolving Loan Commitment, which includes the
Letter of Credit Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate executed by the chief
financial officer or treasurer of the Borrower as required by Section 6.3
substantially in the form of Exhibit C.

 

“Consolidated Tangible Assets” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis as of any date, (a) the book value of all
assets minus (b) the book value of all intangible assets.

 

6

 

 

“Credit Parties” shall mean, collectively, the Borrower and the Guarantors; and
“Credit Party” shall mean any one of the Credit Parties.

 

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.14 and, subject to the terms of Section 2.14(a),
the date on which any such Letter of Credit is renewed.

 

“Default” means an event, condition or default which, with the giving of notice,
the passage of time or both would become an Event of Default.

 

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the applicable Interest
Rate Basis, if any, with respect to the applicable Obligation, plus (b) the
Applicable Margin for such Interest Rate Basis, plus (c) two percent (2.00%);
provided, however, that (i) as to any Eurodollar Loan outstanding on the date
that the Default Rate becomes applicable, the Default Rate shall be based on the
then applicable Eurodollar Basis until the end of the current Eurodollar Loan
Period and thereafter the Default Rate shall be based on the Base Rate as in
effect from time to time, and (ii) as to any Base Rate Loan outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the Base Rate as in effect from time to time.

 

“Defaulting Lender” shall mean, subject to Section 2.15, any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swing Bank or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit and
Swing Loans) within two (2) Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the Issuing Bank or Swing Bank in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Revolving Loan
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations under the Revolving Loan Commitment
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, at any time after the Closing Date, (i) become the subject of a
proceeding under the Bankruptcy Code or any other bankruptcy law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental entity so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental entity) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent and the Borrower that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15) upon delivery by the Administrative
Agent of written notice of such determination to the Borrower, the Issuing Bank,
the Swing Bank and each Lender.

 

7

 

 

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interest that by its terms (or by the terms of any other Equity Interest
into which it is convertible or exchangeable) or otherwise (a) matures (other
than as a result of a voluntary redemption or repurchase by the issuer of such
Equity Interest) or is subject to mandatory redemption or repurchase (other than
solely for Equity Interests that are not Disqualified Equity Interests) pursuant
to a sinking fund obligation or otherwise, including at the option of the holder
thereof (except as a result of a change of control or asset sale so long as any
rights of the holder thereof upon the occurrence of a change of control or asset
sale event shall be subject to the prior payment in full of the Obligations
(other than any Obligations which expressly survive termination) and termination
of the Commitments); or (b) is convertible into or exchangeable or exercisable
for Indebtedness or any Disqualified Equity Interest at the option of the holder
thereof, in each case specified in (a) or (b) above on or prior to the date that
is one hundred twenty (120) days after the Maturity Date; or (c) provides for
mandatory payments of dividends to be made in cash.

 

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Credit Party or any of
their Subsidiaries.

 

“Dollars” or “$” shall mean the lawful currency of the United States of America.

 

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of any Credit
Party that is organized and existing under the laws of the US or any state or
commonwealth thereof or under the laws of the District of Columbia.

 

“EBITDA” shall mean, as determined for any period on a consolidated basis for
the Borrower and its Subsidiaries, an amount equal to (a) Net Income plus (b) to
the extent deducted in determining Net Income, and without duplication, the sum
of (i) Interest Expense and non-cash interest expense, (ii) income tax expense
(but not benefit), and (iii) depreciation, depletion, accretion and amortization
expense minus (c) to the extent added in determining Net Income, income tax
benefit; provided, that, for purposes of calculating compliance with the
Financial Covenants, EBITDA shall be calculated on a Pro Forma Basis.

 

Notwithstanding the foregoing, the maximum amount of non-recurring cash charges
that may be added to Net Income for purposes of determining EBITDA shall not
exceed ten percent (10%) of EBITDA (determined without giving effect to the
addition of any non-recurring cash charges in the calculation thereof).

 

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of all or any portion of the
Revolving Loan Commitment, the Issuing Bank and, (iii) unless (x) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivatives transaction or (y) a Default or Event of Default exists, the
Borrower, such approvals not to be unreasonably withheld or delayed; provided,
however, that if the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment thresholds specified in Section 10.5(b)), the
Borrower shall be deemed to have given its consent five (5) Business Days after
the date notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth Business Day; provided, further, that in no event shall an
“Eligible Assignee” include (A) any of the Credit Parties, any of their
Subsidiaries, any of their Affiliates, (B) any Defaulting Lender, or (C) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

8

 

 

“Environmental Laws” shall mean, collectively, any and all applicable Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct or
requirements concerning environmental protection matters, including without
limitation, Hazardous Materials and their effects on human health, as now or may
at any time during the term of this Agreement be in effect, including, without
limitation, the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Clean Water
Act, 33 U.S.C. Section 1251 et seq. and the Water Quality Act of 1987; the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Section 136 et
seq.; the Marine Protection, Research and Sanctuaries Act, 33 U.S.C. Section
1401 et seq.; the National Environmental Policy Act, 42 U.S.C. Section 4321 et
seq.; the Noise Control Act, 42 U.S.C. Section 4901 et seq.; those portions of
the Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq. concerning
Hazardous Materials exposure; the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq., as amended by the Hazardous and Solid Waste
Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act, the Emergency Planning and Community Right to Know Act
(“CERCLA”), the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101
et seq., and Radon Gas and Indoor Air Quality Research Act; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Atomic Energy Act, 42 U.S.C.
Section 2011 et seq., and the Nuclear Waste Policy Act of 1982, 42 U.S.C.
Section 10101 et seq.

 

“Environmental or Mining Permit” shall mean any permit, license, approval,
consent or other authorization by or from a Governmental Authority required for
surface or subsurface mining, quarrying, dredging, drilling and similar or
related operations and activities, or reclamation or otherwise required under
Environmental Laws or Mining Laws.

 

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character (including, without limitation, “put” rights) with respect thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Closing Date and as such Act may be amended thereafter from time
to time.

 

“ERISA Affiliate” shall mean, with respect to any Credit Party, any trade or
business (whether or not incorporated) that together with such Credit Party, are
treated as a single employer under Section 414 of the Code.

 

9

 

 

“ERISA Event” shall mean, with respect to any Credit Party or any ERISA
Affiliate, (a) a “reportable event” within the meaning of Section 4043 of ERISA
with respect to a Title IV Plan for which the 30-day notice period has not been
waived; (b) a withdrawal by any Credit Party or any ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA or the termination of any such Title IV Plan resulting in liability
pursuant to Section 4063 or 4064 of ERISA; (c) the incurrence by any Credit
Party or any ERISA Affiliate of any liability with respect to a complete or
partial withdrawal by any Credit Party or any ERISA Affiliate from a
Multiemployer Plan or notification received by a Credit Party or an ERISA
Affiliate that a Multiemployer Plan is, or is expected to be, in reorganization
or insolvency within the meaning of Title IV of ERISA or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (d) the filing
of a notice of intent to terminate, the treatment of a Title IV Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Title IV Plan or Multiemployer Plan; (e)
the occurrence of an event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums not yet due or
premiums due but not yet delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate; (g) with respect to a Title IV Plan, the failure
by any Credit Party or any ERISA Affiliate to satisfy the minimum funding
standard of Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA,
whether or not waived, or the failure to make by its due date a required
installment under Section 430(j) of the Code or Section 303(j) of ERISA or the
failure by any Credit Party or any ERISA Affiliate to make any contribution to a
Multiemployer Plan; (h) the imposition of a Lien pursuant to Section 401(a)(29)
or 430(k) of the Code or pursuant to Section 303(k) or Title IV of ERISA or a
violation of Section 436 of the Code with respect to any Title IV Plan; (i) the
occurrence of a non-exempt prohibited transaction (within the meaning of Section
4975 of the Code or Section 406 of ERISA) with respect to any Plan or trust
created thereunder; (j) a Title IV Plan is, or is reasonably expected to be, in
“at-risk” status within the meaning of Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA; or (k) a Multiemployer Plan to the knowledge of a Credit
Party or an ERISA Affiliate, (x) is in “endangered status” (under Section
432(b)(1) of the Code or Section 305(b)(1) of ERISA) or (y) is in “critical
status” (under Section 432(b)(2) of the Code or Section 305(b)(2) of ERISA).

 

“Eurodollar Basis” shall mean, with respect to each Eurodollar Loan Period for a
Eurodollar Loan, a simple per annum interest rate equal to the quotient of (a)
the Eurodollar Rate divided by (b) one (1) minus the Eurodollar Reserve
Percentage, stated as a decimal. The Eurodollar Basis shall remain unchanged
during the applicable Eurodollar Loan Period, except for changes to reflect
adjustments in the Eurodollar Reserve Percentage.

 

“Eurodollar Loan” shall mean a Loan which the Borrower requests to be made as a
Eurodollar Loan or which is continued as or converted to a Eurodollar Loan, in
accordance with the provisions of Section 2.2.

 

“Eurodollar Loan Period” shall mean, for each Eurodollar Loan, each one (1), two
(2), three (3), or six (6) month period, as selected by the Borrower pursuant to
Section 2.2, during which the applicable Eurodollar Rate (but not the Applicable
Margin) shall remain unchanged. Notwithstanding the foregoing, however, (a) any
applicable Eurodollar Loan Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day, unless
such Business Day falls in another calendar month, in which case such Eurodollar
Loan Period shall end on the next preceding Business Day; (b) any applicable
Eurodollar Loan Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Eurodollar Loan Period
is to end shall (subject to clause (i) above) end on the last day of such
calendar month; and (c) no Eurodollar Loan Period shall extend beyond the
Maturity Date or such earlier date as would interfere with the repayment
obligations of the Borrower under Section 2.6.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Eurodollar Loan Period, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two (2)
Business Days prior to the commencement of such Eurodollar Loan Period by
reference to the ICE Benchmark Administration (or any successor thereto)
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration (or any successor thereto) as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Eurodollar Loan Period; provided that (x) to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Eurodollar Loan Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the beginning of such Eurodollar Loan Period, and (y) if the interest
rate for any Eurodollar Loan determined pursuant to this definition is less than
zero, then the Eurodollar Rate for such Eurodollar Loan shall be deemed to equal
zero.

 

10

 

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
one one-hundredth of one percent (1/100th of 1%)) in effect on any day to which
the Administrative Agent is subject with respect to the Eurodollar Basis,
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) (“Regulation D”) with respect to Eurocurrency Liabilities (as that
term is defined in Regulation D). Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Administrative Agent under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage. The Eurodollar Basis for any
Eurodollar Loan shall be adjusted as of the effective date of any changes in the
Eurodollar Reserve Percentage.

 

“Event of Default” shall mean any of the events specified in Section 8.1.

 

“Excluded Hedge Obligation” shall mean, with respect to any Credit Party, any
Hedge Obligation if, and to the extent that, all or a portion of any Guaranty by
such Credit Party of such Hedge Obligation (or any Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
by such Credit Party becomes effective with respect to such Hedge Obligation. If
a Hedge Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to swaps for which such Guaranty is or becomes illegal.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly-owned
subsidiary of the Borrower (other than any Subsidiary whose Equity Interests not
owned by a Credit Party are owned by any Affiliate of the Borrower), (b) (i) any
Subsidiary that is a CFC and (ii) any Domestic Subsidiary whose only material
assets consist of Equity Interests of a CFC or CFCs, (c) any Subsidiary that is
prohibited by Applicable Law from guaranteeing the Obligations, (d) any
Subsidiary that is prohibited by any contractual obligation existing on the
Closing Date or on the date such Subsidiary is acquired (but not entered into in
contemplation of such Acquisition) from guaranteeing the Obligations, and (e)
any other Subsidiary excused from becoming a Credit Party pursuant to the last
paragraph of this definition of “Excluded Subsidiary”; provided that (i) any
Subsidiary shall cease to be an Excluded Subsidiary at such time as none of
clauses (a) through (e) above apply to it and (ii) no Subsidiary that is a
co-borrower, or guarantor or other co-obligor of any Indebtedness for borrowed
money incurred by a Credit Party shall constitute an Excluded Subsidiary (unless
the provision by such Subsidiary of a Guaranty of the Obligations would
reasonably be expected to result in material adverse tax consequences to the
Borrower and the Subsidiaries, including any potential Section 956 impact).

 

11

 

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, the Administrative Agent
shall not require the provision of a Guaranty by any Subsidiary, if, and for so
long as the Administrative Agent and the Borrower reasonably agree in writing
that the cost of providing such Guaranty (including, without limitation, any
adverse tax consequences to the Borrower and the Subsidiaries, including any
potential Section 956 impact), shall be excessive in view of the benefits to be
obtained by the Lenders of the Guaranty, as applicable, to be afforded thereby.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Prior Credit Agreement as set forth on Schedule 1.1(c).

 

“Extending Lender” shall have the meaning set forth in Section 2.16.

 

“Extension Effective Date” shall have the meaning set forth in Section 2.16.

 

“Extension Request Date” shall have the meaning set forth in Section 2.16.

 

“FATCA” shall mean Section 1471-1474 of the Code and any regulations or guidance
issued thereunder.

 

“Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 12:00 noon (Atlanta, Georgia time)
on that day by each of three (3) leading brokers of Federal funds transactions
in New York, New York selected by the Administrative Agent.

 

“Financial Covenants” shall mean the financial covenants set forth in Section
7.13.

 

“Fitch” shall mean Fitch, Inc., or any successor thereto.

 

“Foreign Lender” shall have the meaning specified in Section 2.8(b)(vi).

 

“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Credit Party or any Subsidiary of a Credit Party that provides pension
benefits to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles and practices in
effect from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government.

 

“Guarantors” shall mean, collectively, each Subsidiary of the Borrower required
by, or that elects under, Section 6.10 to guarantee the Obligations and deliver
a Joinder Supplement including, without limitation, each Subsidiary of the
Borrower that is a party to this Agreement as a Guarantor on the Closing Date.

 

12

 

 

“Guaranty” or “guaranteed,” as applied to an obligation (a “primary
obligation”), shall mean (a) any guaranty, direct or indirect, in any manner, of
any part or all of such primary obligation, and (b) any agreement, direct or
indirect, contingent or otherwise, the practical effect of which is to assure in
any way the payment or performance (or payment of damages in the event of
non-performance) of any part or all of such primary obligation, including,
without limiting the foregoing, any obligation of any Person, whether or not
contingent, (i) to purchase any such primary obligation or any property or asset
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of such primary obligation or (B) to
maintain working capital, equity capital or the net worth, cash flow, solvency
or other balance sheet or income statement condition of any other Person, (iii)
to purchase property, assets, securities or services primarily for the purpose
of assuring the owner or holder of any primary obligation of the ability of the
primary obligor with respect to such primary obligation to make payment thereof
or (iv) otherwise to assure or hold harmless the owner or holder of such primary
obligation against loss in respect thereof. All references in this Agreement to
“this Guaranty” shall be to the Guaranty provided for pursuant to the terms of
Article 3. The amount of any Guaranty shall be the maximum amount for which the
guarantor may be liable pursuant to the terms of such Guaranty instrument; and
if such amounts are not determinable, the maximum reasonably anticipated
liability in respect thereof, as determined by such guarantor in good faith.

 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), and friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

 

“Hedge Obligations” shall mean any and all obligations or liabilities, whether
absolute or contingent, due or to become due, of any Credit Party in respect of
Hedge Transactions entered into with one or more of the Bank Products Providers.

 

“Hedge Transaction” shall mean any transaction entered into between any Credit
Party and any other Person which provides for an interest rate, credit or equity
swap, cap, floor, collar, forward currency transaction, currency swap, cross
currency rate swap, currency option, commodity hedges or any combination of, or
option with respect to, these or similar transactions.

 

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower whose assets
constitute less than one percent (1%) of Consolidated Tangible Assets as of the
end of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.1 or 6.2; provided that no Subsidiary that is a
co-borrower, guarantor or other co-obligor of any Indebtedness for borrowed
money incurred by a Credit Party shall constitute an Immaterial Subsidiary.

 

“Increase Notice” shall have the meaning specified in Section 2.1(d)(i).

 

“Increase Effective Date” shall have the meaning specified in Section
2.1(d)(iv).

 

13

 

 

“Indebtedness” of any Person shall mean, without duplication, (a) any obligation
for borrowed money, including, without limitation, the Obligations, (b) any
obligation evidenced by bonds, debentures, notes or other similar instruments,
(c) any obligation in respect of the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
on terms customary in the trade), (d) any obligation under any conditional sale
or other title retention agreement(s) relating to property acquired, (e) any
capitalized lease obligations, (f) any obligation in respect of drawn letters of
credit, acceptances, or similar extensions of credit which have not been
reimbursed and surety bonds (including, without limitation, reclamation bonds)
for which a claim has been paid by the applicable surety and reimbursement of
such claim remains outstanding, (g) any Guaranty of the type of indebtedness
described in clauses (a) through (f) above, (h) all indebtedness of a third
party secured by any lien on property owned by such Person, whether or not such
indebtedness has been assumed by such Person, (i) any obligations, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Disqualified Equity Interests, (j) any off-balance sheet liability retained in
connection with asset securitization programs, synthetic leases, sale and
leaseback transactions or other similar obligations arising with respect to any
other transaction which is the functional equivalent of a borrowing but which
does not constitute a liability on the consolidated balance sheet, and (k) any
obligation under any Hedge Transaction (calculated as the amount of net payments
such Person would have to make if an early termination thereof occurred on the
date the Indebtedness of such Person was being determined); provided, however,
that, notwithstanding anything in GAAP to the contrary, the amount of all
obligations shall be the full face amount of such obligations, except with
respect to the obligations in clause (k), which shall be calculated in the
manner set forth in clause (k). Notwithstanding the foregoing, earnout
obligations shall not constitute Indebtedness.

 

“Indemnified Person” shall mean each Administrative Agent Indemnified Person,
each member of the Lender Group, each Affiliate thereof, each of their
respective employees, representatives, officers, members, partners, directors,
agents, consultants, counsel, accountants, and advisors, and each of their
respective successors and assigns.

 

“Intellectual Property” shall mean all intellectual and similar Property
including (a) inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software, and databases; (b)
all embodiments or fixations thereof and all related documentation,
applications, registrations, and franchises; (c) all licenses or other rights to
use any of the foregoing; and (d) all books and records relating to the
foregoing.

 

“Interest Coverage Ratio” shall mean the ratio, for the four (4) consecutive
fiscal quarters most recently ended, of (a) EBITDA to (b) Interest Expense.

 

“Interest Expense” shall mean, as determined for any period on a consolidated
basis for the Borrower and its Subsidiaries, net cash interest expense plus any
capitalized interest; provided that for purposes of calculating compliance with
the Financial Covenants, Interest Expense shall be calculated on a Pro Forma
Basis.

 

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Credit Party, whether now existing or hereafter acquired, created or
produced wherever located.

 

“Investment” shall mean, with respect to any Person, (i) Cash Equivalents, (ii)
any loan, advance or extension of credit to, or any Guaranty with respect to the
Indebtedness or other obligations of, any other Person (other than intercompany
loans, advances or extensions of credit arising in connection with intercompany
cash pooling arrangements, intercompany asset transfers, and the intercompany
provision of goods and services, in each case, in the ordinary course of
business and on an arm’s-length basis), or (iii) any purchase or other
acquisition of any Equity Interests of any other Person, other than any
Acquisition. In determining the aggregate amount of Investments outstanding at
any particular time, (a) the amount of any Guaranty shall be the maximum amount
for which the guarantor may be liable pursuant to the terms of the applicable
Guaranty instrument; and if such amounts are not determinable, the maximum
reasonably anticipated liability in respect thereof, as determined in good faith
by the Person providing such Guaranty, (b) there shall be deducted in respect of
each such Investment any amount received as a return of principal or capital,
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings, whether as dividends, interest or otherwise and (d) there
shall not be deducted from or added to any Investments any decrease or increase,
as the case may be, in the market value thereof.

 

14

 

 

“Issuing Bank” shall mean SunTrust Bank, Wells Fargo Bank, National Association,
U.S. Bank National Association, Bank of America, N.A., Regions Bank, and any
other Lender designated by the Borrower and approved by the Administrative Agent
that hereafter may be designated as an Issuing Bank. As used herein, the term
“the Issuing Bank” shall mean “each Issuing Bank” or “the applicable Issuing
Bank,” or, collectively, “the Issuing Banks”, as the context may require.

 

“Joinder Supplement” shall have the meaning specified in Section 6.10.

 

“Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc., Wells Fargo
Securities, LLC, and U.S. Bank National Association.

 

“Lender Group” shall mean, collectively, the Administrative Agent (for itself
and on behalf of any of its Affiliates party to a Bank Products Document), the
Issuing Bank, the Swing Bank, and the Lenders (for themselves and on behalf of
any their Affiliates party to a Bank Products Document).

 

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders”, any Persons who hereafter
become parties hereto as Lenders pursuant to Section 2.1(d) and any assignees of
the Lenders who hereafter become parties hereto pursuant to and in accordance
with Section 10.5 or 10.16; and “Lender” shall mean any one of the foregoing
Lenders.

 

“Letter of Credit Commitment” shall mean, as of any date of determination, the
obligation of the Issuing Bank to issue Letters of Credit. As of the Closing
Date, the Letter of Credit Commitment is $250,000,000.

 

“Letter of Credit Issuance Limit” shall mean (a) with respect to SunTrust Bank,
$50,000,000, (b) with respect to Wells Fargo Bank, National Association,
$50,000,000, (c) with respect to U.S. Bank National Association, $50,000,000,
(d) with respect to Bank of America, N.A., $50,000,000, (e) with respect to
Regions Bank, $50,000,000, and (f) with respect to any other Lender designated
as an Issuing Bank pursuant to the terms hereof, an amount to be agreed to in
writing among such Issuing Bank, the Borrower, and the Administrative Agent.

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn and unexpired stated amount (including the amount to which any
such Letter of Credit can be reinstated pursuant to its terms) of the then
outstanding Letters of Credit, and (b) the aggregate unreimbursed drawings of
any Letters of Credit.

 

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 8.2(d).

 

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank from time to time in accordance
with Section 2.14 and the Existing Letters of Credit.

 

15

 

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
negative pledge agreement, assignment, charge, option, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind (including as a result of a third party’s ownership
interest or other right with respect to any property that is commingled with
such property) in respect of such property, whether or not choate, vested, or
perfected; provided that, anything in the Loan Documents to the contrary
notwithstanding, any encumbrance arising as a result of a VPP Purchaser’s
ownership interest or other right with respect to any property that is
commingled with property of a Credit Party or Subsidiary in connection with a
VPP Transaction shall not be a Lien pursuant to this definition.

 

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Joinder Supplements, all Compliance Certificates, all Requests for Loan, all
Requests for Issuance of Letters of Credit, all Notices of
Conversion/Continuation, all fee letters executed in connection with this
Agreement, and all other documents, instruments, certificates, and agreements
executed or delivered in connection with or contemplated by this Agreement
(excluding any reimbursement agreements other than this Agreement relating to
Letters of Credit issued hereunder), all of the foregoing, as amended, restated,
supplemented or otherwise modified from time to time; provided, however, that,
notwithstanding the foregoing, none of the Bank Products Documents shall
constitute Loan Documents.

 

“Loans” shall mean, collectively, the Revolving Loans and the Swing Loans.

 

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized portion of the Revolving Loan Commitment plus Loans (other than
Swing Loans) outstanding plus participation interests in Letter of Credit
Obligations and Swing Loans outstanding exceeds fifty percent (50%) of the sum
of the aggregate unutilized portion of the Revolving Loan Commitment plus Loans
(other than Swing Loans) outstanding plus participation interests in Letter of
Credit Obligations and Swing Loans outstanding of all of the Lenders; provided
that to the extent that any Lender is a Defaulting Lender, such Defaulting
Lender and all of its Loans and unutilized portion of the Revolving Loan
Commitment shall be excluded for purposes of determining Majority Lenders.

 

“Margin Stock” shall have the meaning specified in Section 5.1(q).

 

“Material Contracts” shall mean (a) the documents evidencing any Material
Indebtedness and (b) all other contracts (other than the Loan Documents) to
which any Credit Party is or becomes a party as to which the breach,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Materially Adverse Effect.

 

“Material Indebtedness” shall mean any Indebtedness of any Credit Party in an
aggregate principal amount outstanding in excess of $50,000,000.

 

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on (a) the business,
financial condition, results of operations, or Properties of the Credit Parties
and their Subsidiaries, taken as a whole, (b) the ability of any Credit Party to
perform any of its obligations under any Loan Document, or (c) the rights,
remedies or benefits available to the Administrative Agent, the Issuing Bank or
any Lender under any Loan Document.

 

“Maturity Date” shall mean the earlier to occur of (a) June 19, 2020 or, with
respect to a Lender, such later date to which such Lender has agreed to extend
its Revolving Loan Commitment pursuant to Section 2.16 and (b) such earlier date
as payment of the Loans shall be due (whether by acceleration or otherwise).

 

16

 

 

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

 

“Mining Laws” shall mean any and all Applicable Laws governing surface or
subsurface mining, quarrying, dredging, drilling and similar or related
operations and activities.

 

“MNPI” shall have the meaning specified in Section 10.17(a).

 

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

 

“MSHA” shall have the meaning specified in Section 5.1(u).

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions.

 

“Necessary Authorizations” shall mean all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any Governmental Authority whether Federal, state,
local, and all agencies thereof, which are required for the incurrence or
maintenance of the Obligations and the performance by the Credit Parties of
their obligations under the Loan Documents and the conduct of the businesses and
the ownership (or lease) of the properties and assets of the Credit Parties,
including, without limitation, Environmental or Mining Permits.

 

“Net Cash Proceeds” shall mean, with respect to any disposition or loss of
assets by any Credit Party, the aggregate amount of cash received, net of
reasonable and customary transaction costs properly attributable to such
transaction and amounts required to be applied to the repayment of Indebtedness
secured by a Permitted Lien on any asset that is the subject of such disposition
or loss.

 

“Net Income” shall mean, as determined for any period on a consolidated basis
for the Borrower and its Subsidiaries, net income (or loss) for such period, but
excluding therefrom (to the extent included therein) (a) any non-recurring gains
or losses (excluding those related to the modification or extinguishment of
debt) and (b) any equity interest in the unremitted earnings of any Person that
is not a Subsidiary.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedge Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedge Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedge Transaction giving rise to such Hedge
Obligation as of the date of determination (assuming such Hedge Transaction were
to be terminated as of that date), and “unrealized profits” shall mean the fair
market value of the gain to such Person of replacing such Hedge Transaction as
of the date of determination (assuming such Hedge Transaction were to be
terminated as of that date).

 

“New Lender” shall have the meaning set forth in Section 2.16(b).

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-Operating Assets” shall mean Property that, within the six (6) consecutive
month period immediately preceding the sale or other disposition thereof, has
not generated any revenue related to the Credit Parties’ primary lines of
business.

 

17

 

 

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit D.

 

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Credit Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including any interest, fees
and expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), or as a result of making the Loans or issuing the Letters of Credit,
(b) the obligation to pay the amount of any and all damages which the Lender
Group, or any of them, may suffer by reason of a breach by any Credit Party of
any obligation, covenant, or undertaking with respect to this Agreement or any
other Loan Document, and (c) any Bank Products Obligations. Anything in the
foregoing to the contrary notwithstanding, Excluded Hedge Obligations of any
Credit Party shall not constitute Obligations.

 

“Ordinary Course Acquisition” shall mean (a) any Acquisition for which the
Acquisition Consideration is less than $75,000,000; provided that the total
amount of Acquisition Consideration in any fiscal year paid under this clause
(a) shall not exceed $150,000,000 (and any such permitted amount not utilized in
a particular fiscal year in an aggregate amount not to exceed $100,000,000 may
be carried forward and utilized in the immediately following fiscal year) and
(b) the acquisition of any Quarry Site (including any asphalt plant, ready-mix
concrete plant, sales yard, and other related assets used in connection with
such acquisition).

 

“Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).

 

“Participant” shall have the meaning specified in Section 10.5.

 

“Payment Date” shall mean the last day of each Eurodollar Loan Period for a
Eurodollar Loan.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Acquisition” shall mean any Acquisition by the Borrower or any of its
Subsidiaries so long as

 

(a)          any Person or assets acquired pursuant to such Acquisition shall be
engaged in a line of business substantially similar, ancillary or related to, or
a reasonable extension of, the businesses conducted by the Borrower and its
Subsidiaries on the Closing Date;

 

(b)          such Acquisition was not preceded by, or consummated pursuant to,
an unsolicited tender offer or proxy contest initiated by or on behalf of any
Credit Party;

 

(c)          (i) such Acquisition is an Ordinary Course Acquisition or (ii) the
Borrower shall have delivered to the Administrative Agent a certificate of the
chief financial officer or treasurer of the Borrower certifying that the
Borrower shall be in compliance with the Financial Covenants as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.1 or 6.2 calculated on a Pro Forma Basis (with
appropriate calculations attached thereto);

 

(d)          the aggregate Acquisition Consideration incurred in connection with
Acquisitions of Excluded Subsidiaries, together with all Investments in Excluded
Subsidiaries, after the Closing Date shall not exceed $100,000,000; and

 

(e)          no Default or Event of Default shall exist or result therefrom.

 

18

 

 

“Permitted Asset Disposition” shall mean the following:

 

(a)          sale of Inventory in the ordinary course of business;

 

(b)          sale, lease, transfer or other disposition of Property which in the
reasonable opinion of such Credit Party is obsolete, uneconomic or worn out;

 

(c)          any involuntary loss, damage or destruction of assets;

 

(d)          any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
assets;

 

(e)          the leasing or subleasing of assets that does not interfere in any
material respect with the conduct of the business of the Credit Parties;

 

(f)          the sale, transfer, lease or other disposition of assets to any
other Credit Party;

 

(g)          the sale, transfer, lease or other disposition of assets to any
Subsidiary of the Borrower that is not a Credit Party (i) in the ordinary course
of business or (ii) pursuant to a transaction otherwise permitted under Section
7.5 so long as the requirements of Section 6.10 are satisfied in connection
therewith;

 

(h)          the sale or other disposition of Non-Operating Assets and all of
the Equity Interests of, or all or substantially all of the assets of, any
Immaterial Subsidiary or Foreign Subsidiary so long as (i) such sale or
disposition is for fair market value as determined by the Borrower in good
faith, (ii) no Event of Default shall result therefrom, and (iii) with respect
to any such sale or disposition consummated during the existence of an Event of
Default, promptly (but in any event within five (5) Business Days or such longer
period as may be acceptable to the Administrative Agent) upon receipt thereof,
100% of the Net Cash Proceeds of such sale or disposition are used to prepay the
Obligations as follows: first, to the outstanding principal balance of the
Revolving Loans, and second, to the remaining outstanding Obligations in the
order set forth in Section 2.11; and

 

(i)          the sale or other disposition of Property (including, without
limitation, dispositions of Property pursuant to a VPP Transaction) so long as
(i) such sale or disposition is for fair market value as determined by the
Borrower in good faith, (ii) no Event of Default shall exist or result
therefrom, and (iii) the aggregate book value of all Property (net of the book
value of any Property (other than cash) received in connection with asset swap
transactions) sold or disposed of pursuant to this clause (i) shall not exceed
20% of Consolidated Tangible Assets as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
6.1 or 6.2 (it being understood that any disposition complying with this
subclause (iii) at the time consummated will not give rise to any Event of
Default as a result of a subsequent decline in Consolidated Tangible Assets).

 

Notwithstanding any other provision hereof or of any other Loan Document, (a) no
sales of Accounts in connection with a factoring, securitization or similar
arrangement shall be permitted hereunder and (b) the delivery of future
production pursuant to the VPP Transactions in existence as of the Closing Date
shall not be considered dispositions of assets.

 

“Permitted Liens” shall mean:

 

(a)          any Lien in favor of the Administrative Agent or any other member
of the Lender Group on cash collateral to support Letter of Credit Obligations;

 

19

 

 

(b)          Liens for taxes, assessments, judgments, governmental charges or
levies, or claims not yet delinquent or the non-payment of which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves (in accordance with GAAP) have been accrued so long as the
unpaid taxes, interest and penalties secured by such Liens do not exceed
$25,000,000 in the aggregate;

 

(c)          Liens of landlords, carriers, warehousemen, mechanics, laborers,
suppliers, workers and materialmen arising by operation of law and incurred in
the ordinary course of business for sums not overdue by more than 20 days or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves (in accordance with GAAP) have been accrued;

 

(d)          Liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or other types of social
security benefits or retirement benefits;

 

(e)          easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
do not interfere in any material respect with the ordinary conduct of the
business of such Person or materially impair the value of such real property;

 

(f)          Liens to secure the performance of bids, trade contracts, statutory
or regulatory obligations, surety bonds, appeal bonds, performance bonds,
reclamation bonds, and other obligations of a like nature, incurred in the
ordinary course of business which are not past due, so long as such Liens secure
obligations that in a face amount do not exceed $400,000,000 in the aggregate;

 

(g)          Liens on assets of the Credit Parties existing as of the Closing
Date which are set forth on Schedule 1.1(b);

 

(h)          Negative pledges permitted under Section 7.9;

 

(i)          deposits of cash or Cash Equivalents to secure bids, trade
contracts, tenders, sales, leases, statutory or regulatory obligations, surety
bonds, appeal bonds, performance bonds, reclamation bonds, and other obligations
of a like nature in amount not to exceed $50,000,000 in the aggregate at any
time;

 

(j)          Liens on Property (other than Restricted Assets) securing
Indebtedness of the Borrower or any Subsidiary owed to a Person that is not the
Borrower or any Subsidiary in an aggregate principal amount not to exceed at any
time outstanding $150,000,000 so long as no Default or Event of Default shall
exist or result therefrom;

 

(k)          banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions
arising as a matter of law and which are within the general parameters customary
in the banking industry; provided that such deposit accounts or funds are not
established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by the Borrower or
any Subsidiary in excess of those required by applicable banking regulations;

 

(l)          Liens arising by virtue of precautionary Uniform Commercial Code
financing statement filings (or similar filings under Applicable Law) regarding
operating leases entered into in the ordinary course of business;

 

20

 

 

(m)          Liens securing judgments not constituting an Event of Default under
clause (i) of Section 8.1;

 

(n)          Liens representing any interest or title of a licensor, lessor or
sub licensor or sub lessor, or a licensee, lessee or sublicense or sub lessee,
in the property subject to any lease, license or sublicense or concession
agreement and entered into in the ordinary course of business;

 

(o)          Liens securing Indebtedness permitted under Section 7.1(f);
provided, that, the aggregate principal amount of Indebtedness secured by such
Liens on Restricted Assets, together with aggregate principal amount of
Indebtedness secured by Liens on Restricted Assets pursuant to clause (r) of
this definition, shall not exceed $10,000,000;

 

(p)          leases, licenses, subleases or sublicenses, including non-exclusive
software licenses, granted to others by the Borrower or any of its Subsidiaries
in the ordinary course of business that do not (i) interfere in any material
respect with the businesses of the Borrower or any of its Subsidiaries or (ii)
secure any Indebtedness;

 

(q)          Liens on Property (other than Restricted Assets) securing
Indebtedness or other obligations in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding; and

 

(r)          Liens on Restricted Assets securing Indebtedness or other
obligations in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding.

 

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Credit Party or ERISA Affiliate maintains, contributes to or has
an obligation to contribute to or has maintained, contributed to or had an
obligation to contribute to at any time within the past six (6) years.

 

“Platform” shall mean Interlinks/Interagency, SyndTrak or another relevant
website approved by the Administrative Agent.

 

“Prior Credit Agreement” shall mean that certain Credit Agreement dated as of
December 15, 2011 (as amended, restated or otherwise modified from time to time
prior to the date hereof), by and among the Borrower, each of the other Persons
party thereto as borrowers, each of the Persons party thereto as guarantors, the
Administrative Agent, and certain of the Lenders.

 

“Prior Loan Documents” shall mean the “Loan Documents” as defined in the Prior
Credit Agreement.

 

“Pro Forma Basis” shall mean the financial calculations of the Borrower and its
consolidated Subsidiaries for the four (4) fiscal quarter period most recently
ended adjusted as if any of the following transactions that occurred during such
period had been consummated on the day prior to such period (based on historical
results accounted for in accordance with GAAP, adjusted for any credit for
acquisition related costs and savings to the extent expressly permitted pursuant
to Article 11 of Securities and Exchange Commission Regulation S-X):

 

(a)          Permitted Acquisitions;

 

21

 

 

(b)          Permitted Asset Dispositions under subclauses (c), (d), (h) and (i)
of the definition thereof;

 

(c)          Indebtedness (other than Revolving Loans) incurred or assumed under
Section 7.1(d), (e), and (f); and

 

(d)          Indebtedness (other than Revolving Loans) that is repaid or retired
(at maturity or otherwise).

 

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, inventory or
other asset owned, leased or operated by the Credit Parties or their
Subsidiaries (including, without limitation, any surface water thereon or
adjacent thereto, and soil and groundwater thereunder).

 

“Qualified ECP Guarantor” shall mean, in respect of any Hedge Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty becomes effective with respect to such Hedge Obligation or
such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Quarry Site” shall mean any location that consists of one or more parcels of
Real Property owned, leased, or otherwise used or held by any Credit Party for
the purposes of mining, quarrying, dredging, or otherwise extracting Aggregates
together with any adjacent, contiguous, or geographically related parcels of
Real Property owned, leased, or otherwise used by any Credit Party to process,
store, or sell any such Aggregates.

 

“Rating” shall mean on any date, the Borrower’s corporate family ratings (or the
equivalent thereof) as most recently publicly announced by a Rating Agency.

 

“Rating Agencies” shall mean Moody’s, S&P and Fitch.

 

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement or license and any
other right to use or occupy real property, including any right arising by
contract.

 

“Reimbursement Obligations” shall mean the payment obligations of the Borrower
under Section 2.14(c).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.

 

“Request for Loan” shall mean any certificate signed by an Authorized Signatory
of the Borrower requesting a new Loan hereunder, which certificate shall be in
substantially the form of Exhibit E.

 

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Borrower requesting that the Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit F.

 

22

 

 

“Responsible Officer” shall mean each president, executive vice president, chief
executive officer, chief financial officer, treasurer, secretary, general
counsel or assistant general counsel, or any Person having comparable
responsibilities with respect to such offices, of the Borrower.

 

“Restricted Assets” shall mean all Accounts and Inventory of the Credit Parties.

 

“Restricted Payment shall mean (a) Dividends and (b) any redemption, retirement,
sinking fund or other payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests issued by any Credit Party, except for any
such payment, purchases or other acquisitions for value payable solely in Equity
Interests of the same, or a junior, class to that class of Equity Interests
being acquired.

 

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to (i) Part 6 of Title I of ERISA or Code Section
4980B (or applicable state law mandating health insurance continuation coverage
for employees), (ii) the sole expense of the participant or the beneficiary, or
(iii) disability benefits that have been fully provided for by insurance.

 

“Revolving Commitment Ratio” shall mean, with respect to each Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitments of all Lenders, which, as of the
Closing Date, are set forth (together with Dollar amounts thereof) on Schedule
1.1(a).

 

“Revolving Credit Obligations” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and pro rata share (based on its Revolving Commitment Ratio) of the Letter
of Credit Obligations and the Swing Loans.

 

“Revolving Loan Commitment” shall mean, as of any date of determination, the
several obligations of the Lenders to make advances to the Borrower, in
accordance with their respective Revolving Commitment Ratios. As of the Closing
Date, the Revolving Loan Commitment is $750,000,000.

 

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, substantially in the form of Exhibit G.

 

“Revolving Loans” shall mean, collectively, the amounts (other than Swing Loans)
advanced from time to time by the Lenders to the Borrower under the Revolving
Loan Commitment, not to exceed the amount of the Revolving Loan Commitment.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of Sanctions.

 

“Sanctioned Person” shall mean at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

23

 

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar Federal law then in force.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

 

“Solvent” shall mean, as to any Person, that (a) the property of such Person, at
a fair valuation on a going concern basis, will exceed its debt, (b) the capital
of such Person will not be unreasonably small to conduct its business, and (c)
no such Person will have incurred debts beyond its ability to pay such debts as
they mature or will have intended to incur debts beyond its ability to pay such
debts as they mature. For purposes of this definition, “debt” shall mean any
liability on a claim, and “claim” shall mean (i) the right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (ii) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

 

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of the Borrower incurred in the ordinary course of its business, and
which is not a Commercial Letter of Credit.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and (b)
any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person. For the avoidance of doubt, unless the
context otherwise requires, the term “Subsidiary” shall include all direct and
indirect Subsidiaries of any Person. Unless otherwise indicated, all references
to “Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

 

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent to act as Swing Bank.

 

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrower under the Revolving Loan Commitment in
accordance with Section 2.2(g).

 

“Swing Rate” shall mean, for any period, the rate per annum offered by the Swing
Bank and accepted by the Borrower. The Borrower is under no obligation to accept
any offered Swing Rate and the Swing Bank is under no obligation to offer a
Swing Rate.

 

“Taxes” shall have the meaning specified in Section 2.8(b)(i).

 

24

 

 

“Title IV Plan” shall mean a Plan, other than a Multiemployer Plan, that is an
“employee pension benefit plan,” within the meaning of Section 3(2) of ERISA,
that is covered by Title IV of ERISA or the minimum funding standard of Section
302 of ERISA or Section 412 of the Code and is sponsored or maintained by any
Credit Party or any ERISA Affiliate or to which any Credit Party or any ERISA
Affiliate contributes or has an obligation to contribute or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Total Debt” shall mean, as of any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
(excluding (a) Indebtedness of the type described in subsection (k) of the
definition thereof and (b) any intercompany Indebtedness that is consolidated in
accordance with GAAP).

 

“Total Leverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis as of any date, the ratio of (a) Total Debt
as of such date to (b) EBITDA for the four (4) consecutive fiscal quarters most
recently ended.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.

 

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.

 

“US” or “United States” shall mean the United States of America.

 

“USA Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act
of 2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in
effect from time to time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“VPP Purchaser” shall mean with respect to any VPP Transaction, the Person party
to such VPP Transaction that are not Credit Parties or Subsidiaries of Credit
Parties, in each case, together with their respective successors and assigns.

 

“VPP Sellers” shall mean with respect to any VPP Transaction, the Credit Parties
and their Subsidiaries party to such VPP Transaction.

 

“VPP Transaction” shall mean any volumetric production payment transaction or
similar transaction, including any transaction structured as a sale of property
interests (including Quarry Site mineral reserves) in exchange for long-term
periodic payments made by a Credit Party or a Subsidiary to the purchaser of
such interests.

 

25

 

 

“VPP Transaction Documents” shall mean the documents entered into by and among
the VPP Sellers and the VPP Purchaser in connection with a VPP Transaction, as
amended, restated, supplemented, or otherwise modified from time to time.

 

Section 1.2           Uniform Commercial Code. Any term used in this Agreement
which is defined in the UCC and not otherwise defined in this Agreement or in
any other Loan Document shall have the meaning given such term in the UCC,
including “Account,” “As-Extracted Collateral,” “Chattel Paper,” “Commodities
Account,” “Deposit Account,” “Goods,” “Instrument,” and “Securities Account”.

 

Section 1.3           Accounting Principles. (a) The classification, character
and amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied. All accounting terms used
herein without definition shall be used as defined under GAAP. All financial
calculations hereunder shall, unless otherwise stated, be determined for the
Borrower on a consolidated basis with its Subsidiaries. Notwithstanding the
foregoing, all financial covenants contained herein shall be calculated without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any similar accounting principle) permitting a Person to value its
financial liabilities at the fair value thereof.

 

(b)          If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and a Credit
Party or the Majority Lenders shall so request, the Administrative Agent, the
Majority Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders the adjustments and reconciliations necessary to enable the
Administrative Agent and each Lender to determine compliance with each of the
Financial Covenants before and after giving effect to such change in GAAP.

 

(c)          For the purposes of this Agreement and the other Loan Documents,
the Total Leverage Ratio and the Interest Coverage Ratio shall be calculated on
a Pro Forma Basis.

 

Section 1.4           Other Interpretive Matters. The terms “herein,” “hereof,”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular section, paragraph, or subdivision. Any pronoun
used shall be deemed to cover all genders. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents, and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement or
any Loan Document. All schedules, exhibits, annexes, and attachments referred to
herein are hereby incorporated herein by this reference. All references to (a)
statutes and related regulations shall include all related rules and
implementing regulations and any amendments of same and any successor statutes,
rules, and regulations; (b) “including” and “include” shall mean “including,
without limitation,” regardless of whether “without limitation” is included in
some instances and not in others (and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned); and
(c) all references to dates and times shall mean the date and time at the
Administrative Agent’s notice address determined under Section 10.1, unless
otherwise specifically stated. All calculations of value of any Property,
fundings of Loans, issuances of Letters of Credit and payments of Obligations
shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Financial Covenants) made from time to
time under the Loan Documents shall be made in light of the circumstances
existing at such time. No provision of any Loan Documents shall be construed or
interpreted to the disadvantage of any party hereto by reason of such party’s
having, or being deemed to have, drafted, structured, or dictated such
provision. A Default or Event of Default, if one occurs, shall “exist”,
“continue” or be “continuing” until such Default or Event of Default, as
applicable, has been waived in writing in accordance with Section 10.12. All
terms used herein which are defined in Article 9 of the UCC and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein.

 

26

 

 

ARTICLE 2

 

THE LOANS AND THE LETTERS OF CREDIT

 

Section 2.1           Extension of Credit.

 

(a)          Revolving Loans. Subject to the terms and conditions of this
Agreement, each Lender agrees severally to make Revolving Loans from time to
time on any Business Day prior to the Maturity Date in an aggregate amount that
will not result in the following:

 

(i)          the Revolving Credit Obligations of such Lender exceeding such
Lender’s Revolving Commitment Ratio of the Revolving Loan Commitment; or

 

(ii)         the Aggregate Revolving Credit Obligations exceeding the Revolving
Loan Commitment on such Business Day.

 

Subject to the terms and conditions hereof, prior to the Maturity Date Loans
under the Revolving Loan Commitment may be repaid and reborrowed from time to
time on a revolving basis.

 

(b)          The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit, pursuant to
Section 2.14, for the account of the Borrower which may be issued for the
benefit of any Credit Party or Subsidiary of a Credit Party, from time to time
on any Business Day prior to the date that is thirty (30) days prior to the
Maturity Date in an outstanding aggregate face amount not to exceed the Letter
of Credit Commitment and, with respect to the issuance of any individual Letter
of Credit, the issuance of such Letter of Credit will not result in the
Aggregate Revolving Credit Obligations exceeding the Revolving Loan Commitment
on such Business Day.

 

(c)          The Swing Loans. Subject to the terms and conditions of this
Agreement, the Swing Bank, in its sole and absolute discretion, may from time to
time on any Business Day after the Closing Date but prior to the Maturity Date,
make Swing Loans to the Borrower in an aggregate amount (including all Swing
Loans outstanding as of such Business Day) not to exceed the lesser of (A) the
excess of (1) the Swing Bank’s ratable share (in accordance with its Revolving
Commitment Ratio) of the Revolving Loan Commitment less (2) the sum of the
aggregate outstanding principal amount of Swing Loans and Revolving Loans made
by it and the Swing Bank’s ratable share (in accordance with its Revolving
Commitment Ratio) of the outstanding Letter of Credit Obligations, and (B) (1)
if SunTrust Bank is the only Lender, the Revolving Loan Commitment and (2) if
SunTrust Bank is not the only Lender, $25,000,000.

 

27

 

 

(d)          Incremental Revolving Loan Commitment.

 

(i)          Request for Increase. Provided that no Default or Event of Default
shall have occurred and be continuing at such time or would result therefrom,
upon written notice (the “Increase Notice”) to the Administrative Agent (which
shall promptly notify the Lenders and provide the Lenders with access to a copy
of the Increase Notice), the Borrower may, at any time, request up to four (4)
increases in the Revolving Loan Commitment in an amount not less than
$25,000,000 per increase and not more than $500,000,000 in the aggregate. The
Borrower (in consultation with the Administrative Agent) shall specify in the
Increase Notice (A) the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date on which the Increase Notice was provided to such Lenders by the
Administrative Agent); (B) the amount of the requested increase in the Revolving
Loan Commitment; and (C) the date on which such increase is requested to become
effective. For the avoidance of doubt, the parties hereto acknowledge and agree
that any increase in the Revolving Loan Commitment provided pursuant to this
Section 2.1(d) shall be deemed to be Revolving Loan Commitments made hereunder
and shall have the same terms and conditions as the existing Revolving Loan
Commitments hereunder including, without limitation, the same Maturity Date and
Applicable Margin.

 

(ii)         Lender Elections to Increase. None of the Lenders nor the Issuing
Bank shall have any obligation to provide any additional amounts requested by
the Borrower. If any Lender wishes to increase its portion of the Revolving Loan
Commitment, such Person must provide to the Administrative Agent, within the
time period specified in the Increase Notice, a written commitment for the
amount of such Lender’s requested allocation of the additional portion of the
Revolving Loan Commitment specified in the Increase Notice. Any Lender that does
not provide its written commitment within the time period specified in the
Increase Notice shall be deemed to have declined to increase its portion of the
Revolving Loan Commitment.

 

(iii)        Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request under Section 2.1(d)(ii). If the aggregate increase
participated in by the existing Lenders is less than the requested increase,
then to achieve the full amount of the requested increase, and subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders, pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(iv)        Effective Date and Allocations. If the Revolving Loan Commitment is
increased in accordance with this Section 2.1(d), the Administrative Agent and
the Borrower shall determine the effective date, which must be prior to the
Maturity Date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders, including any proposed new lenders, of the final allocation of such
increase and the Increase Effective Date. From and after the Increase Effective
Date, subject to the satisfaction of the conditions specified in Section
2.1(d)(v) below, the Revolving Loan Commitment shall be increased and the new
lenders shall be Lenders for all purposes under this Agreement. On the Increase
Effective Date, the Borrower, each Lender that is increasing its portion of the
Revolving Loan Commitment, each additional Eligible Assignee that is becoming an
additional Lender and the Credit Parties shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify (including any Assignments and Acceptances and new or
replacement Revolving Loan Notes, as requested by the Lenders) to give effect to
any such increase in the Revolving Loan Commitment. This Agreement shall be
deemed amended to the extent (but only to the extent) necessary to increase the
Revolving Loan Commitment in accordance with this Section 2.1(d).

 

28

 

 

(v)         Conditions to Effectiveness of Increase. As a condition precedent to
such increase, all conditions precedent in Section 4.2 must be satisfied and the
Borrower shall deliver to the Administrative Agent a certificate of each Credit
Party (A) dated as of the Increase Effective Date (with sufficient copies for
each Lender if requested by the Administrative Agent) signed by the chief
financial officer, treasurer or an officer with similar responsibilities of the
Borrower approving or consenting to such increase, (B) certifying that (1) the
resolutions authorizing such increase are true, correct, and effective as of the
Increase Effective Date and, before and after giving effect to such increase,
the representations and warranties contained in Article 5 and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties expressly relate solely to an earlier date in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date, and except that for purposes of this
Section 2.1(d), the representations and warranties contained in Section 5.1(i)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.1 or 6.2, (2) no Default or Event of Default exists and is
continuing, and (3) both before and after giving effect to such increase, the
Borrower is in compliance with the Financial Covenants on a Pro Forma Basis for
the four (4) fiscal quarter period immediately preceding the Increase Effective
Date for which financial statements for the Borrower have been delivered
pursuant to Sections 6.1 or 6.2. The Borrower shall, at the request of the
Administrative Agent, deliver such opinions of counsel as the Administrative
Agent may request in its reasonable discretion. In the event of an increase in
the Revolving Loan Commitment in accordance with this Section 2.1(d), the
Borrower shall prepay any Revolving Loans outstanding on the Increase Effective
Date to the extent necessary to keep the outstanding Revolving Loans ratable
with any revised Revolving Commitment Ratios arising from any nonratable
increase in the Lenders’ respective portions of the Revolving Loan Commitment
under this Section (and Borrower shall be liable for any costs under Section
2.9).

 

(vi)        The parties hereto hereby acknowledge and agree that any increase in
the Revolving Loan Commitment in accordance with this Section 2.1(d) shall not
increase the Letter of Credit Commitment.

 

(vii)       This Section 2.1(d) shall supersede any provisions in Section 2.10
to the contrary.

 

Section 2.2           Manner of Borrowing and Disbursement of Loans.

 

(a)          Choice of Interest Rate, etc. Any Loan (including any initial Loan
made on the Closing Date but excluding Swing Loans) shall, at the option of the
Borrower, be made either as a Base Rate Loan or as a Eurodollar Loan; provided,
however, that (i) if the Borrower fails to give the Administrative Agent written
notice specifying whether a Eurodollar Loan is to be repaid, continued or
converted on a Payment Date, such Loan shall be converted to a Base Rate Loan on
the Payment Date in accordance with Section 2.3(a)(iii) and (ii) the Borrower
may not select a Eurodollar Loan (A) with respect to a Loan, the proceeds of
which are to reimburse the Issuing Bank pursuant to Section 2.14 or (B) if, at
the time of such Loan or at the time of the continuation of, or conversion to, a
Eurodollar Loan pursuant to Section 2.2(c), an Event of Default exists and the
Majority Lenders so request in writing. Any notice given to the Administrative
Agent in connection with a requested Loan hereunder shall be given to the
Administrative Agent prior to 12:00 noon (Atlanta, Georgia, time) in order for
such Business Day to count toward the minimum number of Business Days required.

 

29

 

 

(b)          Base Rate Loans.

 

(i)          Initial and Subsequent Loans. The Borrower shall give the
Administrative Agent in the case of Base Rate Loans irrevocable notice by
telephone not later than 12:00 noon (Atlanta, Georgia, time) on the date of such
Loan and shall immediately confirm any such telephone notice with a written
Request for Loan; provided, however, that the failure by the Borrower to confirm
any notice by telephone with a written Request for Loan shall not invalidate any
notice so given.

 

(ii)         Repayments and Conversions. The Borrower may (A) subject to Section
2.5, at any time without prior notice repay a Base Rate Loan or (B) upon at
least three (3) Business Days irrevocable prior written notice to the
Administrative Agent in the form of a Notice of Conversion/Continuation, convert
all or a portion of the principal of any Base Rate Loan to one or more
Eurodollar Loans. Upon the date indicated by the Borrower, such Base Rate Loan
shall be so repaid or converted.

 

(iii)        Miscellaneous. Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, each Base Rate Loan shall be
in a principal amount of no less than $1,000,000 and in an integral multiple of
$100,000 in excess thereof.

 

(c)          Eurodollar Loans.

 

(i)          Initial and Subsequent Loans. The Borrower shall give the
Administrative Agent in the case of Eurodollar Loans irrevocable notice by
telephone not later than 12:00 noon (Atlanta, Georgia, time) three (3) days
prior to the date of such Eurodollar Loan and shall immediately confirm any such
telephone notice with a written Request for Loan; provided, however, that the
failure by the Borrower to confirm any notice by telephone with a written
Request for Loan shall not invalidate any notice so given.

 

(ii)         Repayments, Continuations and Conversions. At least three (3)
Business Days prior to each Payment Date for a Eurodollar Loan, the Borrower
shall give the Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Eurodollar
Loan outstanding on such Payment Date is to be continued as one or more new
Eurodollar Loans and also specifying the new Eurodollar Loan Period applicable
to each such new Eurodollar Loan (and subject to the provisions of this
Agreement, upon such Payment Date, such Eurodollar Loan shall be so continued).
Upon such Payment Date, any Eurodollar Loan (or portion thereof) not so
continued shall be converted to a Base Rate Loan or be repaid.

 

(iii)        Miscellaneous. Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, each Eurodollar Loan shall be
in a principal amount of no less than $1,000,000 and in an integral multiple of
$1,000,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Loans then outstanding exceed five (5).

 

(d)          Notification of Lenders. Upon receipt of a (i) Request for Loan or
a telephone or telecopy request for Loan, (ii) notification from the Issuing
Bank that a draw has been made under any Letter of Credit (unless the Issuing
Bank will be reimbursed through the funding of a Swing Loan), or (iii) notice
from the Borrower with respect to the prepayment of any outstanding Eurodollar
Loan prior to the Payment Date for such Loan, the Administrative Agent shall
promptly notify each Lender by telephone or telecopy of the contents thereof and
the amount of each Lender’s portion of any such Loan. Each Lender shall, not
later than 2:00 p.m. (Atlanta, Georgia, time) on the date specified for such
Loan (under clause (i) or (ii) above) in such notice, make available to the
Administrative Agent at the Administrative Agent’s Office, or at such account as
the Administrative Agent shall designate, the amount of such Lender’s portion of
the Loan in immediately available funds.

 

30

 

 

(e)          Disbursement. Prior to 4:00 p.m. (Atlanta, Georgia, time) on the
date of a Loan hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by (i)
transferring the amounts so made available by wire transfer to a deposit account
maintained by the Borrower with the Administrative Agent or, at the Borrower’s
option by effecting a wire transfer of such amounts to another deposit account
designated by the Borrower to the Administrative Agent in a written Request for
Loan or (ii) in the case of a Loan the proceeds of which are to reimburse the
Issuing Bank pursuant to Section 2.14, transferring such amounts to such Issuing
Bank. Unless the Administrative Agent shall have received notice from a Lender
prior to 1:00 p.m. (Atlanta, Georgia, time) on the date of any Loan that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Loan, the Administrative Agent may assume that such Lender has
made or will make such portion available to the Administrative Agent on the date
of such Loan and the Administrative Agent may, in its sole and absolute
discretion and in reliance upon such assumption, make available to the
applicable Borrower or the Issuing Bank, as applicable, on such date a
corresponding amount. If and to the extent such Lender shall not have so made
such ratable portion available to the Administrative Agent by 1:00 p.m.
(Atlanta, Georgia time) on the date of any Loan, such Lender agrees to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the applicable Borrower or the Issuing Bank, as applicable, until the date
such amount is repaid to the Administrative Agent, (x) for the first two (2)
Business Days, at the Federal Funds Rate for such Business Days, and (y)
thereafter, at the Base Rate. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s portion of the applicable Loan for purposes of this Agreement and if
both such Lender and the Borrower shall pay and repay such corresponding amount,
the Administrative Agent shall promptly relend to the applicable Borrower such
corresponding amount. If such Lender does not repay such corresponding amount
immediately upon the Administrative Agent’s demand therefor, the Administrative
Agent shall notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The failure of any Lender to
fund its portion of any Loan shall not relieve any other Lender of its
obligation, if any, hereunder to fund its respective portion of the Loan on the
date of such borrowing, but no Lender shall be responsible for any such failure
of any other Lender.

 

(f)          Deemed Requests for Loan. Unless payment is otherwise timely made
by the Borrower, the becoming due of any amount required to be paid under this
Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Loan on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Loan. The Lenders shall have no obligation to
the Borrower to honor any deemed Request for Loan under this Section 2.2(f)
unless, subject to the funding requirements of the Lenders under Sections
2.2(b)(ii) and 2.14(d), all the conditions set forth in Section 4.2 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.2, may do so in their sole and absolute discretion and without
regard to the existence of, and without being deemed to have waived, any Default
or Event of Default and without regard to the failure by the Borrower to satisfy
any of the conditions set forth in Section 4.2. No further authorization,
direction or approval by the Borrower shall be required for any deemed Request
for Loan under this Section 2.2(f). The Administrative Agent shall promptly
provide to the Borrower written notice of any Loan pursuant to this Section
2.2(f).

 

31

 

 

(g)          Special Provisions Pertaining to Swing Loans.

 

(i)          The Borrower shall give the Swing Bank written notice in the form
of a Request for Loan, or notice by telephone no later than 12:00 noon (Atlanta,
Georgia, time) on the date on which the Borrower wishes to receive a Swing Loan
followed immediately by a written Request for Loan, with a copy to the
Administrative Agent; provided, however, that the failure by the Borrower to
confirm any notice by telephone with a written Request for Loan shall not
invalidate any notice so given; provided further, however, that any request by
the Borrower of a Base Rate Loan under the Revolving Loan Commitment shall be
deemed to be a request for a Swing Loan unless the Borrower specifically
requests otherwise. If the Swing Bank, in its sole and absolute discretion,
elects to make the requested Swing Loan, the Swing Loan shall be made on the
date specified in the notice or the Request for Loan and such notice or Request
for Loan shall specify (i) the amount of the requested Swing Loan and (ii)
instructions for the disbursement of the proceeds of the requested Swing Loan.
Each Swing Loan shall be subject to all the terms and conditions applicable to
Revolving Loans, except that all payments thereon shall be payable to the Swing
Bank solely for its own account. The Swing Bank shall have no duty or obligation
to make any Swing Loans hereunder. The Swing Bank shall not make any Swing Loans
if the Swing Bank has received written notice from any Lender (or the Swing Bank
has actual knowledge) that one or more applicable conditions precedent set forth
in Section 4.2 will not be satisfied (or waived pursuant to the last sentence of
Section 4.2) on the requested Loan date. In the event the Swing Bank in its sole
and absolute discretion elects to make any requested Swing Loan, the Swing Bank
shall make the proceeds of such Swing Loan available to the Borrower by deposit
of Dollars in same day funds by wire transfer to a deposit account maintained by
the Borrower with the Administrative Agent or, at the Borrower’s option, by
effecting a wire transfer of such amounts to another deposit account designated
by the Borrower to the Administrative Agent in a written Request for Loan.

 

(ii)         The Swing Bank shall notify the Administrative Agent and each
Lender no less frequently than weekly, as determined by the Administrative
Agent, of the principal amount of Swing Loans outstanding as of 3:00 p.m.
(Atlanta, Georgia, time) as of such date and each Lender’s pro rata share (based
on its Revolving Commitment Ratio) thereof. Each Lender shall before 12:00 noon
(Atlanta, Georgia, time) on the next Business Day make available to the
Administrative Agent, in immediate available funds, the amount of its pro rata
share (based on its Revolving Commitment Ratio) of such principal amount of
Swing Loans outstanding. Upon such payment by a Lender, such Lender shall be
deemed to have made a Revolving Loan to the Borrower, notwithstanding any
failure of the Borrower to satisfy the conditions in Section 4.2. Each Revolving
Loan so made shall bear interest as a Base Rate Loan. The Administrative Agent
shall use such funds to repay the principal amount of Swing Loans to the Swing
Bank. Additionally, if at any time any Swing Loans are outstanding, any of the
events described in clauses (g) or (h) of Section 8.1 shall have occurred, then
each Lender shall automatically upon the occurrence of such event and without
any action on the part of the Swing Bank, the Borrower, the Administrative Agent
or the Lenders be deemed to have purchased an undivided participation in the
principal and interest of all Swing Loans then outstanding in an amount equal to
such Lender’s Revolving Commitment Ratio of the principal and interest of all
Swing Loans then outstanding and each Lender shall, notwithstanding such Event
of Default, immediately pay to the Administrative Agent for the account of the
Swing Bank in immediately available funds, the amount of such Lender’s
participation (and upon receipt thereof, the Swing Bank shall deliver to such
Lender a loan participation certificate dated the date of receipt of such funds
in such amount). The disbursement of funds in connection with the settlement of
Swing Loans hereunder shall be subject to the terms and conditions of Section
2.2(e).

 

32

 

 

Section 2.3           Interest.

 

(a)          On Loans. Interest on the Loans, subject to Sections 2.3(b) and
(c), shall be payable as follows:

 

(i)          On Base Rate Loans. Interest on each Base Rate Loan shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed and shall be payable quarterly in arrears
on the last day of each calendar quarter. Interest on Base Rate Loans then
outstanding shall also be due and payable on the Maturity Date (or the date of
any earlier prepayment in full of the Obligations). Interest shall accrue and be
payable on each Base Rate Loan at the simple per annum interest rate equal to
the sum of (A) the Base Rate and (B) the Applicable Margin for Base Rate Loans.

 

(ii)         On Eurodollar Loans. Interest on each Eurodollar Loan shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed and shall be payable in arrears on (x) the
Payment Date for such Eurodollar Loan, and (y) if the Eurodollar Loan Period for
such Eurodollar Loan is greater than three (3) months, on the last day of each
three (3) month period ending prior to the Payment Date for such Eurodollar Loan
and on the Payment Date for such Eurodollar Loan. Interest on Eurodollar Loans
then outstanding shall also be due and payable on the Maturity Date (or the date
of any earlier prepayment in full of the Obligations). Interest shall accrue and
be payable on each Eurodollar Loan at a rate per annum equal to the sum of (A)
the Eurodollar Basis applicable to such Eurodollar Loan and (B) the Applicable
Margin for Eurodollar Loans.

 

(iii)        If No Notice of Selection of Interest Rate. If the Borrower fails
to give the Administrative Agent timely notice of its selection of the Base Rate
or a Eurodollar Basis, or if for any reason a determination of a Eurodollar
Basis for any Loan is not timely concluded, the Base Rate shall apply to such
Loan. If the Borrower fails to elect to continue any Eurodollar Loan then
outstanding prior to the last Payment Date applicable thereto in accordance with
the provisions of Section 2.2, as applicable, the Base Rate shall apply to such
Loan commencing on and after such Payment Date.

 

(iv)        On Swing Loans. Interest on each Swing Loan shall be computed on the
basis of a hypothetical year of three hundred sixty (360) days for the actual
number of days elapsed and shall be payable quarterly in arrears on the last day
of each calendar quarter for such calendar quarter. Interest on Swing Loans then
outstanding shall also be due and payable on the Maturity Date (or the date of
any earlier prepayment in full of the Obligations). Interest shall accrue and be
payable on each Swing Loan at the Swing Rate.

 

(b)          Upon Default. During the existence of an Event of Default, interest
on the outstanding Obligations shall, at the written request of the Majority
Lenders, accrue at the Default Rate; provided, however, that the Default Rate
shall automatically be deemed to have been invoked at all times when the
Obligations have been accelerated or deemed accelerated pursuant to Section 8.2.
Interest accruing at the Default Rate shall be payable on demand and in any
event on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations) and shall accrue until the earliest to occur of (i) waiver of the
applicable Event of Default in accordance with Section 10.12, (ii) agreement by
the Majority Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. The Lenders shall not be required to
(A) accelerate the maturity of the Loans, (B) terminate the Revolving Loan
Commitment, or (C) exercise any other rights or remedies under the Loan
Documents in order to charge interest hereunder at the Default Rate.

 

33

 

 

(c)          Computation of Interest. In computing interest on any Loan, the
date of making the Loan shall be included and the date of payment shall be
excluded; provided, however, that if a Loan is repaid on the date that it is
made, one (1) day’s interest shall be due with respect to such Loan.

 

Section 2.4           Fees.

 

(a)          Fee Letters. The Borrower agrees to pay any and all fees that are
set forth in any fee letter executed in connection with this Agreement at the
times specified therein.

 

(b)          Commitment Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of the Lenders in accordance with their respective
Revolving Commitment Ratios, a commitment fee (“Commitment Fee”) on the
aggregate amount by which the Revolving Loan Commitment exceeded the sum of the
average daily amount of Aggregate Revolving Credit Obligations (other than with
respect to any Swing Loans) for each day from the Closing Date through the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations), at the per annum rate equal to the Applicable Margin for the
Commitment Fee (determined daily in accordance with Annex I). Such Commitment
Fee shall be computed on the basis of a hypothetical year of three hundred sixty
(360) days for the actual number of days elapsed, shall be payable in arrears on
the last day of each calendar quarter and, if then unpaid, on the Maturity Date
(or the date of any earlier prepayment in full of the Obligations).

 

(c)          Letter of Credit Fees.

 

(i)          The Borrower shall pay to the Administrative Agent for the account
of the Lenders, in accordance with their respective Revolving Commitment Ratios,
a fee on the stated amount of each outstanding Letter of Credit for each day
from the Date of Issue through the expiration date of each such Letter of Credit
(whether such date is the stated expiration date of such Letter of Credit at the
time of the original issuance thereof or the stated expiration date of such
Letter of Credit upon any renewal thereof) at a rate per annum equal to the
Applicable Margin in effect from time to time with respect to Eurodollar Loans
plus, at all times when the Default Rate is in effect, 2.00%. Such Letter of
Credit fee shall be computed on the basis of a hypothetical year of three
hundred sixty (360) days for the actual number of days elapsed, shall be payable
in arrears on the last day of each calendar quarter and, if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations).

 

(ii)         The Borrower shall also pay to the Administrative Agent, for the
account of the Issuing Bank, (A) a fee on the stated amount of each Letter of
Credit for each day from the Date of Issue through the stated expiration date of
each such Letter of Credit (whether such date is the stated expiration date of
such Letter of Credit at the time of the original issuance thereof or the stated
expiration date of such Letter of Credit upon any renewal thereof) at a rate of
0.175% per annum, which fee shall be computed on the basis of a hypothetical
year of three hundred sixty (360) days for the actual number of days elapsed,
and (B) any reasonable and customary fees charged by the Issuing Bank for
issuance and administration of such Letters of Credit, which fees, in each case,
shall be payable in arrears on the last day of each calendar quarter and, if
then unpaid, on the Maturity Date (or the date of any earlier prepayment in full
of the Obligations).

 

34

 

 

(d)          Computation of Fees; Additional Terms Relating to Fees. In
computing any fees payable under this Section 2.4, the first day of the
applicable period shall be included and the date of the payment shall be
excluded. All fees payable under or in connection with this Agreement and the
other Loan Documents shall be deemed fully earned when and as they become due
and payable and, once paid, shall be non-refundable, in whole or in part.

 

Section 2.5           Prepayment/Cancellation of Revolving Loan Commitment.

 

(a)          The principal amount of any Base Rate Loan may be repaid in full or
in part at any time, without penalty or prior notice; and the principal amount
of any Eurodollar Loan may be prepaid prior to the applicable Payment Date, upon
three (3) Business Days prior written notice to the Administrative Agent,
provided, that the Borrower shall reimburse the Lenders and the Administrative
Agent, on the earlier of demand or the Maturity Date, for any loss or reasonable
out-of-pocket expense incurred by the Lenders or the Administrative Agent in
connection with such prepayment, as set forth in Section 2.9. Each notice of
prepayment of any Eurodollar Loan shall be irrevocable, and each prepayment or
repayment made under this Section 2.5(a) shall include the accrued interest on
the amount so prepaid or repaid. Upon receipt of any notice of repayment or
prepayment, the Administrative Agent shall promptly notify each Lender of the
contents thereof by telephone or telecopy and of such Lender’s portion of the
repayment or prepayment. Notwithstanding the foregoing, the Borrower shall not
make any repayment or prepayment of the Revolving Loans unless the balance of
the Swing Loans then outstanding is zero. Except as provided in Section 2.5(b),
any repayment and prepayment of Loans outstanding under the Revolving Loan
Commitment shall not reduce the Revolving Loan Commitment. For the avoidance of
doubt, any prepayment of the Loans shall not affect the Borrower’s obligation to
continue to make payments under any Hedge Transaction with a Bank Product
Provider, which shall remain in full force and effect notwithstanding such
prepayment, subject to the terms of the such Hedge Transaction.

 

(b)          The Borrower shall have the right, at any time and from time to
time after the Closing Date and prior to the Maturity Date, upon at least three
(3) Business Days prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment on a pro rata basis among the Lenders in accordance
with their respective Revolving Commitment Ratios; provided, that (i) any such
partial reduction shall be made in an amount not less than $25,000,000, (ii) the
Revolving Loan Commitment may not be reduced to an amount below the then
outstanding Letter of Credit Obligations (unless the Revolving Loan Commitment
is cancelled and the Letter of Credit Obligations are cash collateralized as set
forth below), and (iii) in connection with any partial reduction in the
Revolving Loan Commitment, the Letter of Credit Commitment shall be
automatically reduced on a pro rata basis with the Revolving Loan Commitment. As
of the date of cancellation or reduction set forth in such notice, the Revolving
Loan Commitment shall be permanently canceled or reduced to the amount stated in
the Borrower’s notice for all purposes herein, and the Borrower shall
immediately (i) pay to the Administrative Agent for the account of the Lenders
the amount necessary to repay in full the principal amount of the Loans or
reduce the principal amount of the Loans then outstanding to not more than the
amount of the Revolving Loan Commitment as so reduced, together with accrued
interest on the amount so prepaid and the Commitment Fee set forth in Section
2.4(b) accrued through the date of the reduction, with respect to the amount
reduced, or cancellation, (ii) reimburse the Administrative Agent and the
Lenders for any loss or out-of-pocket expense incurred by any of them in
connection with such payment as set forth in Section 2.9 and (iii) if such
cancellation or reduction results in the Revolving Loan Commitment being less
than the Letter of Credit Obligations, secure the Letter of Credit Obligations
through the delivery of cash collateral, or, in the sole and absolute discretion
of the applicable Issuing Bank that provided the Letter of Credit in connection
with such Letter of Credit Obligations and the Administrative Agent, a
“back-stop” letter of credit, in form and substance satisfactory to the
applicable Issuing Bank that provided the Letter of Credit in connection with
such Letter of Credit Obligations and the Administrative Agent, in an amount
equal to one hundred three percent (103%) of the excess Letter of Credit
Obligations.

 

35

 

 

(c)          With the prior written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Loan Commitment of a Defaulting Lender, and in such event the
provisions of Section 2.15 will apply to all amounts thereafter paid by the
Borrower for the account of any such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided, that such termination will not be deemed to be a waiver or release of
any claim that the Borrower, the Administrative Agent, the Issuing Bank, the
Swing Bank or any other Lender may have against such Defaulting Lender.

 

Section 2.6           Repayment.

 

(a)          The Revolving Loans. All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full in cash on the Maturity
Date.

 

(b)          Mandatory Repayment. If at any time the Aggregate Revolving Credit
Obligations exceeds the Revolving Loan Commitment, as reduced pursuant to
Section 2.5 or otherwise, the Borrower shall immediately repay the Swing Loans
and the Revolving Loans in an amount equal to such excess, together with all
accrued and unpaid interest on such excess amount and any amounts due under
Section 2.9. Each prepayment shall be applied as follows: first, to the Swing
Loans to the full extent thereof; second, to the Base Rate Loans to the full
extent thereof; and third, to the Eurodollar Loans to the full extent thereof.
If, after giving effect to prepayment of all Swing Loans and Revolving Loans,
the Aggregate Revolving Credit Obligations exceeds the Revolving Loan
Commitment, the Borrower shall Cash Collateralize its reimbursement obligations
with respect to all Letters of Credit in an amount equal to such excess plus any
accrued and unpaid fees thereon.

 

(c)          The Other Obligations. In addition to the foregoing, the Borrower
hereby promises to pay all Obligations (other than Bank Products Obligations),
including, without limitation, the principal amount of the Loans, amounts drawn
under Letters of Credit and accrued and unpaid interest and all fees on the
foregoing, as the same become due and payable hereunder and, in any event, on
the Maturity Date.

 

Section 2.7           Notes; Loan Accounts.

 

(a)          The Loans shall, upon request by any Lender, be evidenced by a
Revolving Loan Note issued by the Borrower to the applicable Lender and shall be
duly executed and delivered by an Authorized Signatory of the Borrower.

 

(b)          The Administrative Agent shall open and maintain on its books in
the name of the Borrower a loan account with respect to the Loans and interest
thereon (the “Loan Account”). The Administrative Agent shall debit such Loan
Account for the principal amount of each Loan made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrower pursuant to this Agreement and shall credit the Loan Account
for each payment which the Borrower shall make in respect to the Obligations.
The records of the Administrative Agent with respect to such Loan Account shall
be conclusive evidence of the Loans and accrued interest thereon, absent
manifest error.

 

36

 

 

Section 2.8           Manner of Payment.

 

(a)          When Payments Due.

 

(i)          Each payment (including any prepayment) by the Borrower on account
of the principal of or interest on the Loans, fees, and any other amount owed to
any member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 1:00 p.m. (Atlanta, Georgia, time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders, the Issuing Bank or the Administrative Agent, as the case may be,
in Dollars in immediately available funds. Any payment received by the
Administrative Agent after 1:00 p.m. (Atlanta, Georgia, time) shall be deemed
received on the next Business Day. In the case of a payment for the account of a
Lender, the Administrative Agent will promptly thereafter distribute the amount
so received in like funds to such Lender. In the case of a payment for the
account of the Issuing Bank, the Administrative Agent will promptly thereafter
distribute the amount so received in like funds to the Issuing Bank. If the
Administrative Agent shall not have received any payment from the Borrower as
and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

 

(ii)         Except as provided in the definition of Eurodollar Loan Period, if
any payment under this Agreement or any other Loan Document shall be specified
to be made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

 

(b)          No Deduction.

 

(i)          Any and all payments of principal and interest, fees, indemnity or
expense reimbursements, and any other amounts by any Credit Party hereunder or
under any other Loan Documents (the “Credit Party Payments”) shall be made
without setoff or counterclaim and free and clear of and without deduction for
any and all current or future taxes, levies, imposts, deductions, charges or
withholdings with respect to such Credit Party Payments and all interest,
penalties or similar liabilities with respect thereto, excluding (i) taxes
imposed on the net income of any member of the Lender Group (or any office,
branch or subsidiary of such member) by the jurisdiction under the laws of which
such member of the Lender Group is organized or conducts business or any
political subdivision thereof, (ii) any franchise taxes, taxes imposed on doing
business or taxes measured by capital or net worth imposed on any member of the
Lender Group (or any office, branch or subsidiary of such member and (iii) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which the Credit Parties are located (all such
nonexcluded taxes, levies, imposts, deductions, charges or withholdings and
liabilities collectively or individually “Taxes”). If any Credit Party shall be
required to deduct any Taxes from or in respect of any sum payable to any member
of the Lender Group hereunder or under any other Loan Document, (i) the sum
payable shall be increased by the amount (an “additional amount”) necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.8(b)(i)), such member of the Lender
Group shall receive an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable Credit Party shall make such
deductions, and (iii) the applicable Credit Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

 

37

 

 

(ii)         In addition, the Credit Parties shall pay to the relevant
Governmental Authority in accordance with Applicable Law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document excluding, however, such taxes, charges or levies imposed as
a result of an assignment or participation (other than an assignment that occurs
as a result of a request by the Borrower) (such taxes being “Other Taxes”).

 

(iii)        The Credit Parties shall indemnify the members of the Lender Group
for the full amount of Taxes and Other Taxes with respect to Credit Party
Payments paid by such Person, and any liability (including penalties, interest
and expenses (including reasonable attorney’s fees and expenses)) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant Governmental Authority; provided,
that the Credit Parties shall not be required to indemnify the Administrative
Agent, any Lender, or the Issuing Bank for any amount pursuant to this Section
2.8(b) incurred more than nine months prior to the date the Administrative
Agent, such Lender, or such Issuing Bank notifies such Credit Party in writing
of such amounts. A certificate setting forth and containing an explanation in
reasonable detail of the manner in which such amount shall have been determined
and the amount of such payment or liability prepared by a member of the Lender
Group or the Administrative Agent on its behalf, absent manifest error, shall be
final, conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date the Administrative Agent or such
member, as the case may be, makes written demand therefor. If, in the reasonable
determination of the Credit Parties, any such Taxes or Other Taxes are
incorrectly or illegally imposed or asserted by the relevant Governmental
Authority, the members of the Lender Group shall, at the Credit Parties’
expense, use commercially reasonable efforts to cooperate with the Credit
Parties to recover such Taxes or Other Taxes, provided that no Lender Group
member shall be required to do so if such Lender Group member in good faith
determines that to do so would be disadvantageous to it. If any Taxes or Other
Taxes for which the Administrative Agent or any member of the Lender Group has
received indemnification from a Credit Party hereunder shall be finally
determined to have been incorrectly or illegally asserted and are refunded to
the Administrative Agent or such member, the Administrative Agent or such
member, as the case may be, shall promptly forward to the applicable Credit
Party any such refunded amount (after deduction of any Tax or Other Tax paid or
payable by any member of the Lender Group as a result of such refund), not
exceeding the increased amount paid by the applicable Credit Party pursuant to
this Section 2.8(b).

 

38

 

 

(iv)        Each Lender and Issuing Bank shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Taxes attributable to such Lender or Issuing Bank (but only to the extent that a
Credit Party has not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of any Credit Party to do so) and (ii) any
other taxes attributable to such Lender or Issuing Bank, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or Issuing Bank by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or Issuing Bank under any Loan Document or
otherwise payable by the Administrative Agent to the Lender or Issuing Bank from
any other source against any amount due to the Administrative Agent under this
paragraph (iv).

 

(v)         As soon as practicable after the date of any payment of Taxes or
Other Taxes by a Credit Party to the relevant Governmental Authority, the
applicable Credit Party will deliver to the Administrative Agent, at its
address, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.

 

(vi)        On or prior to the Closing Date (or, in the case of any Lender that
becomes a party to this Agreement pursuant to an Assignment and Acceptance, on
or prior to the effective date of such Assignment and Acceptance), each Lender
which is organized in a jurisdiction other than the United States or a political
subdivision thereof (a “Foreign Lender”) shall provide each of the
Administrative Agent and the Borrower with either (A) two (2) properly executed
originals of Form W-8ECI or Form W-8BEN (or any successor forms) prescribed by
the Internal Revenue Service or other documents satisfactory to the Borrower and
the Administrative Agent, as the case may be, certifying (1) as to such Foreign
Lender’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to such Foreign Lender
hereunder and under any other Loan Documents or Bank Products Documents or (2)
that all payments to be made to such Foreign Lender hereunder and under any
other Loan Documents and Bank Products Documents are subject to such taxes at a
rate reduced to zero by an applicable tax treaty, or (B)(1) a certificate
executed by such Lender certifying that such Lender is not a “bank” and that
such Lender qualifies for the portfolio interest exemption under Section 881(c)
of the Code, and (2) two (2) properly executed originals of Internal Revenue
Service Form W-8BEN (or any successor form), in each case, certifying such
Lender’s entitlement to an exemption from United States withholding tax with
respect to payments of interest to be made hereunder or under any other Loan
Documents or Bank Products Documents. Any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax. Each such Lender agrees to provide the
Administrative Agent and the Borrower with new forms prescribed by the Internal
Revenue Service upon the expiration or obsolescence of any previously delivered
form, or after the occurrence of any event requiring a change in the most recent
forms delivered by it to the Administrative Agent and the Borrower. In addition,
if a payment made to a Lender, Administrative Agent, or Issuing Bank (and, in
each case, any financial institution through which any payment is made subject
to such recipient) under any Loan Document would be subject to United States
federal withholding imposed by FATCA if such Lender, Administrative Agent, or
Issuing Bank were to fail to comply with the applicable reporting requirements
of FATCA, such Lender, Administrative Agent, or Issuing Bank shall deliver to
the Administrative Agent and the Borrower such forms or other documents as shall
be prescribed by Applicable Law, if any, or as otherwise reasonably requested,
as may be necessary for the Administrative Agent or the Borrower, as applicable,
to determine that such payment is exempt from withholding under FATCA.

 

39

 

 

(vii)       The Credit Parties shall not be required to indemnify any Lender, or
to pay any additional amounts to such Lender pursuant to Section 2.8(b)(i) or
(b)(iii) above to the extent that (A) the obligation to withhold amounts with
respect to United States Federal, state or local withholding tax existed on the
date such Lender became a party to this Agreement (or, in the case of a
transferee, on the effective date of the Assignment and Acceptance pursuant to
which such transferee became a Lender) or, with respect to payments to a new
lending office, the date such Lender designated such new lending office;
provided, however, that this clause (A) shall not apply to any Lender that
became a Lender or new lending office that became a new lending office as a
result of an assignment or designation made at the request of the Borrower; and
provided further, however, that this clause (A) shall not apply to the extent
the indemnity payment or additional amounts, if any, that any member of the
Lender Group through a new lending office would be entitled to receive (without
regard to this clause (A)) do not exceed the indemnity payment or additional
amounts that the Person making the assignment or transfer to such member of the
Lender Group making the designation of such new lending office would have been
entitled to receive in the absence of such assignment, transfer or designation
or (B) the obligation to pay such additional amounts or such indemnity payments
would not have arisen but for a failure by such member of the Lender Group to
comply with the provisions of Section 2.8(b)(v) above.

 

(viii)      Nothing contained in this Section 2.8(b) shall require any member of
the Lender Group to make available to any Credit Party any of its tax returns
(or any other information) that it deems confidential or proprietary.

 

(ix)         If any member of the Lender Group determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.8(b) (including
additional amounts paid pursuant to this Section 2.8(b)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.8(b) with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of such member of the Lender Group and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 2.8(b)(ix) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.8(b)(ix), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.8(b)(ix) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

40

 

 

Section 2.9           Reimbursement. Whenever any member of the Lender Group
shall sustain or incur any losses (including losses of anticipated profits) or
out-of-pocket expenses in connection with (a) failure by the Borrower to borrow
or continue any Eurodollar Loan, or convert any Base Rate Loan to a Eurodollar
Loan, in each case, after having given notice of its intention to do so in
accordance with Section 2.2 (whether by reason of the election of the Borrower
not to proceed or the non-fulfillment of any of the conditions set forth in this
Agreement), or (b) prepayment of any Eurodollar Loan in whole or in part for any
reason other than at the end of the applicable Eurodollar Loan Period for such
Eurodollar Loan or (c) failure by the Borrower to prepay any Eurodollar Loan
after giving notice of its intention to prepay such Eurodollar Loan, the
Borrower agrees to pay to such Lender, promptly upon such Lender’s demand
therefor, an amount sufficient to compensate such Lender for all such losses and
out-of-pocket expenses. Such Lender’s good faith determination of the amount of
such losses and out-of-pocket expenses, absent manifest error, shall be binding
and conclusive. Losses subject to reimbursement hereunder shall include, without
limitation, expenses incurred by any Lender Group member or any participant of
such Lender Group member permitted hereunder in connection with the
re-deployment of funds prepaid, repaid, not borrowed, or paid, as the case may
be, and any lost profit of such Lender Group member or any participant of such
Lender Group member over the remainder of the Eurodollar Loan Period for such
prepaid Loan. For purposes of calculating amounts payable to a Lender Group
member under this paragraph, each applicable Lender Group member shall be deemed
to have actually funded its relevant Eurodollar Loan through the purchase of a
deposit bearing interest at the Eurodollar Rate in an amount equal to the amount
of that Eurodollar Loan and having a maturity and repricing characteristics
comparable to the relevant Eurodollar Loan Period; provided, however, that each
applicable Lender Group member may fund each of its Eurodollar Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section.

 

Section 2.10         Pro Rata Treatment.

 

(a)          Loans. Each Loan from the Lenders under the Revolving Loan
Commitment made on or after the Closing Date shall be made pro rata on the basis
of the respective Revolving Commitment Ratios of such Lenders.

 

(b)          Payments. Each payment and prepayment of the principal of the
Revolving Loans, and each payment of interest on the Revolving Loans received
from the Borrower, shall be made by the Administrative Agent to the Lenders pro
rata on the basis of their respective unpaid principal amounts outstanding under
the Revolving Loans immediately prior to such payment or prepayment (except in
cases when a Lender’s right to receive payments is restricted pursuant to
Section 2.15). If any Lender shall obtain any payment (whether involuntary,
through the exercise of any right of set-off or otherwise) on account of the
Loans in excess of its ratable share of Loans based on its Revolving Commitment
Ratio (or in violation of any restriction set forth in Section 2.15), such
Lender shall forthwith purchase from the other Lenders such participations in
the Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery without interest thereon unless the Lender obligated to repay such
amount is required to pay interest. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.10(b)
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

 

41

 

 

Section 2.11         Application of Payments.

 

(a)          Prior to the exercise of remedies pursuant to Section 8.2,
including acceleration of the Obligations, all amounts received by the
Administrative Agent from the Borrower (other than payments specifically
earmarked for application to certain principal, interest, fees or expenses
hereunder or payments made pursuant to Section 2.6(b) (which shall be applied as
earmarked or, with respect to payments under Section 2.6(b), as set forth in
Section 2.6(b)), and subject to clause (h) of the definition of Permitted Asset
Disposition), shall be distributed by the Administrative Agent in the following
order of priority:

 

FIRST, to the payment of out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) of the Administrative Agent with respect
to enforcing the rights of the Lenders under the Loan Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank under the Loan Documents;

 

THIRD, to the payment of all accrued fees and interest payable to the Lenders
under this Agreement;

 

FOURTH, to the payment of principal then due and payable on the Swing Loans;

 

FIFTH, to the payment of principal then due and payable on the Revolving Loans;

 

SIXTH, to the payment of the Bank Products Obligations then due and payable;

 

SEVENTH, to the payment of all other Obligations not otherwise referred to in
this Section 2.11(a) then due and payable; and

 

EIGHTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

 

(b)          Notwithstanding anything in this Agreement or any other Loan
Documents which may be construed to the contrary, subsequent to the exercise of
remedies pursuant to Section 8.2, including acceleration of the Obligations,
payments and prepayments with respect to the Obligations made to the Lender
Group, or any of them, or otherwise received by any member of the Lender Group
shall be distributed in the following order of priority (subject, as applicable,
to clause (h) of the definition of Permitted Asset Disposition and Section
2.10):

 

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation indemnification and reasonable attorneys’ fees) of the Administrative
Agent with respect to enforcing the rights of the Lenders under the Loan
Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent, the Issuing
Bank or the Swing Bank or under the Loan Documents;

 

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation indemnification and reasonable attorneys’ fees) of the Lenders with
respect to enforcing their rights under the Loan Documents;

 

42

 

 

FOURTH, to the payment of all accrued fees and interest payable to the Lenders
under this Agreement;

 

FIFTH, to the payment of the principal of the Swing Loans then outstanding;

 

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding; (ii) the Letter of Credit Reserve Account to the extent of one
hundred three percent (103%) of any Letter of Credit Obligations then
outstanding; and (iii) to the Bank Products Obligations and the Net
Mark-to-Market Exposure of the Hedge Obligations that constitute Obligations;
provided, however, that no proceeds realized from any Guaranty of a Credit Party
who is not a Qualified ECP Guarantor shall be applied to the payment of Hedge
Obligations that constitute Obligations;

 

SEVENTH, to any other Obligations not otherwise referred to in this Section
2.11(b); and

 

EIGHTH, upon satisfaction in full of all Obligations, to the applicable Credit
Party or such other Person who may be lawfully entitled thereto.

 

Section 2.12         All Obligations to Constitute One Obligation. All
Obligations shall constitute one general obligation of the Borrower.

 

Section 2.13         Maximum Rate of Interest. The Borrower and the Lender Group
hereby agree and stipulate that the only charges imposed upon the Borrower for
the use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrower and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Closing Date, the Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from the Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Revolving
Loans to the extent of such excess.

 

43

 

 

Section 2.14         Letters of Credit.

 

(a)          Subject to the terms and conditions of this Agreement, the Issuing
Bank, on behalf of the Lenders, and in reliance on the agreements of the Lenders
set forth in Section 2.14(c) below, hereby agrees to issue one or more Letters
of Credit up to an aggregate face amount equal to the Letter of Credit
Commitment; provided, however, that, except as described in the last sentence of
Section 4.2, the Issuing Bank shall not issue any Letter of Credit unless the
conditions precedent to the issuance thereof set forth in Section 4.2 have been
satisfied; provided, further, that no Issuing Bank shall be obligated to issue,
amend, renew or extend any Letter of Credit if such issuance, amendment,
renewal, or extension would result in the outstanding amount of the Letter of
Credit Obligations with respect to Letters of Credit issued by such Issuing Bank
to exceed such Issuing Bank’s Letter of Credit Issuance Limit. Each Letter of
Credit shall (i) be denominated in Dollars, and (ii) expire no later than the
earlier to occur of (A) the date ten (10) days prior to the Maturity Date, and
(B) three hundred sixty (360) days after its date of issuance (but may contain
provisions for automatic renewal provided that no Default or Event of Default
exists on the renewal date or would be caused by such renewal and provided that
no such renewal shall extend beyond the date ten (10) days prior to the Maturity
Date). With respect to each Letter of Credit, (i) the rules of the International
Standby Practices, ICC Publication No. 590, or any subsequent revision or
restatement thereof adopted by the ICC and in use by the Issuing Bank, shall
apply to each Standby Letter of Credit and (ii) the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
Commercial Letter of Credit, and, to the extent not inconsistent therewith, the
laws of the State of New York. The Issuing Bank shall not at any time be
obligated to issue, or cause to be issued, any Letter of Credit if such issuance
would conflict with, or cause the Issuing Bank to exceed any limits imposed by,
any Applicable Law. In addition, at the request of the Borrower, an Issuing Bank
may, in its sole discretion, agree to issue, amend, renew or extend Letters of
Credit in excess of its Letter of Credit Issuance Limit, provided, however,
after giving effect to any such issuance, amendment, renewal or extension, (x)
the aggregate outstanding amount of the Letter of Credit Obligations shall not
exceed the Letter of Credit Commitment and (y) the Aggregate Revolving Credit
Obligations shall not exceed the Revolving Loan Commitment.

 

(b)          The Borrower may from time to time request that the Issuing Bank
issue a Letter of Credit. The Borrower shall execute and deliver to the
Administrative Agent and the Issuing Bank a Request for Issuance of Letter of
Credit for each Letter of Credit to be issued by the Issuing Bank, not later
than 12:00 noon (Atlanta, Georgia time) on the third (3rd) Business Day
preceding the date on which the requested Letter of Credit is to be issued, or
such shorter notice as may be acceptable to the Issuing Bank and the
Administrative Agent. Upon receipt of any such Request for Issuance of Letter of
Credit, subject to satisfaction of all conditions precedent thereto as set forth
in Section 4.2 or waiver of such conditions pursuant to the last sentence of
Section 4.2, the Issuing Bank shall process such Request for Issuance of Letter
of Credit and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby. The
Issuing Bank shall furnish a copy of such Letter of Credit to the Borrower and
the Administrative Agent following the issuance thereof. In addition to the fees
payable pursuant to Section 2.4(c)(ii), the Borrower shall pay or reimburse the
Issuing Bank for normal and customary costs and expenses incurred by the Issuing
Bank in issuing, effecting payment under, amending or otherwise administering
the Letters of Credit.

 

(c)          On the Closing Date with respect to all Existing Letters of Credit
and, with respect to all other Letters of Credit, immediately upon the issuance
by the Issuing Bank of a Letter of Credit and in accordance with the terms and
conditions of this Agreement, the Issuing Bank shall be deemed to have sold and
transferred to each Lender, and each Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Revolving Commitment Ratio, in such Letter of Credit and the
obligations of the Borrower with respect thereto (including, without limitation,
all Letter of Credit Obligations with respect thereto). The Issuing Bank shall
promptly notify the Administrative Agent of any draw under a Letter of Credit.
At such time as the Administrative Agent shall be notified by the Issuing Bank
that the beneficiary under any Letter of Credit has drawn on the same, the
Administrative Agent shall promptly notify the Borrower and the Swing Bank (or,
at its option, all Lenders), by telephone or telecopy, of the amount of the draw
and, in the case of each Lender, such Lender’s portion of such draw amount as
calculated in accordance with its Revolving Commitment Ratio.

 

44

 

 

(d)          The Borrower hereby agrees to immediately reimburse the Issuing
Bank for amounts paid by the Issuing Bank in respect of draws under each Letter
of Credit. In order to facilitate such repayment, the Borrower hereby
irrevocably requests the Lenders, and the Lenders hereby severally agree, on the
terms and conditions of this Agreement (other than as provided in Article 2 with
respect to the amounts of, the timing of requests for, and the repayment of
Loans hereunder and in Article 4 with respect to conditions precedent to Loans
hereunder), to make a Base Rate Loan on each day on which a draw is made under
any Letter of Credit and in the amount of such draw, and to pay the proceeds of
such Loan directly to the Issuing Bank to reimburse the Issuing Bank for the
amount paid by it upon such draw. Each Lender shall pay its share of such Base
Rate Loan to the Administrative Agent in accordance with Section 2.2(e) and its
Revolving Commitment Ratio, without reduction for any set-off or counterclaim of
any nature whatsoever and regardless of whether any Default or Event of Default
exists or would be caused thereby. The disbursement of funds in connection with
a draw under a Letter of Credit pursuant to this Section 2.14 shall be subject
to the terms and conditions of Section 2.2(e). The obligation of each Lender to
make payments to the Administrative Agent, for the account of the Issuing Bank,
in accordance with this Section 2.14 shall be absolute and unconditional and no
Lender shall be relieved of its obligations to make such payments by reason of
noncompliance by any other Person with the terms of the Letter of Credit or for
any other reason (other than the gross negligence or willful misconduct of the
Issuing Bank in paying such Letter of Credit, as determined by a final
non-appealable judgment of a court of competent jurisdiction). The
Administrative Agent shall promptly remit to the Issuing Bank the amounts so
received from the other Lenders. Any overdue amounts payable by the Lenders to
the Issuing Bank in respect of a draw under any Letter of Credit shall bear
interest, payable on demand, (x) for the first two (2) Business Days, at the
Federal Funds Rate, and (y) thereafter, at the Base Rate. Notwithstanding the
foregoing, at the request of the Administrative Agent, the Swing Bank may, at
its option and subject to the conditions set forth in Section 2.2(g) other than
the condition that the applicable conditions precedent set forth in Article 4 be
satisfied, make Swing Loans to reimburse the Issuing Bank for amounts drawn
under Letters of Credit.

 

(e)          The Borrower agrees that each Loan by the Lenders to reimburse the
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Loan pursuant to Section
2.2(b)(ii), be deemed to be a Base Rate Loan.

 

(f)          The Borrower agrees that any action taken or omitted to be taken by
the Issuing Bank in connection with any Letter of Credit, except for such
actions or omissions as shall constitute gross negligence or willful misconduct
on the part of such Issuing Bank as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall be binding on the Borrower
as between the Borrower and the Issuing Bank, and shall not result in any
liability of the Issuing Bank to the Borrower. The obligation of the Borrower to
reimburse the Issuing Bank for a drawing under any Letter of Credit or the
Lenders for Loans made by them to the Issuing Bank on account of draws made
under the Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances whatsoever, including, without limitation, the following
circumstances:

 

(i)          Any lack of validity or enforceability of any Loan Document;

 

(ii)         Any amendment or waiver of or consent to any departure from any or
all of the Loan Documents;

 

(iii)        Any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

 

45

 

 

(iv)        The existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

 

(v)         Any statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(vi)        The insolvency of any Person issuing any documents in connection
with any Letter of Credit;

 

(vii)       Any breach of any agreement between the Borrower and any beneficiary
or transferee of any Letter of Credit;

 

(viii)      Any irregularity in the transaction with respect to which any Letter
of Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

 

(ix)         Any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code;

 

(x)          Any act, error, neglect or default, omission, insolvency or failure
of business of any of the correspondents of the Issuing Bank;

 

(xi)         Any other circumstances arising from causes beyond the control of
the Issuing Bank;

 

(xii)        Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and

 

(xiii)       Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing;

 

provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower suffered by the Borrower that is caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank as determined
by a final non-appealable judgment of a court of competent jurisdiction, the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in good faith, either accept and make
payment upon such documents without responsibility for further investigation or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

46

 

 

(g)          The Borrower will indemnify and hold harmless each Indemnified
Person from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees) which
may be imposed on, incurred by or asserted against such Indemnified Person by
the Borrower, any Credit Party, or any third party in any way relating to or
arising out of the issuance of a Letter of Credit, except that the Borrower
shall not be liable to an Indemnified Person for any portion of such claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Indemnified Person as determined by a final non-appealable
judgment of a court of competent jurisdiction. This Section 2.14(g) shall
survive termination of this Agreement.

 

(h)          Each Lender shall be responsible (to the extent the Issuing Bank is
not reimbursed by the Borrower) for its pro rata share (based on such Lender’s
Revolving Commitment Ratio) of any and all reasonable out-of-pocket costs,
expenses (including reasonable attorneys’ fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, the Borrower’s or any Guarantor’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrower shall fail to pay such expenses of the Issuing Bank within fifteen (15)
days of demand for payment by the Issuing Bank, each Lender shall thereupon pay
to the Issuing Bank its pro rata share (based on such Lender’s Revolving
Commitment Ratio) of such expenses within ten (10) days from the date of the
Issuing Bank’s notice to the Lenders of the Borrower’s failure to pay; provided,
however, that if the Borrower shall thereafter pay such expenses, the Issuing
Bank will repay to each Lender the amounts received from such Lender hereunder.

 

(i)          Subject to the appointment and acceptance of a successor issuer
below in the event there is only one Issuing Bank, any Issuing Bank may resign
as Issuing Bank upon sixty (60) days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. If any Issuing Bank shall resign as Issuing
Bank under this Agreement, then the Borrower may appoint from among the Lenders
a successor issuer of Letters of Credit, whereupon, subject to acceptance of
such appointment by such successor issuer, such successor issuer shall succeed
to the rights, powers and duties of such resigning Issuing Bank, and the term
“Issuing Bank” shall include such successor issuer effective upon such
appointment. At the time such resignation shall become effective, the Borrower
shall pay to the resigning Issuing Bank all accrued and unpaid fees pursuant to
Section 2.4(c)(ii) hereof. The acceptance of any appointment as an Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, such successor
Issuing Bank shall have all the rights and obligations of the previous Issuing
Bank under this Agreement and the other Loan Documents. In the event there is
only one Issuing Bank and none of the other Lenders accepts such appointment
within ninety (90) days after any Issuing Bank submitted its notice of
resignation, such Issuing Bank’s resignation shall still be effective if such
Issuing Bank determines in good faith that it is either unable or that it is
commercially unreasonable for it to continue to issue Letters of Credit
hereunder. After the resignation of any Issuing Bank hereunder, the resigning
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit.
After any retiring Issuing Bank’s resignation as Issuing Bank, the provisions of
this Agreement relating to such Issuing Bank shall inure to its benefit as to
any actions taken or omitted to be taken by it (i) while it was Issuing Bank
under this Agreement or (ii) at any time with respect to Letters of Credit
issued by such Issuing Bank. For the avoidance of doubt, any resignation by an
Issuing Bank shall not affect the Letters of Credit issued by such Issuing Bank
prior to such resignation.

 

47

 

 

(j)          Any Issuing Bank which ceases to be a Lender pursuant to Section
10.12(b) or 10.16 shall also cease to be an Issuing Bank hereunder.

 

Section 2.15         Defaulting Lenders.

 

(a)          Cash Collateral.

 

(i)          At any time that there shall exist a Defaulting Lender, within
three (3) Business Days following the written request of the Administrative
Agent or the Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the Letter of Credit Obligations in an amount equal to
the portion of such Letter of Credit Obligations with respect to such Defaulting
Lender (determined after giving effect to Section 2.15(b)(v) and any cash
collateral provided by such Defaulting Lender) in an amount not less than 103%
of the portion of the Letter of Credit Obligations of such Defaulting Lender.

 

(ii)         The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank, and agrees to maintain, a first priority security
interest in all such cash collateral as security for the Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (iii) below. If at any time the Administrative Agent
determines that such cash collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Bank as herein
provided, or that the total amount of such cash collateral is less than the
minimum amount required pursuant to clause (i) above, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.15(a) or Section
2.15(b) in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of Letters
of Credit or Letter of Credit Obligations (including, as to cash collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the cash collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(iv)        Cash collateral (or the appropriate portion thereof) provided to
secure any Letter of Credit Obligations shall no longer be required to be held
as cash collateral pursuant to this Section 2.15(a) following the earliest to
occur of (A) the elimination of the applicable Letter of Credit Obligations
(including by the termination of Defaulting Lender status of the applicable
Lender), (B) the determination by the Administrative Agent and the Issuing Bank
that there exists excess cash collateral and (C) the determination that the
applicable Defaulting Lender is no longer a Defaulting Lender; provided that,
subject to Section 2.15(b) through (d) the Person providing cash collateral and
each Issuing Bank may agree that cash collateral shall be held to support future
anticipated Letter of Credit Obligations or other obligations.

 

48

 

 

(b)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Majority Lenders and in Section 10.12.

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.11 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swing Bank hereunder; third, to Cash Collateralize the
Letter of Credit Obligations with respect to such Defaulting Lender in
accordance with Section 2.15(a); fourth, as the Borrower may request (so long as
no Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize future Letter of Credit Obligations with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swing Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letter of Credit Obligations in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Obligations and Swing Loans are held
by the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to sub-section (iv) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.15(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

49

 

 

(iii)        No Defaulting Lender shall be entitled to receive any Commitment
Fee pursuant to Section 2.4 for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(iv)        With respect to any Commitment Fee or letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (iii) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (v) below, (y) to
the extent any portion of such Defaulting Lender’s participation in Letters of
Credit or Swing Loans cannot be so reallocated, pay to each Issuing Bank and
Swing Bank, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Defaulting Lender’s
participation in Letters of Credit or Swing Loans, and (z) not be required to
pay the remaining amount of any such fee.

 

(v)         All or any part of such Defaulting Lender’s participation in Letters
of Credit and Swing Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective pro rata shares (based on its Revolving
Commitment Ratio) of the Revolving Loan Commitment (calculated without regard to
such Defaulting Lender’s portion of the Revolving Loan Commitment) but only to
the extent that (x) the conditions set forth in Section 4.2 are satisfied or
waived in writing at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
Revolving Credit Obligations of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s portion of the Revolving Loan Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(vi)        If the reallocation described in clause (v) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swing Loans
in an amount equal to the Swing Loans with respect to such Defaulting Lender and
(y) second, Cash Collateralize the Letter of Credit Obligations with respect to
such Defaulting Lender in accordance with the procedures set forth in Section
2.15(a).

 

(c)          Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Loans to be held pro
rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.15(b)(v), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

50

 

 

(d)          New Swing Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Bank shall not be required to fund any Swing
Loans unless it is satisfied that it will have no additional Swing Loans after
giving effect to such Swing Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no additional Letter of Credit Obligations after giving effect
thereto.         

 

Section 2.16         Extension of Maturity Date.

 

(a)          From time to time after the first anniversary of the Closing Date,
but at least 45 days prior to the Maturity Date then in effect, the Borrower
may, by written notice to the Administrative Agent, request that the Maturity
Date then in effect be extended by one calendar year, effective as of a date
selected by the Borrower (the “Extension Effective Date”); provided, that (i)
the Borrower may only make one such request in any calendar year and no more
than two such requests during the term of this Agreement and (ii) the Extension
Effective Date shall be at least forty-five (45) days, but not more than 60
days, after the date such extension request is received by the Administrative
Agent (the “Extension Request Date”). Upon receipt of the extension request, the
Administrative Agent shall promptly notify each Lender of such request. If a
Lender agrees, in its sole discretion, to so extend the Maturity Date applicable
to its Revolving Loan Commitment (an “Extending Lender”), it shall deliver to
the Administrative Agent a written notice of its agreement to do so no later
than fifteen (15) days after the Extension Request Date (or such later date to
which the Borrower and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender's agreement to extend the Maturity Date applicable to such
Lender’s Revolving Loan Commitment (and such agreement shall be irrevocable
until the Extension Effective Date). The Revolving Loan Commitment of any Lender
that fails to accept or respond to the Borrower’s request for an extension of
the Maturity Date (a “Declining Lender”) shall be terminated on the Maturity
Date then in effect for such Lender (without regard to any extension by other
Lenders) and on such Maturity Date the Borrower shall pay in full the unpaid
principal amount of all Revolving Loans owing to such Declining Lender, together
with all accrued and unpaid interest thereon and all accrued and unpaid fees
owing to such Declining Lender under this Agreement to the date of such payment
of principal and all other amounts due to such Declining Lender under this
Agreement.

 

(b)          The Administrative Agent shall promptly notify each Extending
Lender of the aggregate Revolving Loan Commitments of the Declining Lenders.
Each Extending Lender may offer to increase its respective Revolving Loan
Commitment by an amount not to exceed the aggregate amount of the Declining
Lenders' Revolving Loan Commitments, and such Extending Lender shall deliver to
the Administrative Agent a notice of its offer to so increase its Revolving Loan
Commitment no later than 30 days after the Extension Request Date (or such later
date to which the Borrower and the Administrative Agent shall agree), and such
offer shall be irrevocable until the Extension Effective Date. To the extent the
aggregate amount of additional Revolving Loan Commitments that the Extending
Lenders offer pursuant to the preceding sentence exceeds the aggregate amount of
the Declining Lenders' Revolving Loan Commitments, such additional Revolving
Loan Commitments shall be reduced on a pro rata basis. To the extent the
aggregate amount of Revolving Loan Commitments that the Extending Lenders have
so offered to extend is less than the aggregate amount of Revolving Loan
Commitments that the Borrower has so requested to be extended, the Borrower
shall have the right to seek additional Revolving Loan Commitments from other
Persons. Once the Borrower has obtained offers to provide the full amount of any
Declining Lender’s Commitments (whether from Extending Lenders or other
Persons), the Borrower shall have the right but not the obligation to require
any Declining Lender to (and any such Declining Lender shall) assign in full its
rights and obligations under this Agreement to one or more banks or other
financial institutions (which may be, but need not be, one or more of the
Extending Lenders) which at the time agree to, in the case of any such Person
that is an Extending Lender, increase its Revolving Loan Commitment and in the
case of any other such Person (a “New Lender”) become a party to this Agreement;
provided that (i) such assignment is otherwise in compliance with Section 10.5,
(ii) such Declining Lender receives payment in full of the unpaid principal
amount of all Revolving Loans owing to such Declining Lender, together with all
accrued and unpaid interest thereon and all fees accrued and unpaid under this
Agreement to the date of such payment of principal and all other amounts due to
such Declining Lender under this Agreement and (iii) any such assignment shall
be effective on the date on or before such Extension Effective Date as may be
specified by the Borrower and agreed to by the respective New Lenders and
Extending Lenders, as the case may be, and the Administrative Agent.

 

51

 

 

(c)          If, but only if, Extending Lenders and New Lenders, as the case may
be, have agreed to provide Revolving Loan Commitments in an aggregate amount
greater than 50% of the aggregate amount of the Revolving Loan Commitments
outstanding immediately prior to such Extension Effective Date and the
conditions precedent in Section 4.2 are met, the Maturity Date in effect with
respect to the Revolving Loan Commitments of such Extending Lenders and New
Lenders shall be extended by twelve (12) months.

 

ARTICLE 3

 

GUARANTY

 

Section 3.1           Guaranty.

 

(a)          Each Guarantor hereby, jointly and severally, guarantees to the
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including, without limitation, any interest therein
(including, without limitation, interest as provided in this Agreement, accruing
after the filing of a petition initiating any insolvency proceedings, whether or
not such interest accrues or is recoverable against the Borrower after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus reasonable attorneys’ fees and expenses if the
obligations represented by this Guaranty are collected by law, through an
attorney-at-law, or under advice therefrom.

 

(b)          Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Lender Group, or any of them,
for or in respect of the Obligations or any part thereof, and regardless of
whether or not any Person now or hereafter responsible to the Lender Group, or
any of them, for the Obligations or any part thereof, whether under this
Guaranty or otherwise, shall cease to be so liable, each Guarantor hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until the
Obligations shall have been indefeasibly paid in full in cash (or in the case of
Letter of Credit Obligations, secured through delivery of cash collateral in an
amount equal to one hundred and three percent (103%) of the Letter of Credit
Obligations) and the Commitments shall have been terminated.

 

(c)          Each Guarantor absolutely, unconditionally and irrevocably waives
any and all right to assert any defense (other than the defense of payment in
cash in full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrower) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

 

52

 

 

(d)          The Lender Group, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such security or securities for the Obligations or any part thereof as they may
deem proper, or (ii) release, discharge, abandon or otherwise deal with or fail
to deal with any Guarantor of the Obligations or any security or securities
therefor or any part thereof now or hereafter held by the Lender Group, or any
of them, or (iii) amend, modify, increase, extend, accelerate or waive in any
manner any of the provisions, terms, or conditions of the Loan Documents, all as
they may consider expedient or appropriate in their sole and absolute
discretion. Without limiting the generality of the foregoing, or of Section
3.1(e), it is understood that the Lender Group, or any of them, may, without
exonerating or releasing any Guarantor, give up, modify or abstain from
perfecting or taking advantage of any security for the Obligations and accept or
make any compositions or arrangements, and realize upon any security for the
Obligations when, and in such manner, and with or without notice, all as such
Person may deem expedient.

 

(e)          Each Guarantor acknowledges and agrees that no change in the nature
or terms of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until the performance of and payment in full in cash of the
Obligations (without possibility of recourse, whether by operation of law or
otherwise) and the termination of the Commitments, such Guarantor’s undertakings
hereunder shall not be released, in whole or in part, by any action or thing
which might, but for this paragraph of this Guaranty, be deemed a legal or
equitable discharge of a surety or guarantor, or by reason of any waiver,
omission of the Lender Group, or any of them, or their failure to proceed
promptly or otherwise, or by reason of any action taken or omitted by the Lender
Group, or any of them, whether or not such action or failure to act varies or
increases the risk of, or affects the rights or remedies of, such Guarantor or
by reason of any further dealings between the Borrower, on the one hand, and any
member of the Lender Group, on the other hand, or any other guarantor or surety,
and such Guarantor hereby expressly waives and surrenders any defense to its
liability hereunder, or any right of counterclaim or offset of any nature or
description which it may have or may exist based upon, and shall be deemed to
have consented to, any of the foregoing acts, omissions, things, agreements or
waivers.

 

(f)          The Lender Group, or any of them, may, without demand or notice of
any kind upon or to any Guarantor, at any time or from time to time when any
amount shall be due and payable hereunder by any Guarantor, if the Borrower
shall not have timely paid any of the Obligations (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred and three percent (103%) of the Letter of Credit
Obligations), set-off and appropriate and apply to any portion of the
Obligations hereby guaranteed, and in such order of application as the
Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor in the possession of any member of the Lender Group or under their
respective control for any purpose. If and to the extent that any Guarantor
makes any payment to the Administrative Agent or any other Person pursuant to or
in respect of this Guaranty, any claim which such Guarantor may have against the
Borrower by reason thereof shall be subject and subordinate to the prior payment
in full in cash of the Obligations to the satisfaction of the Lender Group and
the termination of the Commitments.

 

53

 

 

(g)          The creation or existence from time to time of Obligations in
excess of the amount committed to or outstanding on the date of this Guaranty is
hereby authorized, without notice to any Guarantor, and shall in no way impair
or affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

 

(h)          Upon the bankruptcy or winding up or other distribution of assets
of the Borrower, or of any surety or guarantor (other than the applicable
Guarantor) for any Obligations of the Borrower to the Lender Group, or any of
them, the rights of the Administrative Agent against any Guarantor shall not be
affected or impaired by the omission of any member of the Lender Group to prove
its claim, or to prove the full claim, as appropriate, against the Borrower, or
any such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Lender Group of each of the Guarantors.

 

(i)          Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations, (iii)
presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing, (v)
all rights to enforce any remedy which the Lender Group, or any of them, may
have against the Borrower, (vi) until the Obligations shall have been paid in
full in cash (or in the case of a Letter of Credit Obligations, secured through
delivery of cash collateral in an amount equal to one hundred and three percent
(103%) of the Letter of Credit Obligations), and all Commitments have been
terminated, all rights of subrogation, indemnification, contribution and
reimbursement from the Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect of the Obligations, and (vii)
any and all rights under any Applicable Law governing guaranties or sureties. If
a claim is ever made upon any member of the Lender Group for the repayment or
recovery of any amount or amounts received by such Person in payment of any of
the Obligations and such Person repays all or part of such amount by reason of
(A) any judgment, decree or order of any court or administrative body having
jurisdiction over such Person or any of its property, or (B) any settlement or
compromise of any such claim effected by such Person with any such claimant,
including the Borrower, then in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or the cancellation of any
promissory note or other instrument evidencing any of the Obligations, and such
Guarantor shall be and remain obligated to such Person hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by such Person.

 

54

 

 

(j)          This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrower to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of the Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

 

(k)          This is a guaranty of payment and not of collection. In the event
the Administrative Agent makes a demand upon any Guarantor in accordance with
the terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.

 

(l)          Each Guarantor is a direct or indirect wholly-owned Domestic
Subsidiary of the Borrower. Each Guarantor expressly represents and acknowledges
that any financial accommodations by the Lender Group to the Borrower,
including, without limitation, the extension of credit, are and will be of
direct interest, benefit and advantage to such Guarantor.

 

(m)          The payment obligation of a Guarantor to any other Guarantor under
any Applicable Law regarding contribution rights among co-obligors or otherwise
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Guarantor under the other provisions of this
Guaranty, and such Guarantor shall not exercise any right or remedy with respect
to such rights until payment and satisfaction in full of all such obligations.

 

Section 3.2           Special Provisions Applicable to New Guarantors. Pursuant
to Section 6.10 of this Agreement, any new Domestic Subsidiary (other than
Excluded Subsidiaries and Immaterial Subsidiaries) of the Borrower may be
required to enter into this Agreement as a Guarantor by executing and delivering
to the Administrative Agent a Joinder Supplement. Upon the execution and
delivery of a Joinder Supplement by such new Domestic Subsidiary, such new
Domestic Subsidiary shall become a Guarantor and Credit Party hereunder with the
same force and effect as if originally named as a Guarantor or Credit Party
herein. The execution and delivery of any Joinder Supplement (or any joinder to
any other applicable Loan Document) adding an additional Guarantor as a party to
this Agreement (or any other applicable Loan Document) shall not require the
consent of any other party hereto. The rights and obligations of each party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor hereunder.

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

Section 4.1           Conditions Precedent to Initial Loan. The obligations of
the Lenders to make Loans, and the obligation of the Issuing Bank to issue any
Letter of Credit, are subject to the fulfillment of each of the following
conditions on or before June 19, 2015:

 

(a)          The Administrative Agent shall have received each of the following,
in form and substance satisfactory to the Lender Group:

 

55

 

 

(i)          This Agreement duly executed by the Borrower, the Guarantors, the
Lenders, and the Administrative Agent;

 

(ii)         Any Revolving Loan Notes requested by any Lender duly executed by
the Borrower;

 

(iii)        Customary legal opinions of Womble Carlyle Sandridge & Rice, LLP,
counsel to the Credit Parties, as well as any local counsel to the Credit
Parties (if requested by the Administrative Agent), addressed to the Lender
Group, covering the transactions contemplated by the Loan Documents;

 

(iv)        If Loans are to be made on the Closing Date, a duly executed Request
for Loan with disbursement instructions attached thereto;

 

(v)         A certificate signed by an Authorized Signatory of each Credit
Party, including a certificate of incumbency with respect to each Authorized
Signatory of such Person, together with appropriate attachments which shall
include the following: (A) a copy of the certificate of incorporation or
formation, articles of organization, or similar organizational document of such
Person certified to be true, complete and correct by the Secretary of State of
the State of such Person’s incorporation or formation, (B) a true, complete and
correct copy of the bylaws, operating agreement, partnership agreement, limited
liability company agreement, or similar organizational document of such Person,
(C) a true, complete and correct copy of the resolutions (including, without
limitation, board resolutions and shareholder resolutions, as applicable) of
such Person authorizing the execution, delivery and performance by such Person
of the Loan Documents, with respect to the Borrower, authorizing the borrowings
hereunder, and (D) certificates of good standing, existence, or similar
appellation from each jurisdiction in which such Person is organized and, to the
extent failure to be so qualified in any other jurisdiction could reasonably be
expected to have a Materially Adverse Effect, foreign qualifications in those
jurisdictions in which such Person is required to be qualified to do business;
provided that if a document referenced in clause (A) or (B) was delivered in
connection with the Prior Credit Agreement, then delivery of such document shall
not be required so long as the applicable Credit Party delivers an officer’s
certificate certifying that no changes have been made to such document, and such
document remains in full force and effect;

 

(vi)        An officer’s certificate executed by the treasurer of the Borrower
certifying (A) the solvency of the Credit Parties as of the Closing Date, (B)
that as of the Closing Date, both before and after the effectiveness of this
Agreement and the other Loan Documents (x) all of the representations and
warranties of the Credit Parties under this Agreement and the other Loan
Documents are true and correct in all material respects (provided that if any
representation or warranty already includes a materiality or material adverse
effect qualifier, such representation or warranty is true and correct in all
respects and if any such representation or warranty expressly relates to a prior
date, such representation or warranty shall be so true and correct on and as of
such prior date) and (y) no Default or an Event of Default is in existence, (C)
that there has been no materially adverse change to the financial information
and projections previously delivered to the Administrative Agent under Section
4.1(d) below, (D) that no change in the business, condition (financial or
otherwise), results of operations, liabilities (contingent or otherwise), or
properties of the Borrower and its Subsidiaries (taken as a whole) shall have
occurred since December 31, 2014, which change has had or would be reasonably
expected to have a Materially Adverse Effect, and (E) that (x) all material
Necessary Authorizations are in full force and effect, are not subject to any
pending or threatened reversal or cancellation, and all applicable waiting
periods have expired, and that there is no ongoing investigation or inquiry by
any Governmental Authority regarding the Loans or any other transaction
contemplated by the Loan Documents or the conduct of the businesses and the
ownership (or lease) of the Properties of the Credit Parties and (y) attached
thereto are true, correct, and complete copies of all such material Necessary
Authorizations, if any;

 

56

 

 

(vii)       UCC searches from the Secretary of State of each Credit Party’s
jurisdiction of incorporation or formation;

 

(viii)      Payment of all fees and expenses payable to the Administrative
Agent, the Affiliates of the Administrative Agent, and the Lenders in connection
with the execution and delivery of this Agreement, including, without
limitation, fees and expenses of counsel to the Administrative Agent;

 

(ix)         Out-of-state affidavits for each Credit Party organized under the
laws of the State of Florida;

 

(x)          Mutually acceptable payoff letter duly executed by the parties
thereto evidencing the repayment of the indebtedness under the Prior Credit
Agreement and Prior Loan Documents; and

 

(xi)         All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.

 

(b)          The Lead Arrangers and the Administrative Agent shall have
completed their financial, collateral, regulatory, and legal due diligence of
the Credit Parties, and all credit investigations and background checks, and the
results, form, and substance of each of the foregoing items shall be
satisfactory to the Administrative Agent.

 

(c)          The Lead Arrangers and the Administrative Agent shall be satisfied
that no change in the business, condition (financial or otherwise), results of
operations, liabilities (contingent or otherwise), or properties of the Borrower
and its Subsidiaries (taken as a whole) shall have occurred since December 31,
2014, which change has had or would be reasonably expected to have a Materially
Adverse Effect.

 

(d)          The Lead Arrangers shall have received and be satisfied with (i)
the financial statements (including balance sheets, statements of income, and
statements of cash flows) described in Section 5.1(i) and (ii) forecasts of the
income statement, the balance sheet and a cash flow statement for each fiscal
year through the fiscal year ending December 31, 2019, prepared on a quarterly
basis through the fiscal year ending December 31, 2016, and prepared on an
annual basis for each fiscal year thereafter.

 

(e)          The Administrative Agent shall have received a Compliance
Certificate calculated as of the last day of the fiscal quarter ended March 31,
2015, demonstrating that the Borrower is in compliance with the Financial
Covenants (provided, that such Compliance Certificate will be calculated on a
Pro Forma Basis and include a pro forma adjustment for the redemptions of
Indebtedness of the Borrower that occurred in April 2015);

 

57

 

 

(f)          The Administrative Agent shall have received all documentation and
information required by any Governmental Authority under any applicable “know
your customer” and anti-money laundering laws no later than five (5) Business
Days prior to the Closing Date;

 

(g)          The Administrative Agent shall have received from the Lenders all
tax forms and certificates required by Section 2.8; and

 

(h)          The Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that, as of the Closing Date, the Borrower’s Rating
from two of the three Rating Agencies is at least Ba1/BB+ (in each case with a
stable outlook or better).

 

Section 4.2           Conditions Precedent to Each Loan and Issuance of a Letter
of Credit. The obligation of the Lenders to make each Loan and of the Issuing
Bank to issue any Letter of Credit, including any initial Loan or any initial
Letter of Credit issuance hereunder (but excluding Loans, the proceeds of which
are to reimburse (a) the Swing Bank for Swing Loans or (b) the Issuing Bank for
amounts drawn under a Letter of Credit), is subject to the fulfillment of each
of the following conditions immediately prior to or contemporaneously with such
Loan or issuance of such Letter of Credit:

 

(a)          All of the representations and warranties of the Credit Parties
under this Agreement and the other Loan Documents, which, pursuant to Section
5.2, are made at and as of the time of such Loan or issuance of such Letter of
Credit, shall be true and correct in all material respects (provided that if any
representation or warranty already includes a materiality or material adverse
effect qualifier, such representation or warranty shall be true and correct in
all respects and except in the case of any such representation or warranty that
expressly relates to a prior date, in which case such representation or warranty
shall be so true and correct on and as of such prior date) at such time, both
before and after giving effect to the application of the proceeds of such Loan
or issuance of such Letter of Credit;

 

(b)          There shall not exist on the date of such Loan or issuance of such
Letter of Credit and after giving effect thereto, a Default or an Event of
Default; and

 

(c)          With respect to the issuance of any Letter of Credit, all other
applicable conditions precedent set forth in Sections 2.1(b) and 2.14 shall have
been satisfied.

 

The Borrower hereby agrees that the delivery of any Request for Loan or Request
for Issuance of Letter of Credit hereunder or any telephonic request hereunder
shall be deemed to be the certification of the Authorized Signatory thereof that
all of the conditions set forth in this Section 4.2 have been satisfied.
Notwithstanding the foregoing, if any of the conditions set forth above are not
satisfied, such conditions may be waived by the Majority Lenders.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1           General Representations and Warranties. In order to induce
the Lender Group to enter into this Agreement and to extend the Loans and issue
the Letters of Credit to the Borrower, each Credit Party hereby represents and
warrants that:

 

58

 

 

(a)          Organization; Power; Qualification. Each Credit Party (i) is a
corporation, partnership or limited liability company duly organized, validly
existing, and in good standing under the laws of its state of incorporation or
formation, (ii) has the corporate or other company power and authority to own or
lease and operate its properties and to carry on its business as now being and
hereafter proposed to be conducted, and (iii) is duly qualified and is in good
standing as a foreign corporation or other company, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization, except
where the failure to so qualify or be authorized to do business could not
reasonably be expected to have a Materially Adverse Effect.

 

(b)          Authorization; Enforceability. Each Credit Party has the power and
has taken all necessary action, corporate or otherwise, to authorize it to
execute, deliver, and perform this Agreement and each of the other Loan
Documents to which it is a party in accordance with the terms thereof and to
consummate the transactions contemplated hereby and thereby. Each of this
Agreement and each other Loan Document to which a Credit Party is a party has
been duly executed and delivered by such Credit Party, and is a legal, valid and
binding obligation of such Credit Party, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

(c)          Partnerships; Joint Ventures; Subsidiaries; Guarantors. Except as
disclosed on Schedule 5.1(c)-1, no Credit Party has any Subsidiaries as of the
Closing Date. As of the Closing Date, no Credit Party is a partner or joint
venturer in any partnership or joint venture other than (i) the Subsidiaries
listed on Schedule 5.1(c)-1 and (ii) the partnerships and joint ventures (that
are not Subsidiaries) listed on Schedule 5.1(c)-2. Schedule 5.1(c)-1 and
Schedule 5.1(c)-2 set forth, for each Person set forth thereon and, with respect
to clause (iii) below, the Borrower, a complete and accurate statement of (i)
the percentage ownership of each such Person by the applicable Credit Party or
Subsidiary of a Credit Party as of the Closing Date, and (iii) the state or
other jurisdiction of incorporation or formation, as appropriate, of each such
Person as of the Closing Date. As of the Closing Date (A) all Guarantors are set
forth on Schedule 5.1(c)-3 and (B) the assets of all Immaterial Subsidiaries and
Excluded Subsidiaries does not exceed 10% of the Consolidated Tangible Assets.

 

(d)          Compliance with Law, Loan Documents, and Contemplated Transactions.
The execution, delivery, and performance of this Agreement and each of the other
Loan Documents in accordance with their respective terms and the consummation of
the transactions contemplated hereby and thereby do not and will not (i) violate
any Applicable Law, (ii) conflict with, result in a breach of, or constitute a
default under the certificate of incorporation or formation or by-laws,
partnership agreement or operating agreement of any Credit Party or under any
Material Contract to which any Credit Party is a party, or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
Credit Party or any of their respective Properties or on Equity Interests issued
by any of them except Permitted Liens.

 

(e)          Necessary Authorizations. Each Credit Party has obtained all
Necessary Authorizations, and all such Necessary Authorizations are in full
force and effect, except to the extent the failure to obtain such Necessary
Authorizations or the failure to keep such Necessary Authorizations in full
force and effect could not reasonably be expected to have a Materially Adverse
Effect.

 

(f)          Title to Properties. Each Credit Party has good, marketable, and
legal title to, or a valid license or leasehold interest in, all of its Property
material to the operation of such Credit Party’s business (except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes), and none of such Property is subject to any Liens, other than
Permitted Liens.

 

59

 

 

(g)          Labor Matters. (i) There are no strikes, lockouts or other material
labor disputes or grievances against any Credit Party, or, to the Borrower’s
knowledge, threatened against or affecting any Credit Party, and (ii) no
significant unfair labor practice charges or grievances are pending against any
Credit Party, or, to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority, except, in the case of clauses (i) and (ii),
to the extent that such events could not reasonably be expected to have a
Materially Adverse Effect.

 

(h)          Taxes. Each Credit Party has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid all material taxes required to have been paid by it, except where (a) (i)
the validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) for which adequate reserves (in accordance with GAAP) have
been accrued or (b) the failure to make such payment could not reasonably be
expected to have a Materially Adverse Effect.

 

(i)          Financial Statements. The Credit Parties have furnished, or caused
to be furnished, to the Lenders audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ended on or about December 31,
2014, including the balance sheets and income and cash flow statements, prepared
by independent certified public accountants of recognized national standing
which are complete and correct in all material respects and present fairly in
accordance with GAAP the financial position of the Borrower and its Subsidiaries
as of such dates, as applicable, and the results of operations for the fiscal
years then ended, as applicable. Except as disclosed in such financial
statements, neither the Borrower nor any consolidated Subsidiary has any
material liabilities, contingent or otherwise, and there are no material
unrealized or anticipated losses of the Borrower or any consolidated Subsidiary
which have not heretofore been disclosed in writing to the Lenders. The Credit
Parties maintain reserves to the extent required by GAAP for future costs
associated with any retiree and health care benefits, any reclamation and any
other potential claims under Environmental Laws or Mining Laws.

 

(j)          No Adverse Change. Since December 31, 2014, there has occurred no
event which has had or could reasonably be expected to have a Materially Adverse
Effect.

 

(k)          Liabilities, Litigation, etc. As of the Closing Date, except for
liabilities incurred in the normal course of business, no Credit Party or any
Subsidiary has any material (individually or in the aggregate) liabilities,
direct or contingent, except as disclosed or referred to in the financial
statements referred to in Section 5.1(i) or with respect to the Obligations.
There is no litigation, legal or administrative proceeding, investigation, or
other action of any nature pending or, to the knowledge of the Credit Parties,
threatened against or affecting any Credit Party, any Subsidiary or any of their
respective properties which could reasonably be expected to have a Materially
Adverse Effect.

 

60

 

 

(l)          ERISA. Schedule 5.1(l) lists, as of the Closing Date, all
Multiemployer Plans and Title IV Plans. Except as set forth in Schedule 5.1(l),
no Credit Party or any of their ERISA Affiliates has any Multiemployer Plan,
Title IV Plan, or Retiree Welfare Plan, Foreign Plan or has had any such plans
in the last five years. Copies of all Plans listed on Schedule 5.1(l), together
with a copy of the latest IRS/DOL 5500-series form for each such Plan, have been
made available to the Administrative Agent. Each Plan (other than any
Multiemployer Plan) intended to be qualified under Code Section 401 has either
received a favorable determination letter from the IRS or an application for
such a letter has been or will be submitted to the IRS within the applicable
required time period with respect thereto, and nothing has occurred that would
cause the loss of such qualification or the tax-exempt status of the trust
related to the Plan under Code Section 501. Except as could not reasonably be
expected to have a Materially Adverse Effect, all Plans (other than any
Multiemployer Plan) are in compliance with ERISA and the Code and are not
subject to any tax or penalty, including without limitation, any tax or penalty
under Title I or Title IV of ERISA or under Chapter 43 of the Code, or any tax
or penalty resulting from a loss of deduction under Sections 162, 404, 419 or
419A of the Code. Except as could not reasonably be expected to have a
Materially Adverse Effect, there are no pending, or to the knowledge of any
Credit Party, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, or actions by any Governmental
Authority asserted or instituted against any Plan or any Person as fiduciary (as
defined in Section 3(21) of ERISA) or sponsor of any Plan. No ERISA Events have
occurred or are reasonably expected to occur that could, individually or in the
aggregate, reasonably be expected to result in a Materially Adverse Effect. The
present value of all benefit liabilities under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
Nos. 87 and 158, as applicable) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of such Plan, and
the present value of all benefit liabilities of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
Nos. 87 and 158, as applicable) did not, as of the last annual valuation dates
applicable thereto, exceed the fair market value of the assets of all such Plans
except in each such case where any underfunding could not reasonably be expected
to have a Materially Adverse Effect.

 

(m)          Intellectual Property. Each Credit Party owns, or is licensed or
otherwise has the right to use, all Intellectual Property material to its
business, and the use thereof by the Credit Parties does not infringe in any
material respect on the rights of any other Person, in each case, except as
could not reasonably be expected to result in a Materially Adverse Effect.

 

(n)          Compliance with Law; Absence of Default. Each Credit Party is in
compliance (i) with all Applicable Laws, except where the failure to so comply
could not reasonably be expected to have a Materially Adverse Effect, and (ii)
in all material respects with the provisions of its certificate of incorporation
or formation and by-laws or other governing documents. No event has occurred or
has failed to occur which has not been remedied or waived, the occurrence or
non-occurrence of which constitutes (i) a Default or an Event of Default or (ii)
a default under any (A) Material Contract or (B) judgment, decree, or order to
which such Credit Party is a party or by which such Credit Party or any of their
respective properties may be bound, except, in each case under this clause (ii),
except for any default which could not reasonably be expected to have a
Materially Adverse Effect.

 

(o)          Casualties; Taking of Properties, etc. Since December 31, 2014,
neither the business nor the properties of the Credit Parties has been affected
as a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
property or cancellation of contracts, permits or concessions by any domestic or
foreign government or any agency thereof, riot, activities of armed forces, or
acts of God or of any public enemy in a manner that could reasonably be expected
to have a Materially Adverse Effect.

 

(p)          Accuracy and Completeness of Information. All written information,
reports, other papers and data relating to the Credit Parties and their
Subsidiaries furnished by or at the direction of the Credit Parties to the
Lender Group were, taken as a whole, at the time furnished, complete and correct
in all material respects. No document furnished or written statement made to the
Lender Group by or at the direction of any Credit Party in connection with the
negotiation, preparation or execution of this Agreement or any of the Loan
Documents contains or will contain any untrue statement of a fact material to
the creditworthiness of any Credit Party or omits or will omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading as of the time when made or delivered. With respect to
projections, estimates and forecasts given to the Lender Group, such
projections, estimates and forecasts are based on the Credit Parties’ good faith
assessment of the future of the business at the time made. The Credit Parties
had a reasonable basis for such assessment at the time made.

 

61

 

 

(q)          Compliance with Regulations T, U, and X. No Credit Party is engaged
principally in or has as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying, and no Credit Party
owns or presently intends to acquire, any “margin security” or “margin stock” as
defined in Regulations T, U and X of the Board of Governors of the Federal
Reserve System (herein called “Margin Stock”). None of the proceeds of the Loans
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock or for the purpose of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry Margin Stock or for any other
purpose which might constitute this transaction a “purpose credit” within the
meaning of said Regulations T, U and X. None of any Credit Party or any bank
acting on its behalf has taken or will take any action which might cause this
Agreement or any other Loan Documents to violate Regulation T, U or X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the SEA, in each case as now in effect or as the same may hereafter be
in effect. If so requested by the Administrative Agent, the Credit Parties will
furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations, including without limitation an opinion
of counsel in form and substance satisfactory to the Administrative Agent.
Neither the making of the Loans nor the use of proceeds thereof will violate, or
be inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

 

(r)          Solvency. The Borrower and the other Credit Parties, taken as a
whole, are and will continue to be Solvent, including, without limitation, after
giving effect to the transactions contemplated by the Loan Documents and the
rights of subrogation and contribution among the Credit Parties.

 

(s)          Insurance. The Credit Parties have insurance meeting the
requirements of Article 6, and such insurance policies are in full force and
effect.

 

(t)          Environmental Matters.

 

(i)          None of the Properties contains, in, on or under, including,
without limitation, the soil and groundwater thereunder, any Hazardous Materials
(A) in violation of Environmental Laws or (B) in amounts that would give rise to
any liability under Environmental Laws which, in case of clause (A) or (B),
could reasonably be expected to have a Materially Adverse Effect.

 

(ii)         Each Credit Party is in compliance with all applicable
Environmental Laws except where the failure to so comply could not reasonably be
expected to have a Materially Adverse Effect. There is no violation of any
Environmental Law or contamination which could interfere with the continued
operation of any of the Properties which in each case above could reasonably be
expected to have a Materially Adverse Effect.

 

(iii)        Except as set forth on Schedule 5.1(t) as of the Closing Date, no
Credit Party has received from any Governmental Authority any complaint, or
notice of violation, alleged violation, investigation or advisory action or
notice of potential liability regarding matters of environmental protection or
permit compliance under applicable Environmental Laws or Mining Laws with regard
to the Properties, nor is any Credit Party aware that any such notice is
pending, including, without limitation, any such notice in respect of the
reclamation, or alleged need for reclamation, of any current or former Quarry
Site, except, in each case, which could not reasonably be expected to have a
Materially Adverse Effect.

 

62

 

 

(iv)        Except as set forth on Schedule 5.1(t) as of the Closing Date, there
has been no release or threat of release of Hazardous Materials by any Credit
Party or any other Person into the environment at or from any of the Properties,
or arising from or relating to the operations of the Credit Parties or their
Subsidiaries, in violation of Environmental Laws or in amounts that could give
rise to any liability under Environmental Laws except in each case as could not
reasonably be expected to have a Materially Adverse Effect.

 

(v)         No Credit Party or any Subsidiary is barred from receiving surface
or underground Environmental or Mining Permits pursuant to the permit block
provisions of Mining Laws except in each case as could not reasonably be
expected to have a Materially Adverse Effect.

 

(u)          MSHA. All of the Credit Parties’ operations are conducted in
compliance with all applicable rules and regulations promulgated by the
Occupational Safety and Health Administration of the United States Department of
Labor and the Mine Safety and Health Administration of the United States
Department of Labor “MSHA”), except where such failure to comply could not
reasonably be expected to result in a Materially Adverse Effect.

 

(v)         Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign asset control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order related thereto and (b) the USA
Patriot Act.

 

(w)          Investment Company Act. No Credit Party is required to register
under the provisions of the Investment Company Act of 1940, as amended, and
neither the entering into or performance by the Credit Parties of this Agreement
nor the issuance of any Revolving Loan Notes violates any provision of such Act
or requires any consent, approval, or authorization of, or registration with,
any governmental or public body or authority pursuant to any of the provisions
of such Act.

 

(x)          Anti-Corruption Laws; Sanctions. Each Credit Party has implemented
and maintains in effect policies and procedures designed to ensure compliance by
each Credit Party, its Affiliates and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Credit Party, its Affiliates and their respective officers and employees
and, to the knowledge of each Credit Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) any Credit Party, any Affiliate of a Credit Party or, to
the knowledge of any Credit Party or any Affiliate of a Credit Party, any of
their respective directors, officers or employees, or (ii) to the knowledge of
any Credit Party, any agent of any Credit Party or any Affiliate of any Credit
Party that will act in any capacity in connection with or benefit from the
credit facility established hereby, in each case, is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds thereof or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

(y)          Use of Proceeds. The proceeds of any Loan will not be used for any
purposes other than those permitted under Section 7.10 hereof.

 

63

 

 

Section 5.2           Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct in all
material respects (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects), at and as of the Closing
Date and the date of each Loan or issuance of a Letter of Credit hereunder,
except to the extent made with respect to a specific, earlier date, in which
case such representation and warranty shall have been true and correct as of
such earlier date. All representations and warranties made under this Agreement
and the other Loan Documents shall survive, and not be waived by, the execution
hereof by the Lender Group, or any of them, any investigation or inquiry by any
member of the Lender Group, or the making of any Loan or the issuance of any
Letter of Credit under this Agreement.

 

ARTICLE 6

 

INFORMATION AND GENERAL COVENANTS

 

Until the later of the date the Obligations (other than contingent
indemnification obligations as to which no claim is pending) are repaid in full
in cash and the date the Commitments are terminated:

 

Section 6.1           Quarterly Financial Statements and Information. The
Borrower shall deliver to the Administrative Agent (and the Administrative Agent
shall deliver to each of the Lenders) within forty-five (45) days after the last
day of each of the first three fiscal quarters of the Borrower, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated income statement for such fiscal quarter and
fiscal year to date period, and the related consolidated statement of cash flows
for such fiscal year to date period. Such financial statements shall (i) set
forth in comparative form the figures as at the end of such quarter and year to
date period of the previous fiscal year, as applicable and (ii) be certified by
an Authorized Signatory of the Borrower to be, in his or her opinion, complete
and correct in all material respects and to present fairly in accordance with
GAAP the financial position of the Borrower and its consolidated Subsidiaries,
as at the end of such period and the results of operations for such periods (it
being acknowledged and agreed that quarterly financial statements are not
audited and are subject to normal audit and year-end adjustments).

 

Section 6.2           Annual Financial Statements and Information. The Borrower
shall deliver to the Administrative Agent (and the Administrative Agent shall
deliver to each of the Lenders) within ninety (90) days after the end of each
fiscal year of the Borrower (or, so long as the Borrower shall be subject to
periodic reporting obligations under the SEC, by the date that the Annual Report
on Form 10-K of the Borrower for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year and the related audited consolidated income statement, audited
consolidated statement of shareholders equity and audited consolidated statement
of cash flows for such fiscal year. Such financial statements shall (i) set
forth in comparative form the figures as at the end of and for the previous
year, and (ii) be accompanied by an unqualified opinion of independent certified
public accountants of recognized national standing (which opinion shall be
without (A) a “going concern” or like qualification or exception, or (B) any
qualification or exception as to the scope of such audit), stating that such
financial statements are prepared in all material respects in accordance with
GAAP, and present fairly the financial position of the Borrower and its
consolidated Subsidiaries as at the end of such year.

 

Section 6.3           Compliance Certificates. At the time the financial
statements are delivered pursuant to Section 6.1 or 6.2, the Borrower shall
deliver to the Administrative Agent (and the Administrative Agent shall deliver
to each of the Lenders) a Compliance Certificate:

 

(a)          Setting forth as at the end of the applicable fiscal quarter,
subject to Section 1.3(b), the arithmetical calculations required to establish
whether or not the Borrower was in compliance with the Financial Covenants;

 

64

 

 

(b)          Stating that, to the best of the Authorized Signatory’s knowledge,
no Default or Event of Default has occurred, or, if a Default or Event of
Default has occurred, disclosing each such Default or Event of Default and its
nature, when it occurred, whether it is continuing, and specifying the action
the Borrower has taken or proposes to take with respect thereto; and

 

(c)          Setting forth any Domestic Subsidiary that became a Credit Party
pursuant to Section 6.10.

 

Section 6.4           Additional Reports.

 

(a)          On or before the last day of January of each fiscal year,
commencing with fiscal year 2016, the Borrower shall deliver to the
Administrative Agent its consolidated current year forecasted income statement,
balance sheet, cash flow statement, and Financial Covenant calculations on a
quarterly basis;

 

(b)          Within five (5) Business Days (or such longer period as the
Administrative Agent may approve in its sole discretion) of any Responsible
Officer obtaining knowledge of any event that could reasonably be expected to
result in a Materially Adverse Effect, the Borrower shall notify the
Administrative Agent of the occurrence thereof, and shall provide such
additional information with respect to such matters as the Lender Group, or any
of them, may reasonably request;

 

(c)          Immediately following any Default or Event of Default under any
Loan Document, the Borrower shall notify the Administrative Agent of the
occurrence thereof giving in each case the details thereof and specifying the
action proposed to be taken with respect thereto;

 

(d)          Within five (5) Business Days (or such longer period as the
Administrative Agent may approve in its sole discretion), of the filing thereof
or otherwise becoming publicly available, copies of (i) all financial
statements, annual, quarterly and special reports, proxy statements and notices
sent or made publicly available by the Borrower to its public security holders,
(ii) all registration statements and prospectuses filed with any securities
exchange or with the Securities and Exchange Commission, and (iii) all press
releases and other statements made publicly available containing material
developments in the business or financial condition of the Borrowers and the
other Credit Parties;

 

(e)          Within five (5) Business Days or such longer period as the
Administrative Agent may approve in its sole discretion after the chief
financial officer or treasurer of the Borrower obtains knowledge that any Rating
Agency shall have announced a change in any Rating, the Borrower shall provide
the Administrative Agent with written notice of such change; and

 

(f)          With reasonable promptness, the Borrower shall deliver to the
Administrative Agent such other information relating to any Credit Party’s
performance of this Agreement or its business or financial condition as may
reasonably be requested from time to time by the Administrative Agent at the
request of any member of the Lender Group.

 

Information required to be delivered pursuant to Sections 6.1, 6.2 and 6.4(d)
shall be deemed to have been delivered if such information shall have been
timely posted on the Borrower’s website on the internet (currently
www.vulcanmaterials.com) or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov.

 

Section 6.5           Preservation of Existence and Similar Matters. Each Credit
Party will preserve, renew and maintain in full force and effect (i) its legal
existence in its jurisdiction of incorporation and (ii) all of its rights,
privileges and franchises necessary in the normal conduct of its business,
except (a) as permitted under Section 7.6 or (b) to the extent that failure to
do so would not reasonably be expected to have a Materially Adverse Effect.

 

65

 

 

Section 6.6           Compliance with Applicable Law. Each Credit Party will
comply with all laws, rules, regulations and requirements of any Governmental
Authority applicable to its business and properties, including, without
limitation, all Environmental Laws, ERISA and MSHA, except where the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to have a Materially Adverse Effect.

 

Section 6.7           Maintenance of Properties. Each Credit Party will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Materially Adverse Effect.

 

Section 6.8           Accounting Methods and Financial Records. The Borrower for
itself and on behalf of its Subsidiaries will keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities to the extent
necessary to prepare the consolidated financial statements of the Borrower in
conformity with GAAP.

 

Section 6.9           Insurance. The Borrower for itself and its Subsidiaries
will (a) maintain with financially sound and reputable insurance companies
insurance with respect to its properties and business against loss or damage of
the kinds and in amounts customarily insured against by companies in the same or
similar businesses operating in the same or similar locations and (b) upon
request, furnish to the Administrative Agent at reasonable intervals a
certificate of a Responsible Officer setting forth the nature and extent of all
insurance maintained in accordance with this Section.

 

Section 6.10         Guarantors.

 

(a)          Subject to Section 6.10(b), within thirty (30) days (or such longer
period as the Administrative Agent may agree to in its sole discretion)
following (A) the formation or acquisition of any direct or indirect Domestic
Subsidiary after the Closing Date and (B) the end of each fiscal quarter of the
Borrower, the Borrower shall cause each non-Credit Party Domestic Subsidiary
that is not an Immaterial Subsidiary or an Excluded Subsidiary to provide to the
Administrative Agent, for the benefit of the Lender Group, (i) a joinder
supplement to this Agreement substantially in the form of Exhibit H (each, a
“Joinder Supplement”), pursuant to which each such Domestic Subsidiary shall
agree to join as a Guarantor and as a Credit Party under this Agreement, and
(ii) all other documentation, including opinion(s) of counsel satisfactory to
the Administrative Agent, which in its reasonable opinion is appropriate with
respect to such formation, if applicable, and the execution and delivery of the
applicable documentation referred to above, and all documentation requested by
the Lenders to comply with their “know your customer” obligations under the USA
Patriot Act or otherwise imposed pursuant to anti-money laundering rules and
regulations. Any document, agreement or instrument executed or issued pursuant
to this Section 6.10 shall be a “Loan Document” for purposes of this Agreement.

 

(b)          Immaterial Subsidiaries shall not be required to become Credit
Parties pursuant to Section 6.10(a), provided, that if the assets of all such
Immaterial Subsidiaries and all Excluded Subsidiaries at any time of
determination exceeds 10% of Consolidated Tangible Assets at the end of the most
recently ended fiscal quarter, for which financial statements have been
delivered pursuant to Section 6.1 or 6.2, the Borrower shall cause non-Credit
Party Immaterial Subsidiaries to become Credit Parties in accordance with
Section 6.10(a) until either (A) the matter described in the proviso above
ceases to be true after giving effect to any such Immaterial Subsidiary or
Immaterial Subsidiaries becoming a Credit Party or (B) all Immaterial
Subsidiaries are Credit Parties.

 

66

 

 

(c)          The Borrower may designate any Immaterial Subsidiary that is not a
Credit Party as a Credit Party from time to time, so long as such Immaterial
Subsidiary shall have provided to the Administrative Agent, for the benefit of
the Lender Group, the items specified in Section 6.10(a).

 

Section 6.11         Payment of Taxes and Claims. Each Credit Party will pay and
discharge all federal and material state income and other material taxes,
assessments and governmental charges and levies before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) for which
adequate reserves (in accordance with GAAP) have been accrued or (b) the failure
to make such payment could not reasonably be expected to result in a Materially
Adverse Effect.

 

Section 6.12         Visits and Inspections. The Borrower will permit
representatives of the Administrative Agent and the Lender Group (in a single
group coordinated through the Administrative Agent), once per calendar year at
the expense of the Administrative Agent and the Lender Group, upon reasonable
prior notice to the Borrower, to (a) inspect the properties of the Borrower
and/or any of its Subsidiaries, (b) examine the books and records (and make
copies thereof) of the Borrower and/or any of its Subsidiaries, and (c) discuss
with their officers and independent certified public accountants their financial
position and results of operations; provided, that if an Event of Default has
occurred and is continuing, such visits (i) shall require no prior notice, (ii)
shall not be limited in number per calendar year, (iii) shall be at the expense
of the Borrower, (iv) may be conducted by the Administrative Agent or any other
member of the Lender Group, and (v) do not have to be coordinated through the
Administrative Agent.

 

Section 6.13         Further Assurances. Upon the reasonable request of the
Administrative Agent, each Credit Party will promptly cure, or cause to be
cured, defects in the creation and issuance of any Revolving Loan Notes and the
execution and delivery of the Loan Documents (including this Agreement),
resulting from any act or failure to act by any Credit Party or any employee or
officer thereof. Each Credit Party at its expense will promptly execute and
deliver, or cause to be executed and delivered, to the Administrative Agent and
the Lenders, all such other and further documents, agreements, and instruments
in compliance with or accomplishment of the covenants and agreements of the
Credit Parties, or to correct any omissions, or more fully to state the
obligations set out herein or in any of the Loan Documents, or to obtain any
consents, all as may be necessary or appropriate in connection therewith.

 

Section 6.14         Indemnity; Limitation on Damages. Each Credit Party will
indemnify and hold harmless each Indemnified Person from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, litigation, other proceedings, and costs, expenses
(including fees and expenses of experts, agents, consultants and counsel) and
disbursements, in each case, of any kind or nature (whether or not the
Indemnified Person or any Credit Party is a party to any such action, suit or
investigation) whatsoever which may be imposed on, incurred by, or asserted
against an Indemnified Person by any third party or by the Borrower or any other
Credit Party, resulting from any breach or alleged breach by the Credit Parties
of any representation or warranty made hereunder, or otherwise in any way
relating to or arising out of the Commitments, this Agreement, the other Loan
Documents, or any other document contemplated by this Agreement, the making,
administration or enforcement of the Loan Documents and the Loans, any
transaction contemplated hereby, Borrower’s use of any Loan proceeds or the
Commitments, or any related matters unless, with respect to any of the above,
such Indemnified Person is determined by a final non-appealable judgment of a
court of competent jurisdiction to have acted or failed to act with gross
negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR
LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OR SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. This
Section 6.14 shall survive termination of this Agreement.

 

67

 

 

Section 6.15         Environmental Matters.

 

(a)          Each Credit Party shall at all times indemnify and hold harmless
each Indemnified Person against and from any and all claims, suits, actions,
debts, damages, costs, losses, obligations, judgments, charges, and expenses, of
any nature whatsoever under or on account of the Environmental Laws, except to
the extent resulting from the gross negligence or willful misconduct of such
Indemnified Person as determined by a final non-appealable order of a court of
competent jurisdiction, including the assertion of any lien thereunder with
respect to:

 

(i)          any discharge of Hazardous Materials, the threat of a discharge of
any Hazardous Materials or the presence of any Hazardous Materials on the
Properties that originates or emanates from the Properties;

 

(ii)         any costs of removal or remedial action incurred by the US
government or any costs incurred by any other person or damages from injury to,
destruction of, or loss of natural resources, including reasonable costs of
assessing such injury, destruction or loss incurred pursuant to any
Environmental Laws in each case relating to the business of the Credit Parties
or their Properties;

 

(iii)        liability for personal injury or property damage arising under any
statutory or common law tort theory (including without limitation damages
assessed) for the maintenance of a public or private environmental nuisance or
for the carrying on of an abnormally dangerous activity at or caused by any
Credit Party or Subsidiary or near the Properties; and/or

 

(iv)        any other environmental matter affecting the Properties within the
jurisdiction of the Environmental Protection Agency, any other Federal agency,
or any state, local, or foreign environmental agency.

 

(b)          All of the representations, warranties, covenants and indemnities
of this Section 6.15 and Section 5.1(t) shall survive the termination of this
Agreement and the repayment of the Obligations and shall survive the transfer of
any or all right, title and interest in and to the Properties by the Credit
Parties or any of their Subsidiaries to any party, whether or not affiliated
with the Credit Parties.

 

68

 

 

Section 6.16         Anti-Corruption Laws; Sanctions. The Borrower will not
request any Loan or Letter of Credit, and the Borrower shall not use, and the
Borrower shall ensure that none of the other Credit Parties and its or their
respective directors, officers, employees and agents shall use, the proceeds of
any Loan or Letter of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

Until the later of the date the Obligations (other than contingent
indemnification obligations as to which no claim is pending) are repaid in full
in cash and the date the Commitments are terminated:

 

Section 7.1           Indebtedness. No Credit Party will create, assume, incur,
or otherwise become obligated in respect of, or suffer to exist, any
Indebtedness except:

 

(a)          Indebtedness under this Agreement and the other Loan Documents and
the Bank Products Documents;

 

(b)          Indebtedness existing as of the Closing Date and described on
Schedule 7.1(b);

 

(c)          Unsecured Indebtedness owed to the Borrower or any Subsidiary of
the Borrower;

 

(d)          (i) Secured Indebtedness described in clauses (f), (j), (q) and (r)
of Permitted Liens and (ii) unsecured Indebtedness in respect of bids, trade
contracts, statutory or regulatory obligations, surety bonds, appeal bonds,
performance bonds, reclamation bonds, and other obligations of a like nature,
incurred in the ordinary course of business which are not past due;

 

(e)          Unsecured Indebtedness owed to a Person that is not the Borrower or
a Subsidiary of the Borrower so long as no Event of Default shall exist or
result therefrom on a Pro Forma Basis (it being agreed, for the avoidance of
doubt, that Guarantees by a Credit Party of any non-Credit Party Indebtedness
must be permitted under Section 7.4);

 

(f)          Subject to clause (o) of the definition of “Permitted Liens” to the
extent such Indebtedness is secured, Indebtedness that is assumed in connection
with a Permitted Acquisition; provided, that (i) such Indebtedness is not
created in contemplation of such Permitted Acquisition and (ii) the aggregate
principal amount of such Indebtedness shall not exceed $50,000,000 at any time;
and

 

(g)          Indebtedness in respect of any overdrafts and related liabilities
arising from cash management services; provided that the principal amount of
such Indebtedness shall be repaid in full within five (5) Business Days of the
incurrence thereof.

 

Section 7.2           Liens. No Credit Party will create, incur, assume or
suffer to exist any Lien on any of its assets, except for Permitted Liens.

 

Section 7.3           Restricted Payments. No Credit Party will directly or
indirectly make any Restricted Payment, or set aside any funds for any such
purpose except:

 

69

 

 

(a)          each of the Borrower’s Subsidiaries may make Restricted Payments;

 

(b)          the Borrower may make Dividends within sixty (60) days after the
date of declaration thereof, so long as at such declaration date, no Event of
Default existed or would result therefrom;

 

(c)          the Borrower may make Restricted Payments (other than Dividends) so
long as no Event of Default shall exist or result therefrom;

 

(d)          the Borrower may make cash payments in lieu of the issuance of
fractional Equity Interests; and

 

(e)          the Borrower and its Subsidiaries may make Restricted Payments, not
exceeding $15,000,000 in the aggregate in any fiscal year, to employees,
officers, and directors in the ordinary course of business pursuant to
compensation, benefit, and other similar plans.

 

Section 7.4           Investments. No Credit Party will make Investments,
except:

 

(a)          Cash Equivalents;

 

(b)          Investments in existence on the Closing Date and described on
Schedules 5.1(c)-1, 5.1(c)-2, and 7.4;

 

(c)          the conversion of any of its Accounts into notes or Equity
Interests from the applicable Account Debtor so long as such Account Debtor is
in financial distress as determined by such Credit Party in good faith;

 

(d)          Investments in any Credit Party;

 

(e)          Investments arising out of Hedge Transactions entered into in the
ordinary course of business;

 

(f)          other Investments (including, without limitation, Investments in
any Subsidiary that is not a Credit Party) made after the Closing Date so long
as (i) no Event of Default shall exist or result therefrom, (ii) the aggregate
amount of such Investments outstanding at any time does not exceed $500,000,000,
and (iii) the aggregate amount of such Investments outstanding at any time in,
and Acquisitions of, Excluded Subsidiaries does not exceed $100,000,000;

 

(g)          Investments received in connection with a bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(h)          loans or advances to employees, officers or directors of the
Borrower and its Subsidiaries in the ordinary course of business for travel,
relocation and related expenses; and

 

(i)          Investments consisting of noncash consideration received from a
Permitted Asset Disposition.

 

Section 7.5           Affiliate Transactions. No Credit Party will engage in any
transactions with any of its Affiliates, except: (a) on an arm’s-length basis;
(b) between or among Credit Parties not involving any other Affiliates; (c) any
Investment in a Subsidiary that is not a Credit Party permitted by Section 7.4;
and (d) any Restricted Payment permitted by Section 7.3.

 

70

 

 

Section 7.6           Mergers and Consolidations; Conduct of Business;
Acquisitions; Dispositions.

 

(a)          No Credit Party will (i) merge or consolidate into any other Person
that is not a Credit Party unless the Credit Party is the surviving Person
(provided that if the Borrower is party to such merger or consolidation, the
Borrower shall be the surviving Person), or (ii) liquidate or dissolve, unless
the Borrower determines in good faith that such liquidation or dissolution is in
the best interest of the Borrower and is not materially disadvantageous to the
Lenders; provided, that the Borrower shall not liquidate or dissolve itself.

 

(b)          No Credit Party will engage in any business other than businesses
substantially similar, ancillary or related to, and reasonable extensions of,
the businesses conducted by the Borrower and its Subsidiaries on the Closing
Date.

 

(c)          No Credit Party will make any Acquisition except for Permitted
Acquisitions.

 

(d)          No Credit Party will sell, lease, transfer or otherwise dispose of
any assets, except for Permitted Asset Dispositions.

 

(e)          The Borrower will not change its jurisdiction of organization to a
jurisdiction located outside of the United States.

 

Section 7.7           Sales and Leasebacks. No Credit Party will, directly or
indirectly, sell or transfer to a third party any assets, and then or thereafter
rent or lease as lessee such assets or any part thereof or other assets which
such Credit Party intends to use for substantially the same purpose or purposes
as the assets sold or transferred, except where (i) the Indebtedness incurred in
connection with such arrangement would be permitted under Section 7.1 and (ii)
any Lien created as a consequence of such arrangement would be a Permitted Lien.

 

Section 7.8           Amendment and Waiver. No Credit Party will amend, modify
or waive any of its rights under its certificate of incorporation, bylaws or
other organizational documents which could reasonably be expected to have a
Materially Adverse Effect.

 

Section 7.9           Restrictive Agreements. No Credit Party will, directly or
indirectly, enter into after the Closing Date any agreement that prohibits,
restricts or imposes any condition upon (a) its ability to create, incur or
permit any Lien upon any of its assets, or (b) the ability of any of its
Subsidiaries to pay dividends or other distributions with respect to its Equity
Interests, to make or repay loans or advances to any Credit Party, to Guarantee
Indebtedness of any Credit Party or to transfer any of its assets to any Credit
Party; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document, (ii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or assets pending such sale,
provided such restrictions and conditions apply only to the Subsidiary or the
assets being sold and such sale is permitted hereunder, (iii) clause (a) shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the assets securing such Indebtedness and (iv) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.

 

71

 

 

Section 7.10         Use of Proceeds. No Credit Party shall use the proceeds of
the Loans or Letters of Credit for any purpose other than for general corporate
purposes, and for such other purposes to the extent not inconsistent with the
provisions of this Agreement. No part of the proceeds of any Loan or Letter of
Credit will be used by the Credit Parties, whether directly or indirectly, to
purchase or carry Margin Stock or for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X, or in any other manner that would violate Section 5.1(q).
The Borrower will not request any Loan or Letter of Credit, and no Credit Party
shall use, nor permit its respective directors, officers, employees and agents
to use, the proceeds of any Loan or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, (c) in any manner that would result in the violation of
any Sanctions applicable to any party hereto, or (d) in any manner that would
result in the representation in Section 5.1(v) being incorrect.

 

Section 7.11         Accounting Changes. No Credit Party will make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change the fiscal year of any Credit Party.

 

Section 7.12         Government Regulation. The Borrower will not, and will not
permit any other Credit Party to, (a) be or become subject at any time to any
law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury list) that prohibits or limits the Lenders or the
Administrative Agent from making any advance or extension of credit to the
Borrower or from otherwise conducting business with the Credit Parties, or (b)
fail to provide documentary and other evidence of the identity of the Credit
Parties as may be requested by the Lenders or the Administrative Agent at any
time to enable the Lenders or the Administrative Agent to verify the identity of
the Credit Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the Patriot Act at 31 U.S.C.
Section 5318.

 

Section 7.13         Financial Covenants.

 

(a)          The Borrower shall not permit the Total Leverage Ratio as of the
last day of any fiscal quarter through September 30, 2016 to be greater than
3.50 to 1.00, and as of the last day of any fiscal quarter thereafter to be
greater than 3.25 to 1.00; provided, that (x) for each fiscal quarter ending
after the achievement by the Borrower of a 5B Rating (including the fiscal
quarter in which such 5B Rating is achieved), the maximum Total Leverage Ratio
shall be 3.50 to 1.00, and (y) if the Borrower has a 5B Rating on the date it
consummates an Acquisition for which the Acquisition Consideration is
$75,000,000 or greater, then the maximum Total Leverage Ratio as of the last day
of the three (3) fiscal quarters ending thereafter (including the fiscal quarter
in which such Acquisition occurred) shall be 3.75 to 1.00.

 

(b)          The Borrower shall not permit the Interest Coverage Ratio as of the
last day of any fiscal quarter to be less than 3.00 to 1.00.

 

ARTICLE 8

 

DEFAULT

 

Section 8.1           Events of Default. Each of the following shall constitute
an Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule, or regulation of any
governmental or non-governmental body:

 

72

 

 

(a)          Any representation or warranty made by any Credit Party under this
Agreement or any other Loan Document shall prove incorrect or misleading in any
material respect (provided that if any representation or warranty already
includes a materiality or material adverse effect qualifier, such representation
or warranty shall be true and correct in all respects) when made or deemed to
have been made pursuant to Section 5.2; or

 

(b)          (i) Any payment of principal under this Agreement or under the
other Loan Documents, or any reimbursement obligations with respect to any
Letter of Credit, shall not be received by the Administrative Agent on the date
such payment is due, or (ii) any payment of interest, fees, or other amounts
(other than principal) under this Agreement or under the other Loan Documents
shall not be received by the Administrative Agent or Lender, as applicable, on
or before three (3) Business Days after the due date thereof; or

 

(c)          Any Credit Party shall default in the performance or observance of
any agreement or covenant contained in (i) Section 6.4(b), 6.4(c), 6.4(d),
6.5(i), 6.10, 6.12, 6.13, or Article 7 or (ii) Sections 6.1, 6.2, 6.3, 6.4(a),
6.4(e) or 6.4(f) and, with respect to this clause (ii) only, such default shall
not be cured within the earlier of (x) ten (10) days from the date that the
Borrower knew of the occurrence of such default, or (y) ten (10) days after
written notice of such default is given to the Borrower; or

 

(d)          Any Credit Party shall default in the performance or observance of
any other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 8.1, and such default shall not be cured
within the earlier of (i) thirty (30) days from the date that the Borrower knew
of the occurrence of such default, or (ii) thirty (30) days after written notice
of such default is given to the Borrower; or

 

(e)          Any Credit Party shall default in the performance or observance of
any agreement or covenant contained in any of the other Loan Documents (other
than this Agreement or as otherwise provided in this Section 8.1) which shall
not be cured within the applicable cure period, if any, provided for in such
Loan Document; or

 

(f)          Any Change in Control; or

 

(g)          (i) There shall be entered a decree or order for relief in respect
of any Credit Party under the Bankruptcy Code, or any other applicable Federal
or state bankruptcy law or other similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or similar official of
any Credit Party or of any substantial part of its properties, or ordering the
winding-up or liquidation of the affairs of any Credit Party, or (ii) an
involuntary petition shall be filed against any Credit Party and a temporary
stay entered and (A) such petition and stay shall not be diligently contested,
or (B) any such petition and stay shall continue undismissed for a period of
sixty (60) consecutive days; or

 

(h)          Any Credit Party shall (i) commence an insolvency proceeding or
consent to the institution of an insolvency proceeding or to the appointment or
taking of possession of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or other similar official of such Credit Party or of any
substantial part of its properties, (ii) fail generally to pay its debts as they
become due, or (iii) take any action in furtherance of any such action; or

 

(i)          One or more judgments, orders or awards (excluding any amounts paid
or covered by insurance as to which the insurance company has not disputed
coverage) shall be entered by any court against any Credit Party for the payment
of money which exceeds, together with all such other judgments, orders, or
awards, $50,000,000 in the aggregate, or a warrant of attachment or execution or
similar process shall be issued or levied against property of any Credit Party
pursuant to any judgment which, together with all other property of the Credit
Parties and their Subsidiaries subject to other such process, exceeds
$50,000,000 in the aggregate; or

 

73

 

 

(j)          one or more ERISA Events shall have occurred that, in the opinion
of the Majority Lenders, could reasonably be expected to, individually or in the
aggregate, result in a payment obligation of any Credit Party in an amount
exceeding $50,000,000, or otherwise reasonably be expected to result in a
Materially Adverse Effect; or

 

(k)          (i) any event or condition shall occur which results in the
acceleration of the maturity of Indebtedness of any Credit Party (other than the
Obligations) having an aggregate outstanding principal amount in excess of
$50,000,000 (individually or in the aggregate with other Indebtedness) or
enables (or, with the giving of notice or passing of time or both, would enable)
the holders of such Indebtedness (or any Person acting on such holders’ behalf)
to accelerate the maturity thereof before its normal expiration or (ii) any
Credit Party shall default under any Hedge Transaction which results in a
payment obligation of any Credit Party in excess of $50,000,000; or

 

(l)          All or any portion of any Loan Document shall at any time and for
any reason be declared to be null and void, or a proceeding shall be commenced
by any Credit Party, or by any Governmental Authority having jurisdiction over
the Credit Parties, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Credit Party shall deny that it has any liability or obligation for the
payment of any Obligation purported to be created under any Loan Document; or

 

(m)          Any Credit Party shall default in the compliance with its
performance of reclamation bonding agreements (including indemnity agreements
relating to any such bonding agreements) and obligations thereunder and such
default, either individually or in the aggregate, results in a payment
obligation in excess of $50,000,000; or

 

(n)          Any Credit Party shall default in the compliance with or the
performance of any VPP Transaction Document and its obligations thereunder if
such default results in a payment obligation of any Credit Party in excess of
$50,000,000.

 

Section 8.2           Remedies. If an Event of Default shall have occurred and
be continuing, in addition to the rights and remedies set forth elsewhere in
this Agreement, the other Loan Documents or under Applicable Law:

 

(a)          With the exception of an Event of Default specified in Section
8.1(g) or (h), the Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders, (i) terminate the Commitments, or (ii) declare the principal of and
interest on the Loans and all other Obligations (other than any Bank Products
Obligations) to be forthwith due and payable without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding, or both.

 

(b)          Upon the occurrence and continuance of an Event of Default
specified in Sections 8.1(g) or (h), such principal, interest, and other
Obligations (other than any Bank Products Obligations) shall thereupon and
concurrently therewith become due and payable, and the Commitments shall
forthwith terminate, all without any action by the Lender Group, or any of them
and without presentment, demand, protest, or other notice of any kind, all of
which are expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding.

 

74

 

 

(c)          The Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law.

 

(d)          In regard to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of any acceleration of
the Obligations pursuant to the provisions of this Section 8.2 or, upon the
request of the Administrative Agent, after the occurrence of an Event of Default
and prior to acceleration, the Borrower shall promptly upon demand by the
Administrative Agent deposit in a Letter of Credit Reserve Account opened by the
Administrative Agent for the benefit of the Lender Group an amount equal to one
hundred and three percent (103%) of the aggregate then undrawn and unexpired
amount of such Letter of Credit Obligations. Amounts held in such Letter of
Credit Reserve Account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations in the manner set
forth in Section 2.11. Pending the application of such deposit to the payment of
the Reimbursement Obligations, the Administrative Agent shall, to the extent
reasonably practicable, invest such deposit in an interest bearing open account
or similar available savings deposit account and all interest accrued thereon
shall be held with such deposit as security for the Letter of Credit
Obligations. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied, and all
other Letter of Credit Obligations shall have been paid in full, the balance, if
any, in such Letter of Credit Reserve Account shall be returned to the Borrower.
Except as expressly provided hereinabove, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

(e)          The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.

 

ARTICLE 9

 

THE ADMINISTRATIVE AGENT

 

Section 9.1           Appointment of the Administrative Agent.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b)          The Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Majority Lenders to act for the Issuing Bank with respect
thereto; provided that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank

 

75

 

 

Section 9.2           Nature of Duties of the Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.12), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under the Bankruptcy Code or any other
bankruptcy law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of the Bankruptcy Code or any other
bankruptcy law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Majority Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.12) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3           Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swing Bank and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swing Bank and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

76

 

 

Section 9.4           Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Majority Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Majority Lenders where required by the
terms of this Agreement.

 

Section 9.5           Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.6           The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Majority
Lenders”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

Section 9.7           Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Majority
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within forty-five (45) days after written notice is
given of the retiring Administrative Agent’s resignation under this Section, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Majority Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Majority Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring or
removed Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

77

 

 

(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.15, then the Issuing Bank and
the Swing Bank may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swing Bank, as the case may
be, effective at the close of business Atlanta, Georgia time on a date specified
in such notice (which date may not be less than five (5) Business Days after the
date of such notice).

 

Section 9.8           Withholding Tax. To the extent required by any Applicable
Law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

Section 9.9           The Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Obligations shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Article 6 and 10.2) allowed in such judicial
proceeding; and

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Article 6
and 10.2.

 

78

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10         Indemnification. The Lenders shall indemnify (to the extent
not reimbursed by the Borrower) and hold harmless the Administrative Agent and
each of its employees, representatives, officers, directors, agents,
consultants, counsel, accountants, and advisors (each an “Administrative Agent
Indemnified Person”) pro rata in accordance with their Revolving Commitment
Ratios from and against any and all claims, liabilities, investigations, losses,
damages, actions, demands, penalties, judgments, suits, investigations, costs,
expenses (including fees and expenses of experts, agents, consultants and
counsel) and disbursements, in each case, of any kind or nature (whether or not
an Administrative Agent Indemnified Person or any such Lender is a party to any
such action, suit or investigation) whatsoever which may be imposed on, incurred
by, or asserted against an Administrative Agent Indemnified Person resulting
from any breach or alleged breach by the Credit Parties of any representation or
warranty made hereunder, or otherwise in any way relating to or arising out of
the Commitments, this Agreement, the other Loan Documents or any other document
contemplated by this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement, any other Loan Document, or any other
document contemplated by this Agreement (other than Bank Products Documents),
the making, administration or enforcement of the Loan Documents and the Loans or
any transaction contemplated hereby or any related matters unless, with respect
to any of the above, such Administrative Agent Indemnified Person is determined
by a final non-appealable judgment of a court of competent jurisdiction to have
acted or failed to act with gross negligence or willful misconduct. This Section
9.10 is for the benefit of each Administrative Agent Indemnified Person and
shall not in any way limit the obligations of the Credit Parties under Article
6. The provisions of this Section 9.10 shall survive the termination of this
Agreement.

 

Section 9.11         Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.

 

Section 9.12         Guaranty Matters.

 

(a)          Subject to Section 6.10(b), a Guarantor shall automatically be
released from its obligations under the Loan Documents upon the consummation of
any transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary.

 

(b)          Upon request by the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
any Credit Party from its obligations hereunder or under the applicable Loan
Documents pursuant to this Section. In each case as specified in this Section,
the Administrative Agent is authorized, at the Borrower’s expense, to execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to release such Credit Party from its obligations under
the applicable Loan Documents (including any Guarantor from its obligations
under the Guaranty), in each case in accordance with the terms of the Loan
Documents and this Section. Any execution and delivery of documents pursuant to
this Section 9.12 shall be without recourse to or warranty by the Administrative
Agent.

 

79

 

 

Section 9.13         Syndication Agents. Each Lender hereby designates Wells
Fargo Bank, National Association, and U.S. Bank national Association as
Co-Syndication Agents and agrees that the Syndication Agents shall have no
duties or obligations under any Loan Documents to any Lender or any Credit
Party.

 

Section 9.14         Right to Enforce Guarantee. Anything contained in any of
the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Lender hereby agree that no Lender shall have any
right individually to enforce the Loan Documents, it being understood and agreed
that all powers, rights and remedies hereunder and under the Loan Documents may
be exercised solely by the Administrative Agent.

 

Section 9.15         Bank Products Obligations and Hedge Obligations. No Bank
Products Provider that obtains the benefits of Section 2.11 by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Products
Obligations and Hedge Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Products
Provider, as the case may be.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1         Notices.

 

(a)          All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy (or to the extent specifically
permitted under Section 10.1(c) only, when sent out by electronic means)
addressed to the party to which such notice is directed at its address
determined as in this Section 10.1. All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:

 

(i)          If to any Credit Party, to such Credit Party in care of the
Borrower at:

 

Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama 35242

Attn: Treasury Services

Telecopy No.: 205-298-2962

 

With a copy to (which shall not constitute notice):

 

Vulcan Materials Company

120 Urban Center Drive

Birmingham, Alabama 35242

Attn: Lindsay Sinor, Assistant General Counsel

 

80

 

 

(ii)         If to the Administrative Agent, to it at:

 

SunTrust Bank

3333 Peachtree Road NE, 8th Floor

Atlanta, GA 30326

Telecopy No.: 404-439-7409

Attention: Portfolio Manager

 

With a copy to (which shall not constitute notice):

 

Jones Day

Suite 800

Atlanta, Georgia 30309

Attn: Aldo LaFiandra, Esq.

Telecopy No: 404-581-8330

 

(iii)        If to the Lenders, to them at the addresses set forth on the
signature pages of this Agreement or in any Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder; and

 

(iv)        If to the Issuing Bank, at the address set forth on the signature
pages of this Agreement.

 

(b)          Any party hereto may change the address to which notices shall be
directed under this Section 10.1 by giving five (5) Business Days’ prior written
notice of such change to the other parties.

 

(c)          (i) Notices and other communications to the Lender Group hereunder
may be delivered or furnished by electronic communication (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender Group member pursuant to ‎Article 2 if such Lender Group member, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (y)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.

 

(ii)         Each of the Credit Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of the
Administrative Agent as determined by a final, nonappealable court of competent
jurisdiction.

 

81

 

 

(iii)        The Platform is provided “as is” and “as available.” Neither of the
Administrative Agent nor any of its officers, directors, employees, agents,
advisors or representatives warrant the accuracy, adequacy, or completeness of
the Platform and each expressly disclaims liability for errors or omissions in
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Affiliates of the Administrative Agent in connection with
the Platform.

 

(iv)        Each of the Credit Parties, the Lenders and the Issuing Banks agree
that the Administrative Agent may, but shall not be obligated to, (A) store any
electronic communications received in connection with this Agreement on the
Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies and (B) deliver any information required to be
delivered to the Lenders under Article 6 by posting such information on the
Platform.

 

Section 10.2         Expenses. The Borrower agrees to promptly pay or promptly
reimburse:

 

(a)          All reasonable out-of-pocket expenses of the Administrative Agent,
the Issuing Bank, the Swing Bank and their respective Affiliates in connection
with the preparation, negotiation, execution, delivery and syndication of this
Agreement, and the other Loan Documents, the transactions contemplated hereunder
and thereunder, and the making of the initial Loans hereunder, including, but
not limited to, the reasonable fees and disbursements of counsel, advisors, and
consultants for the Administrative Agent, the Issuing Bank, the Swing Bank and
their respective Affiliates;

 

(b)          All reasonable out-of-pocket expenses of the Administrative Agent,
the Issuing Bank, the Swing Bank and their respective Affiliates and agents in
connection with the administration of the transactions contemplated in this
Agreement, and the other Loan Documents, and the preparation, negotiation,
execution, and delivery of any waiver, amendment, or consent by the Lenders
relating to this Agreement, or the other Loan Documents, including, but not
limited to the reasonable fees and disbursements of counsel, advisors, and
consultants for the Administrative Agent, the Issuing Bank, the Swing Bank and
their respective Affiliates;

 

(c)          All reasonable out-of-pocket expenses incurred by the Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder;

 

(d)          All out-of-pocket costs and expenses of the Administrative Agent
and its Affiliates, the Issuing Bank, the Swing Bank, and any Lender in
connection with any restructuring, refinancing, or “work out” of the
transactions contemplated by this Agreement, and of obtaining performance and
enforcing their rights under this Agreement, and the other Loan Documents, and
all out-of-pocket costs and expenses of collection if default is made in the
payment of the Obligations, which in each case shall include the fees and
out-of-pocket expenses of counsel for the Administrative Agent, the Issuing
Bank, the Swing Bank, any Lender and their respective Affiliates, and the fees
and out-of-pocket expenses of any experts, consultants, agents, or advisors
engaged by the Administrative Agent, the Issuing Bank, the Swing Bank, the
Lenders, and any of their respective Affiliates; and

 

(e)          All taxes, assessments, general or special, and other charges
levied on, or assessed, placed or made against any Revolving Loan Notes or the
Obligations.

 

82

 

 

Section 10.3         Waivers. The rights and remedies of the Lender Group under
this Agreement, and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which they would otherwise have. No failure
or delay by the Lender Group, or any of them, or the Majority Lenders in
exercising any right shall operate as a waiver of such right. The Lender Group
expressly reserves the right to require strict compliance with the terms of this
Agreement in connection with any funding of a request for a Loan. In the event
the Lenders decide to fund a request for a Loan at a time when the Borrower is
not in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further requests for Loans or preclude the Lenders from exercising any
rights available to the Lenders under the Loan Documents or at law or equity.
Any waiver or indulgence granted by the Lenders or by the Majority Lenders shall
not constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lenders at variance with the terms of the Agreement such as to require further
notice by the Lenders of the Lenders’ intent to require strict adherence to the
terms of the Agreement in the future. Any such actions shall not in any way
affect the ability of the Lenders, in their discretion, to exercise any rights
available to them under this Agreement or under any other agreement, whether or
not the Lenders are party, relating to the Borrower.

 

Section 10.4         Set-Off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, except to
the extent limited by Applicable Law, at any time that a Default or Event of
Default exists, each member of the Lender Group and each subsequent holder of
the Obligations is hereby authorized by the Credit Parties at any time or from
time to time, without notice to the Credit Parties or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special, time or demand, including, but
not limited to, Indebtedness evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow account) and any
other Indebtedness at any time held or owing by any member of the Lender Group
or any such holder to or for the credit or the account of any Credit Party,
against and on account of the obligations and liabilities of the Credit Parties,
to any member of the Lender Group or any such holder under this Agreement, any
Revolving Loan Notes, and any other Loan Document, including, but not limited
to, all claims of any nature or description arising out of or connected with
this Agreement, any Revolving Loan Notes, or any other Loan Document,
irrespective of whether or not (a) the Lender Group shall have made any demand
hereunder or (b) the Lender Group shall have declared the principal of and
interest on the Loans and any Revolving Loan Notes and other amounts due
hereunder to be due and payable as permitted by Section 8.2 and although said
obligations and liabilities, or any of them, shall be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off. Any sums
obtained by any member of the Lender Group or by any subsequent holder of the
Obligations shall be subject to the application of payments provisions of
Article 2.

 

Section 10.5         Assignment.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void); provided that nothing in this
Section shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.6. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Affiliates of the Administrative Agent) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

83

 

 

(b)          Any Lender (and any Lender that is an Issuing Bank) may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Loan
Commitment and the Loans at the time owing to it and, if applicable, all or a
portion of its portion of the Letter of Credit Commitment and excluding rights
and obligations with respect to Bank Products Documents); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s portion of the Revolving Loan Commitment and the Loans at the
time owing to it, the aggregate amount of the portion of the Revolving Loan
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent), shall not be less than $1,000,000, (ii)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, any assignment shall require the
prior written consent of the Administrative Agent and, so long as no Default or
Event of Default exists, the Borrower (each such consent not to be unreasonably
withheld or delayed); provided, however, that if the consent of the Borrower to
an assignment or to an Eligible Assignee is required hereunder (including a
consent to an assignment which does not meet the minimum assignment thresholds
specified in this Section), the Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth Business Day, and (iii)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; provided,
further, that no such assignment shall be made to a natural Person. Not in
limitation of the foregoing, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swing Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans; provided,
that, notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this sentence, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to paragraph (c) of
this Section, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.8(b), 2.9, 6.14, 6.15, 11.3 and 11.5); provided that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

84

 

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the portion of the
Revolving Loan Commitment of, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)          Any Lender may, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Loan Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower and the Lender Group shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) in no event shall any Credit Party or
any Affiliate of any Credit Party be a Participant. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, to the extent the Participant is adversely
effected thereby, agree to any amendment, modification or waiver with respect to
any extensions, postponements or delays of the Maturity Date or the scheduled
date of payment of interest or principal or fees any reduction of principal
(without a corresponding payment with respect thereto), or reduction in the rate
of interest (other than a waiver in respect of application of the Default Rate)
or fees due to the Lender hereunder or any other Loan Documents that adversely
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections
2.8(b), 2.9, 6.14, 6.15 and 11.3 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.10(b) as though it were a Lender.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Section 2.8(b) or Section 11.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.8(b)
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.8(b) as though it were a Lender.

 

85

 

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under this Agreement to any holders of obligations owed, or securities issued,
by such Lender as security for such obligations or securities, or to any trustee
for, or any other representative of, such holders, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

Section 10.6         Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission of an electronic file in Adobe Corporation’s Portable Document
Format or PDF file shall be deemed an original signature hereto. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 10.7         Under Seal; Governing Law. This Agreement and the other
Loan Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.

 

Section 10.8         Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Section 10.9         Headings. Headings used in this Agreement are for
convenience only and shall not be used in connection with the interpretation of
any provision hereof.

 

Section 10.10       Source of Funds. Notwithstanding the use by the Lenders of
the Base Rate and the Eurodollar Rate as reference rates for the determination
of interest on the Loans, the Lenders shall be under no obligation to obtain
funds from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

 

Section 10.11       Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Credit Party represents and warrants to the Lender Group that it
has read the provisions of this Section 10.11 and discussed the provisions of
this Section 10.11 and the rest of this Loan Agreement with counsel for such
Credit Party, and such Credit Party acknowledges and agrees that the Lender
Group is expressly relying upon such representations and warranties of such
Credit Party (as well as the other representations and warranties of such Credit
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

 

86

 

 

Section 10.12       Amendments and Waivers.

 

(a)          Neither this Agreement, any other Loan Document nor any term hereof
or thereof may be amended orally, nor may any provision hereof be waived orally
but only by an instrument in writing signed by the Majority Lenders, or in the
case of Loan Documents executed by the Administrative Agent (and not the other
members of the Lender Group), signed by the Administrative Agent and approved by
the Majority Lenders and, in the case of an amendment, also by the Borrower,
except that: (i) (A) except as provided in Sections 9.12 and 9.15, the consent
of each of the Lenders shall be required for any release of all or substantially
all of the value of the Guarantees securing the Obligations, or any contractual
subordination of the payment of the Obligations to any other Indebtedness, (B)
the consent of each of the Lenders affected thereby shall be required for any
extensions, postponements or delays of the Maturity Date or the scheduled date
of payment of interest or principal or fees, or any reduction of principal
(without a corresponding payment with respect thereto), or reduction in the rate
of interest or fees due to the Lenders hereunder or under any other Loan
Documents, or any amendment or modification of the definition of “Applicable
Margin” or the definition of any component thereof if the effect thereof is to
reduce the rate of interest or fees due to the Lenders hereunder or under any
other Loan Documents, (C) the consent of each of the Lenders affected thereby
shall be required for any amendment of this Section 10.12 or of the definition
of “Majority Lenders” or any other provision of the Loan Documents specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder; (D)
the Revolving Loan Commitment of a Lender may not be increased without the
consent of such Lender; and (E) the consent of each of the Lenders shall be
required for any amendment to Section 2.10 or 2.11; (ii) the consent of the
Issuing Bank shall be required for any amendment to Section 2.1(b), Section
2.14, Section 2.15 (as it relates to the issuance of any Letter of Credit), or
the definition of “Letter of Credit Commitment”; (iii) the consent of the
Guarantors and the Majority Lenders shall be required for any amendment to
Article 3; (iv) the consent of the Swing Bank shall be required for any
amendment to Section 2.1(c), Section 2.2(g), or Section 2.15 (as it relates to
the making of any Swing Loan); (v) the consent of the Administrative Agent only
shall be required to amend Schedule 1.1(a) to reflect assignments of all or any
portion of the Revolving Loan Commitment and Loans in accordance with this
Agreement. In addition to the required consents set forth above, if any Credit
Party has entered into a Hedge Transaction with SunTrust Bank or any of its
Affiliates while SunTrust Bank was the Administrative Agent, and if SunTrust
Bank is no longer the Administrative Agent, the consent of SunTrust Bank or such
Affiliate of SunTrust Bank, as applicable, shall be required for any amendment
to Section 2.11 or any amendment described in clause (i)(A) above. Any
amendment, modification, waiver, consent, termination or release of any Bank
Products Documents may be effected by the parties thereto without the consent of
the Lender Group. Notwithstanding anything contained herein to the contrary,
this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Borrower and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the portion of the
Revolving Loan Commitment and Letter of Credit Commitment, if applicable, of
such Lender shall have terminated (but such Lender shall be entitled to the
benefit of Article 11 and Section 10.2), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement. Any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
and to reflect entity name changes and organizational restructurings permitted
hereunder so long as, in each case, the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Majority Lenders stating that
the Majority Lenders object to such amendment.

 

87

 

 

(b)          Each Lender grants to the Administrative Agent the right to
purchase all (but not less than all) of such Lender’s portion of the Revolving
Loan Commitment, the Letter of Credit Commitment, the Loans and Letter of Credit
Obligations owing to it and any Revolving Loan Notes held by it and all of its
rights and obligations hereunder and under the other Loan Documents at a price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and accrued but unpaid
Commitment Fee and letter of credit fees owing to such Lender plus the amount
necessary to cash collateralize any Letters of Credit issued by such Lender,
which right may be exercised by the Administrative Agent if such Lender for
whatever reason fails to execute and deliver any amendment, waiver or consent
which requires the written consent of all of the Lenders and to which the
Majority Lenders, the Administrative Agent and the Borrower have agreed, within
five (5) Business Days of the date the execution version thereof was delivered
to such Lender. Each Lender agrees that if the Administrative Agent exercises
its option hereunder, it shall promptly (but, in any event, within three (3)
Business Days) execute and deliver an Assignment and Acceptance and other
agreements and documentation necessary to effectuate such assignment. The
Administrative Agent may assign its purchase rights hereunder to any assignee if
such assignment complies with the requirements of Section 10.5(b).

 

(c)          If any fees are paid to the Lenders as consideration for
amendments, waivers or consents with respect to this Agreement, at the
Administrative Agent’s election, such fees may be paid only to those Lenders
that agree to such amendments, waivers or consents within the time specified for
submission thereof.

 

Section 10.13       Other Relationships. No relationship created hereunder or
under any other Loan Document shall in any way affect the ability of any member
of the Lender Group to enter into or maintain business relationships with the
Borrower, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.

 

Section 10.14       Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

 

Section 10.15       Disclosure. The Administrative Agent, with the consent of
the Borrower, shall have the right to issue press releases regarding the making
of the Loans and issuance of Letters of Credit and the Revolving Loan Commitment
to the Borrower pursuant to the terms of this Agreement.

 

Section 10.16       Replacement of Lender. In the event that a Replacement Event
occurs and is continuing with respect to any Lender, the Borrower may designate
another financial institution (such financial institution being herein called a
“Replacement Lender”) acceptable to the Administrative Agent, and which is not
the Borrower or an Affiliate of the Borrower, to assume such Lender’s Revolving
Loan Commitment hereunder, to purchase the Loans and participations of such
Lender and such Lender’s rights hereunder and (if such Lender is the Issuing
Bank) to issue Letters of Credit in substitution for all outstanding Letters of
Credit issued by such Lender, without recourse to or representation or warranty
by, or expense to, such Lender for a purchase price equal to the outstanding
principal amount of the Loans payable to such Lender plus any accrued but unpaid
interest on such Loans and accrued but unpaid commitment fees and letter of
credit fees owing to such Lender plus amounts necessary to cash collateralize
any Letters of Credit issued by such Lender, and upon such assumption, purchase
and substitution, and subject to the execution and delivery to the
Administrative Agent by the Replacement Lender of documentation satisfactory to
the Administrative Agent (pursuant to which such Replacement Lender shall assume
the obligations of such original Lender under this Agreement), the Replacement
Lender shall succeed to the rights and obligations of such Lender hereunder and
such Lender shall no longer be a party hereto or have any rights hereunder
provided that the obligations of the Borrower to indemnify such Lender with
respect to any event occurring or obligations arising before such replacement
shall survive such replacement. The Administrative Agent is hereby irrevocably
appointed as attorney-in-fact to execute any such documentation on behalf of any
Replacement Lender if such Replacement Lender fails to execute same within five
(5) Business Days after being presented with such documentation. “Replacement
Event” shall mean, with respect to any Lender, (a) the commencement of or the
taking of possession by, a receiver, custodian, conservator, trustee or
liquidator of such Lender, or the declaration by the appropriate regulatory
authority that such Lender is insolvent; (b) the making of any claim by any
Lender under Section 2.8(b), 11.2, 11.3 or 11.5, unless the changing of the
lending office by such Lender would obviate the need of such Lender to make
future claims under such Sections; (c) such Lender’s becoming a Defaulting
Lender; or (d) such Lender refuses to consent to a proposed amendment,
modification, waiver or other action requiring consent of the holders of 100% of
the Revolving Loan Commitment or 100% of the affected Lenders under Section
10.12 that is consented to by the Majority Lenders prior to the replacement of
any such Lenders in connection therewith.

 

88

 

 

Section 10.17       Confidentiality; Material Non-Public Information.

 

(a)          No member of the Lender Group shall disclose any material
non-public confidential information (“MNPI”) regarding the Credit Parties or
their Subsidiaries without the consent of the Borrower, other than (i) to any
Related Party of any member of the Lender Group (it being understood that such
Related Parties will be informed of the confidential nature of such information
and instructed to keep such information confidential), (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory authority
such as the National Association of Insurance Commissioners), (iv) to the extent
that such information becomes publicly available other than as a result of a
breach of this Section, or which becomes available to it on a non-confidential
basis from a source other than the Credit Parties or any of their Subsidiaries,
(v) in connection with the exercise of any remedy hereunder or under any other
Loan Documents or any suit, action or proceeding relating to this Agreement or
any other Loan Documents or the enforcement of rights hereunder or thereunder,
(vi) to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (subject
to the acknowledgment and acceptance by such assignee or participant that such
MNPI is being disseminated on a confidential basis (on substantially the terms
set forth in this paragraph) in accordance with the standard processes of the
Administrative Agent or customary market standards for dissemination of such
type of information (including “click-through” agreements), (vii) on a
confidential basis to any rating agency and (viii) on a confidential basis to
the CUSIP Service Bureau or any similar organization.

 

(b)          The parties hereto agree that, except as provided in the
immediately following sentence, all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties or their Subsidiaries hereunder (collectively, the “Borrower Materials”)
shall be deemed to contain MNPI for purposes of US federal and state securities
laws; provided that, upon the request of the Administrative Agent from time to
time, the Credit Parties shall be entitled to require the Borrower to confirm
whether any Borrower Materials that have been provided or delivered hereunder do
not contain MNPI. The Credit Parties represent, warrant, acknowledge and agree
that the following documents and materials shall be deemed to be PUBLIC, whether
or not so marked, and do not contain any MNPI: (A) the Loan Documents, including
the schedules and exhibits attached thereto, (B) administrative materials of a
customary nature prepared by the Credit Parties or Administrative Agent
(including, Request for Loan, Notices of Conversion/Continuation, Request for
Issuance of Letter of Credit, Swing Loan requests and any similar requests or
notices), and (C) information which has been filed by the Credit Parties with
the Securities and Exchange Commission or publicly disclosed by the Credit
Parties. Before distribution of any Borrower Materials, at the request of the
Administrative Agent, the Credit Parties agree to execute and deliver to the
Administrative Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein.

 

89

 

 

Section 10.18       Revival and Reinstatement of Obligations. If the incurrence
or payment of the Obligations by the Borrower or any other Credit Party, or the
transfer to the Lender Group of any property, should for any reason subsequently
be declared to be void or voidable under any state or Federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences or other voidable or recoverable payments of
money or transfers of property (collectively, a “Voidable Transfer”), and if the
Lender Group, or any of them, is required to repay or restore, in whole or in
part, any such Voidable Transfer, or elects to do so upon the reasonable advice
of its counsel, then, as to any such Voidable Transfer, or the amount thereof
that the Lender Group, or any of them, is required or elects to repay or
restore, and as to all reasonable costs, expenses and attorneys fees of the
Lender Group related thereto, the liability of the Borrower or such other Credit
Party, as applicable, automatically shall be revived, reinstated and restored
and shall exist as though such Voidable Transfer had never been made.

 

Section 10.19       Contribution Obligations.

 

(a)          If, as of any date, the aggregate amount of payments made by a
Credit Party on account of the Obligations exceeds the aggregate amount of
proceeds from Loans used by such Credit Party in its business (such excess
amount being referred to as an “Accommodation Payment”), then each of the other
Credit Parties (each such Credit Party being referred to as a “Contributing
Credit Party”) shall be obligated to make contribution to such Credit Party (the
“Paying Credit Party”) in an amount equal to (i) the product derived by
multiplying the sum of each Accommodation Payment of each Credit Party by the
Allocable Percentage (as defined below) of the Credit Party from whom
contribution is sought less (ii) the amount, if any, of the then outstanding
Accommodation Payment of such Contributing Credit Party (such last mentioned
amount which is to be subtracted from the aforesaid product to be increased by
any amounts theretofore paid by such Contributing Credit Party by way of
contribution hereunder, and to be decreased by any amounts theretofore received
by such Contributing Credit Party by way of contribution hereunder); provided,
however, that a Paying Credit Party’s recovery of contribution hereunder from
the other Credit Parties shall be limited to that amount paid by the Paying
Credit Party in excess of its Allocable Percentage of all Accommodation Payments
then outstanding of all Credit Parties. As used herein, the term “Allocable
Percentage” shall mean, on any date of determination thereof, a fraction the
denominator of which shall be equal to the number of Credit Parties who are
parties to this Agreement on such date and the numerator of which shall be one;
provided, however, that such percentages shall be modified in the event that
contribution from a Credit Party is not possible by reason of insolvency,
bankruptcy or otherwise by reducing such Credit Party’s Allocable Percentage
equitably and by adjusting the Allocable Percentage of the other Credit Parties
proportionately so that the Allocable Percentages of all Credit Parties at all
times equals 100%.

 

(b)          Each Credit Party hereby subordinates any claims, including any
right of payment, subrogation, contribution (including rights of contribution
pursuant to Section 10.19(a)) and indemnity, that it may have from or against
any other Credit Party, and any successor or assign of any other Credit Party,
including any trustee, receiver or debtor-in-possession, howsoever arising, due
or owing or whether heretofore, now or hereafter existing, to the prior payment
in full of all of the Obligations (other than contingent indemnification
obligations for which no claim has been made) in cash and termination of all
Commitments; provided, unless an Event of Default shall then exist, the
foregoing shall not prevent or prohibit the repayment of intercompany accounts
and loans among the Credit Parties in the ordinary course of business.

 

(c)          Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents, to the extent the joint obligations of any
Credit Party shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or Federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Credit Party hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether Federal or state and including,
without limitation, the Bankruptcy Code), after taking into account, among other
things, such Credit Party’s right of contribution and indemnification from each
other Credit Party under this Agreement or applicable law.

 

90

 

 

(d)          The provisions of this Section 10.19 are made for the benefit of
the Lenders and their respective successors and permitted assigns, and may be
enforced by any such Person from time to time against any of the Credit Parties
as often as occasion therefor may arise and without requirement on the part of
any Lender first to marshal any of its claims or to exercise any of its rights
against any of the other Credit Parties or to exhaust any remedies available to
it against any of the other Credit Parties or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 10.19 shall remain in effect until the
payment in full of all of the Obligations (other than contingent indemnification
obligations for which no claim has been made) in cash and termination of all
Commitments. If at any time, any payment, or any part thereof, made in respect
of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Lender upon the insolvency, bankruptcy or reorganization of any
of the Credit Parties, or otherwise, the provisions of this Section 10.19 will
forthwith be reinstated in effect, as though such payment had not been made.

 

Section 10.20       No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Credit Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Lender Group members
are arm’s-length commercial transactions between such Credit Party and its
Affiliates, on the one hand, and the Lender Group members, on the other hand,
(ii) such Credit Party has consulted its own legal, accounting, regulatory, and
tax advisors to the extent it has deemed appropriate, and (iii) such Credit
Party is capable of evaluating, and understands and accepts, the terms, risks,
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Lender Group members is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent, or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) no Lender Group member has any obligation to any Credit Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
each of the Lender Group members and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of such Credit Party and its Affiliates, and no Lender Group member has any
obligation to disclose any of such interests to such Credit Party or its
Affiliates. To the fullest extent permitted by law, each Credit Party hereby
waives and releases any claims that it may have against each of the Lender Group
members with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 10.21       Qualified ECP Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party to honor all of such Credit Party’s obligations under its
Guaranty hereunder in respect of Hedge Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 10.21 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.21 or otherwise under its Guaranty
hereunder, as it relates to such other Credit Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 10.21 shall remain in full force and effect until termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than any Letter of Credit for which the Letter of Credit
Obligations have been Cash Collateralized or as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made). Each Qualified ECP Guarantor intends that this Section 10.21
constitute, and this Section 10.21 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

91

 

 

Section 10.22       USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Credit Parties that, pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
such Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the USA Patriot Act. Each Credit Party shall provide to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the USA Patriot Act.

 

ARTICLE 11

 

YIELD PROTECTION

 

Section 11.1         Eurodollar Rate Basis Determination. Notwithstanding
anything contained herein which may be construed to the contrary, if with
respect to any proposed Eurodollar Loan for any Eurodollar Loan Period, the
Administrative Agent determines that deposits in Dollars (in the applicable
amount) are not being offered to leading banks in the London interbank market
for such Eurodollar Loan Period, the Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such situation no longer exist, the obligations of the Lenders to make
Eurodollar Loans shall be suspended.

 

Section 11.2         Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain, or fund its Eurodollar Loans, such
Lender shall so notify the Administrative Agent, and the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower.
Before giving any notice to the Administrative Agent pursuant to this Section
11.2, such Lender shall designate a different lending office if such designation
will avoid the need for giving such notice and will not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender. Upon receipt of such
notice, notwithstanding anything contained in Article 2, the Borrower shall
repay in full the then outstanding principal amount of each affected Eurodollar
Loan of such Lender, together with accrued interest thereon, either (a) on the
last day of the then current Eurodollar Loan Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain and fund such
Eurodollar Loan to such day or (b) immediately if such Lender may not lawfully
continue to fund and maintain such Eurodollar Loan to such day. Concurrently
with repaying each affected Eurodollar Loan of such Lender, notwithstanding
anything contained in Article 2, the Borrower shall borrow a Base Rate Loan from
such Lender, and such Lender shall make such Loan in an amount such that the
outstanding principal amount of the Revolving Loans held by such Lender shall
equal the outstanding principal amount of such Revolving Loans immediately prior
to such repayment.

 

Section 11.3         Increased Costs.

 

(a)          If any Change in Law:

 

(i)          Shall subject any Lender to any tax, duty, or other charge with
respect to its obligation to make Eurodollar Loans or its Eurodollar Loans, or
shall change the basis of taxation of payments to any Lender of the principal of
or interest on its Eurodollar Loans or in respect of any other amounts due under
this Agreement in respect of its Eurodollar Loans or its obligation to make
Eurodollar Loans (except for changes in the rate of tax on the overall net
income of such Lender);

 

92

 

 

(ii)         Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System, but excluding any included in an applicable Eurodollar Reserve
Percentage), special deposit, assessment, or other requirement or condition
against assets of, deposits (other than as described in Section 11.5) with or
for the account of, or commitments or credit extended by any Lender, or shall
impose on any Lender or the eurodollar interbank borrowing market any other
condition affecting its obligation to make such Eurodollar Loans or its
Eurodollar Loans; and the result of any of the foregoing is to increase the cost
to such Lender of making or maintaining any such Eurodollar Loans or to reduce
the amount of any sum received or receivable by the Lender under this Agreement
or under any Revolving Loan Notes with respect thereto, and such increase is not
given effect in the determination of the Eurodollar Rate;

 

(iii)        Shall subject the Issuing Bank or any Lender to any tax, duty or
other charge with respect to the obligation to issue Letters of Credit, maintain
Letters of Credit or participate in Letters of Credit, or shall change the basis
of taxation of payments to the Issuing Bank or any Lender in respect of amounts
drawn under Letters of Credit or in respect of any other amounts due under this
Agreement in respect of Letters of Credit or the obligation of the Issuing Bank
to issue Letters of Credit or maintain Letters of Credit or the obligation of
the Lenders to participate in Letters of Credit (except for changes in the rate
of tax on the overall net income of the Issuing Bank or any Lender); or

 

(iv)        Shall impose, modify, or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, assessment, or other requirement or condition against
assets of, deposits (other than as described in Section 11.5) with or for the
account of, or commitments or credit extended by the Issuing Bank, or shall
impose on the Issuing Bank or any Lender any other condition affecting the
obligation to issue Letters of Credit, maintain Letters of Credit or participate
in Letters of Credit; and the result of any of the foregoing is to increase the
cost to the Issuing Bank or any Lender of issuing, maintaining or participating
in any such Letters of Credit or to reduce the amount of any sum received or
receivable by the Issuing Bank or any Lender under this Agreement with respect
thereto,

 

then promptly upon demand, which demand shall be accompanied by the certificate
described in Section 11.3(b), by such Lender or Issuing Bank, the Borrower
agrees to pay, without duplication of amounts due under Section 2.8(b), to such
Lender or Issuing Bank such additional amount or amounts as will compensate such
Lender or Issuing Bank for such increased costs. Each Lender or Issuing Bank
will promptly notify the Borrower and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender or the Issuing Bank to compensation pursuant to this Section 11.3 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or the Issuing Bank, be otherwise disadvantageous to
such Lender or the Issuing Bank.

 

(b)          A certificate of any Lender or the Issuing Bank claiming
compensation under this Section 11.3 and setting forth the additional amount or
amounts to be paid to it hereunder and calculations therefor shall be conclusive
in the absence of manifest error. In determining such amount, such Lender or the
Issuing Bank may use any reasonable averaging and attribution methods. If any
Lender demands compensation under this Section 11.3, the Borrower may at any
time, upon at least three (3) Business Days prior notice to such Lender, prepay
in full the then outstanding affected Eurodollar Loans of such Lender, together
with accrued interest thereon to the date of prepayment, along with any
reimbursement required under Section 2.9. Concurrently with prepaying such
Eurodollar Loans, the Borrower shall borrow a Base Rate Loan, or a Eurodollar
Loan not so affected, from such Lender, and such Lender shall make such Loan in
an amount such that the outstanding principal amount of the Revolving Loans held
by such Lender shall equal the outstanding principal amount of such Revolving
Loans immediately prior to such prepayment.

 

93

 

 

(c)          The Issuing Bank and each Lender shall endeavor to notify the
Borrower of any event occurring after the date of this Agreement entitling the
Issuing Bank or such Lender, as the case may be, to compensation under this
Section 11.3 within one hundred eighty (180) days after the Issuing Bank or such
Lender, as the case may be, obtains actual knowledge thereof; provided that if
the Issuing Bank or such Lender, as the case may be, fails to give such notice
within one hundred eighty (180) days after it obtains actual knowledge of such
an event, the Issuing Bank or such Lender, as the case may be, shall, with
respect to compensation payable pursuant to this Section 11.3 in respect of any
costs resulting from such event, only be entitled to payment under this Section
11.3 for costs incurred from and after the date one hundred eighty (180) days
prior to the date that the Issuing Bank or such Lender, as the case may be,
gives such notice.

 

Section 11.4         Effect On Other Loans. If notice has been given pursuant to
Sections 11.1, 11.2 or 11.3 suspending the obligation of any Lender to make any
Eurodollar Loan, or requiring Eurodollar Loans of any Lender to be repaid or
prepaid, then, unless and until such Lender (or, in the case of Section 11.1,
the Administrative Agent) notifies the Borrower that the circumstances giving
rise to such repayment no longer apply, all Loans which would otherwise be made
by such Lender as to the Eurodollar Loans affected shall, at the option of the
Borrower, be made instead as Base Rate Loans.

 

Section 11.5         Capital Adequacy. If any Lender or Issuing Bank (or any
Affiliate of the foregoing) shall have reasonably determined that a Change in
Law has or would have the effect of reducing the rate of return on such Lender’s
or Issuing Bank’s (or any Affiliate of the foregoing) capital or liquidity as a
consequence of such Lender’s or Issuing Bank’s portion of the Revolving Loan
Commitment or obligations hereunder to a level below that which it could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s (or any Affiliate of the foregoing) policies with respect to
capital adequacy or liquidity immediately before such Change in Law and assuming
that such Lender’s or Issuing Bank’s (or any Affiliate of the foregoing) capital
was fully utilized prior to such adoption, change or compliance), then, promptly
upon demand, which demand shall be accompanied by the certificate described in
the last sentence of this Section 11.5, by such Lender or Issuing Bank, the
Borrower shall immediately pay to such Lender or Issuing Bank such additional
amounts as shall be sufficient to compensate such Lender or Issuing Bank for any
such reduction actually suffered; provided, however, that there shall be no
duplication of amounts paid to a Lender pursuant to this sentence and Section
11.3. A certificate of such Lender or Issuing Bank setting forth the amount to
be paid to such Lender or Issuing Bank by the Borrower as a result of any event
referred to in this paragraph shall, absent manifest error, be conclusive. The
Issuing Bank and each Lender shall endeavor to notify the Borrower of any event
occurring after the date of this Agreement entitling the Issuing Bank or such
Lender, as the case may be, to compensation under this Section 11.5 within one
hundred eighty (180) days after the Issuing Bank or such Lender, as the case may
be, obtains actual knowledge thereof; provided that if the Issuing Bank or such
Lender, as the case may be, fails to give such notice within one hundred eighty
(180) days after it obtains actual knowledge of such an event, the Issuing Bank
or such Lender, as the case may be, shall, with respect to compensation payable
pursuant to this Section 11.5 in respect of any costs resulting from such event,
only be entitled to payment under this Section 11.5 for costs incurred from and
after the date one hundred eighty (180) days prior to the date that the Issuing
Bank or such Lender, as the case may be, gives such notice.

 

94

 

 

ARTICLE 12

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

 

Section 12.1         Jurisdiction and Service of Process. FOR PURPOSES OF ANY
LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH
RESPECT TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, EACH CREDIT PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE
COURTS SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS, THE BORROWER, OR SUCH
OTHER PERSON AS SUCH CREDIT PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT. THE LENDER GROUP SHALL FOR ALL PURPOSES
AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH
DESIGNEE OF EACH CREDIT PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON
BEHALF OF SUCH CREDIT PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH CREDIT PARTY
SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH CREDIT
PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO
BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH CREDIT
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH CREDIT PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY
REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH
CREDIT PARTY TO RECEIVE SERVICE OF PROCESS, EACH CREDIT PARTY SHALL SERVE AND
ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH CREDIT PARTY
WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS ON BEHALF OF SUCH CREDIT
PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS AND THE BANK
PRODUCTS DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS
CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH
MANNER AS PERMITTED BY LAW.

 

Section 12.2         Consent to Venue. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR
HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE
FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 12.3         Waiver of Jury Trial. EACH CREDIT PARTY AND EACH MEMBER OF
THE LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY CREDIT PARTY, ANY MEMBER OF
THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS
TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND THE RELATIONS AMONG THE PARTIES LISTED IN THIS
ARTICLE 12.

 

[Signatures on following pages.]

 

95

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers as of the day and year first above
written.

 

BORROWER: VULCAN MATERIALS COMPANY,   as the Borrower         By: /s/ C. Wes
Burton, Jr.     Name: C. Wes Burton, Jr.     Title: Vice President and Treasurer

 

[VULCAN – CREDIT AGREEMENT]

 

 

 

 

GUARANTORS: FLORIDA ROCK INDUSTRIES, INC.   HARPER BROS. INC.   LEGACY VULCAN
CORP.   MARYLAND STONE, INC.   S & G CONCRETE CO.   TCS MATERIALS, INC.   THE
ARUNDEL CORPORATION   VIRGINIA CONCRETE COMPANY, INCORPORATED         By: /s/ C.
Wes Burton, Jr.     Name: C. Wes Burton, Jr.     Title: Vice President and
Treasurer           FULTON CONCRETE COMPANY, INC.           By:   /s/ C. Wes
Burton, Jr.     Name: C. Wes Burton, Jr.     Title: Vice President and Assistant
Treasurer

 

[VULCAN – CREDIT AGREEMENT]

 

 

 

 

  AZUSA ROCK, INC.   CALMAT CO.   TRIANGLE ROCK PRODUCTS, INC.         By: /s/
C. Wes Burton, Jr.      Name: C. Wes Burton, Jr.     Title: Assistant Treasurer
          VULCAN AGGREGATES COMPANY, LLC           By:   LEGACY VULCAN CORP    
Title: Manager         By: /s/ C. Wes Burton, Jr.      Name: C. Wes Burton, Jr.
    Title: Vice President and Treasurer           VULCAN CONSTRUCTION MATERIALS,
LP         By:   LEGACY VULCAN CORP     Title: General Partner         By: /s/
C. Wes Burton, Jr.      Name: C. Wes Burton, Jr.     Title: Vice President and
Treasurer           LEGACY VULCAN, LLC         By: /s/ C. Wes Burton, Jr.     
Name: C. Wes Burton, Jr.     Title: Vice President and Treasurer

 

[VULCAN – CREDIT AGREEMENT]

 

 

 

 

  BRISA ACQUISITIONS, LLC           By: FLORIDA ROCK INDUSTRIES, INC.     Title:
Managing Member         By: /s/ C. Wes Burton, Jr.      Name: C. Wes Burton, Jr.
    Title: Vice President and Treasurer           VULCAN LANDS, INC.         By:
/s/ C. Wes Burton, Jr.      Name: C. Wes Burton, Jr.     Title: Assistant
Secretary and Assistant Treasurer

 

[VULCAN – CREDIT AGREEMENT]

 

 

 

 

ADMINISTRATIVE AGENT
AND LENDERS: SUNTRUST BANK, as the Administrative Agent and a Lender       By:
/s/ Chris Hursey      Name: Chris Hursey     Title: Director

 

[VULCAN – CREDIT AGREEMENT]

 

 

 

 



 

 U.S. BANK NATIONAL ASSOCIATION, as a Lender

                  By: /s/ Jonathan F. Lindvall       Name:  Jonathan F. Lindvall
      Title:   Vice President  



 





 

 

 





 

 Bank of America, N.A., as a Lender

                  By: /s/ David B. Jackson       Name:  David B. Jackson      
Title:   Senior Vice President  

 



 

 

 





  Regions Bank, as a Lender                   By: /s/ David A. Simmons      
Name:  David A. Simmons       Title:   Senior Vice President  

 





 

 

 





  The Northern Trust Company, as a Lender                   By: /s/ Kathryn
Schad Reuther       Name:  Kathryn Schad Reuther        Title:   SVP  

 



 

 

 



 

 GOLDMAN SACHS BANK USA, as a Lender

                  By: /s/ Rebecca Kratz       Name:  Rebecca Kratz      
Title:   Authorized Signatory  

 



 

 

 



  First Tennessee Bank, as a Lender                   By: /s/ Jay W. Dale      
Name:  Jay W. Dale       Title:   Senior Vice President  

 





 

 

 



  SYNOVUS BANK, as a Lender                   By: /s/ Anne H. Lovette      
Name:  Anne H. Lovette       Title:   Director  

 



 

 

 





  ATLANTIC CAPITAL BANK, as a Lender                   By: /s/ Preston McDonald
      Name:  Preston McDonald       Title:   Vice President  

 



 

 

 



  Wells Fargo Bank, National Association, as a Lender                   By: /s/
Ekta Patel       Name:  Elta Patel       Title:   Vice President  

 



 

